Exhibit 10.1

Execution Version

CUSIP: 929159BB6

CUSIP: 929159BC4 (Revolver)

 

 

 

CREDIT AGREEMENT

dated as of September 10, 2020,

among

VULCAN MATERIALS COMPANY,

as the Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

TRUIST BANK,

as the Administrative Agent,

with

TRUIST SECURITIES, INC.,

as Left Lead Arranger and Bookrunner,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Bookrunner,

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arranger and Bookrunner and Co-Syndication Agent,

and

REGIONS CAPITAL MARKETS, INC., A DIVISION OF REGIONS BANK,

as Joint Lead Arranger and Bookrunner,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agent,

and

REGIONS BANK,

as Co-Syndication Agent,

and

BANK OF AMERICA, N.A.,

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS

     1  

Section 1.1

 

Definitions

     1  

Section 1.2

 

Uniform Commercial Code

     25  

Section 1.3

 

Accounting Principles

     25  

Section 1.4

 

Other Interpretive Matters

     25  

Section 1.5

 

Divisions

     26  

Section 1.6

 

LIBOR

     26  

ARTICLE 2

 

THE LOANS AND THE LETTERS OF CREDIT

     26  

Section 2.1

 

Revolving Loans and Swing Loans

     26  

Section 2.2

 

Letters of Credit

     27  

Section 2.3

 

Manner of Borrowing and Disbursement of Loans

     30  

Section 2.4

 

Interest

     34  

Section 2.5

 

Fees

     35  

Section 2.6

 

Prepayment/Cancellation of Commitments

     36  

Section 2.7

 

Repayment

     37  

Section 2.8

 

Notes; Loan Accounts

     37  

Section 2.9

 

Manner of Payment

     37  

Section 2.10

 

Reimbursement

     41  

Section 2.11

 

Pro Rata Treatment

     42  

Section 2.12

 

Application of Payments

     42  

Section 2.13

 

All Obligations to Constitute One Obligation

     44  

Section 2.14

 

Maximum Rate of Interest

     44  

Section 2.15

 

Defaulting Lenders

     44  

Section 2.16

 

Extension of Maturity Date

     47  

Section 2.17

 

Incremental Revolving Loan Commitment

     48  

ARTICLE 3

 

[Reserved]

     50  

ARTICLE 4

 

CONDITIONS PRECEDENT

     50  

Section 4.1

 

Conditions Precedent to Effectiveness

     50  

Section 4.2

 

Conditions Precedent to Each Loan and Issuance of a Letter of Credit

     52  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

     53  

Section 5.1

 

General Representations and Warranties

     53  

Section 5.2

 

Survival of Representations and Warranties, etc

     57  

ARTICLE 6

 

INFORMATION AND GENERAL COVENANTS

     57  

Section 6.1

 

Quarterly Financial Statements and Information

     57  

Section 6.2

 

Annual Financial Statements and Information

     58  

Section 6.3

 

Compliance Certificates

     58  

Section 6.4

 

Additional Reports

     58  

Section 6.5

 

Preservation of Existence and Similar Matters

     59  

Section 6.6

 

Compliance with Applicable Law

     59  

Section 6.7

 

Maintenance of Properties

     59  

Section 6.8

 

Accounting Methods and Financial Records

     59  

Section 6.9

 

Insurance

     60  

Section 6.10

 

[Reserved]

     60  

Section 6.11

 

Payment of Taxes and Claims

     60  

Section 6.12

 

Visits and Inspections

     60  

Section 6.13

 

Further Assurances

     60  

Section 6.14

 

Indemnity; Limitation on Damages

     60  

Section 6.15

 

Environmental Matters

     61  

Section 6.16

 

Anti-Corruption Laws; Sanctions

     62  

ARTICLE 7

 

NEGATIVE COVENANTS

     62  

Section 7.1

 

Liens

     62  

Section 7.2

 

Investments

     62  

Section 7.3

 

Affiliate Transactions

     63  

Section 7.4

 

Mergers and Consolidations; Sale of Substantially all Assets; Conduct of
Business; Acquisitions

     63  

Section 7.5

 

Amendment and Waiver

     63  

Section 7.6

 

Restrictive Agreements

     63  

Section 7.7

 

Use of Proceeds

     64  

Section 7.8

 

Accounting Changes

     64  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.9

 

Government Regulation

     64  

Section 7.10

 

Financial Covenant

     64  

Section 7.11

 

Priority Indebtedness

     64  

ARTICLE 8

 

DEFAULT

     65  

Section 8.1

 

Events of Default

     65  

Section 8.2

 

Remedies

     66  

ARTICLE 9

 

THE ADMINISTRATIVE AGENT

     67  

Section 9.1

 

Appointment of the Administrative Agent

     67  

Section 9.2

 

Nature of Duties of the Administrative Agent

     68  

Section 9.3

 

Lack of Reliance on the Administrative Agent

     68  

Section 9.4

 

Certain Rights of the Administrative Agent

     69  

Section 9.5

 

Reliance by the Administrative Agent

     69  

Section 9.6

 

The Administrative Agent in its Individual Capacity

     69  

Section 9.7

 

Successor Administrative Agent

     69  

Section 9.8

 

Withholding Tax

     70  

Section 9.9

 

The Administrative Agent May File Proofs of Claim

     70  

Section 9.10

 

Indemnification

     71  

Section 9.11

 

Authorization to Execute Other Loan Documents

     71  

Section 9.12

 

[Reserved]

     71  

Section 9.13

 

Syndication Agents

     71  

Section 9.14

 

[Reserved]

     71  

Section 9.15

 

Bank Products Obligations

     71  

ARTICLE 10

 

MISCELLANEOUS

     72  

Section 10.1

 

Notices

     72  

Section 10.2

 

Expenses

     74  

Section 10.3

 

Waivers

     74  

Section 10.4

 

Set-Off

     75  

Section 10.5

 

Assignment

     75  

Section 10.6

 

Counterparts

     78  

Section 10.7

 

Under Seal; Governing Law

     78  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.8

 

Severability

     78  

Section 10.9

 

Headings

     78  

Section 10.10

 

Source of Funds

     78  

Section 10.11

 

Entire Agreement

     78  

Section 10.12

 

Amendments and Waivers

     78  

Section 10.13

 

Other Relationships

     80  

Section 10.14

 

Pronouns

     80  

Section 10.15

 

Disclosure

     80  

Section 10.16

 

Replacement of Lender

     80  

Section 10.17

 

Confidentiality; Material Non-Public Information

     81  

Section 10.18

 

Revival and Reinstatement of Obligations

     81  

Section 10.19

 

Contribution Obligations

     82  

Section 10.20

 

No Advisory or Fiduciary Responsibility

     82  

Section 10.21

 

Qualified ECP Keepwell

     83  

Section 10.22

 

Patriot Act

     83  

Section 10.23

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     83  

ARTICLE 11

 

YIELD PROTECTION

     84  

Section 11.1

 

Inability to Determine Interest Rates

     84  

Section 11.2

 

Illegality

     85  

Section 11.3

 

Increased Costs

     85  

Section 11.4

 

Effect On Other Loans

     87  

Section 11.5

 

Capital Adequacy

     87  

ARTICLE 12

 

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

     87  

Section 12.1

 

Jurisdiction and Service of Process

     87  

Section 12.2

 

Consent to Venue

     88  

Section 12.3

 

Waiver of Jury Trial

     88  

Section 12.4

 

Flood Provisions

     88  

Section 12.5

 

Acknowledgement Regarding Any Supported QFCs

     89  

Section 12.6

 

Electronic Signatures

     90  

Section 12.7

 

Certain ERISA Matters

     90  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS

Exhibit A

  -   

Form of Administrative Questionnaire

Exhibit B

  -   

Form of Assignment and Acceptance

Exhibit C

  -   

Form of Compliance Certificate

Exhibit D

  -   

Form of Notice of Conversion/Continuation

Exhibit E

  -   

Form of Request for Loan

Exhibit F

  -   

Form of Request for Letter of Credit

Exhibit G

  -   

Form of Revolving Loan Note

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

Annex I

  

Pricing Grid

Schedule 1.1(a)

  

Commitment Percentages

Schedule 1.1(b)

  

Permitted Liens

Schedule 1.1(c)

  

Existing Letters of Credit

Schedule 5.1(c)

  

Subsidiaries

Schedule 5.1(l)

  

ERISA

Schedule 5.1(t)

  

Environmental Matters

Schedule 7.2

  

Permitted Investments

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) dated as of September 10, 2020, is by
and among VULCAN MATERIALS COMPANY, a New Jersey corporation (the “Borrower”),
the financial institutions party hereto from time to time as Lenders, TRUIST
BANK, as an Issuing Bank, and TRUIST BANK, as the Administrative Agent, with
TRUIST SECURITIES, INC., as Left Lead Arranger and Bookrunner, WELLS FARGO
SECURITIES, LLC, as a Joint Lead Arranger and Bookrunner, U.S. BANK NATIONAL
ASSOCIATION, as a Joint Lead Arranger and Bookrunner and a Co-Syndication Agent,
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK, as a Joint Lead Arranger
and Bookrunner, WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Syndication
Agent, REGIONS BANK, as a Co-Syndication Agent, and BANK OF AMERICA, N.A., as a
Documentation Agent.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Administrative Agent, the Issuing
Bank and the Lenders make available to it the Commitments, Loans, and other
financial accommodations set forth herein on the terms and conditions set forth
herein; and

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders are willing
to make the requested Commitments, Loans and other financial accommodations
available to the Borrower upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE 1

DEFINITIONS, ACCOUNTING PRINCIPLES AND

OTHER INTERPRETIVE MATTERS

Section 1.1    Definitions. For the purposes of this Agreement:

“364-Day Credit Agreement” shall mean that certain 364-Day Credit Agreement
dated as of April 10, 2020, by and among the Borrower, each of the Persons party
thereto as guarantors, the lenders from time to time party thereto, Truist Bank,
as administrative agent, and the other parties thereto, as amended, restated,
replaced, supplemented, or otherwise modified from time to time.

“364-Day Loan Documents” shall mean the “Loan Documents” as defined in the
364-Day Credit Agreement.

“2007 Indenture” shall mean that certain Senior Debt Indenture dated as of
December 11, 2007, by and among the Borrower and Wilmington Trust Company, a
corporation duly organized and existing under the laws of the State of Delaware,
as initial trustee (succeeded by Regions Bank, an Alabama banking corporation),
supplemented by that certain First Supplemental Indenture, dated as of
December 11, 2007, that certain Second Supplemental Indenture, dated as of
June 20, 2008, that certain Third Supplemental Indenture dated as of February 3,
2009, that certain Fourth Supplemental Indenture dated as of June 14, 2011, that
certain Fifth Supplemental Indenture dated as of March 30, 2015, that certain
Sixth Supplemental Indenture dated as of March 14, 2017, that certain Seventh
Supplemental Indenture dated as of June 15, 2017, that certain Eighth
Supplemental Indenture dated as of February 23, 2018, and that certain Ninth
Supplemental Indenture dated as of May 18, 2020.



--------------------------------------------------------------------------------

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Credit Party whether now existing or hereafter created or arising.

“Acquisition Consideration” shall mean the total consideration paid or payable
(including, without limitation, any earn-out obligations and all Indebtedness
assumed) with respect to an Acquisition.

“Acquisition” shall mean (whether by purchase, exchange, merger or any other
method) any acquisition of (a) any other Person, which Person shall then become
consolidated with the Borrower or any Subsidiary of the Borrower, (b) all or
substantially all of the assets of any other Person, or (c) assets that
constitute a division or operating unit of any Person.

“Administrative Agent” shall mean Truist Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 9.7.

“Administrative Agent Indemnified Person” shall have the meaning specified in
Section 9.10.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 303 Peachtree Street, 23rd Floor, Atlanta, Georgia 30308,
Attention: Portfolio Manager, or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 10.1.

“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control”, when used with respect
to any Person, includes, without limitation, the direct or indirect beneficial
ownership of ten percent (10%) or more of the outstanding Equity Interests of
such Person or the power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) all Revolving Loans, (b) all Swing Loans, and (c) all Letter of
Credit Obligations.

“Aggregates” shall mean all stone, sand, gravel, limestone and similar minerals.

“Agreement” shall mean this Credit Agreement, together with all Exhibits and
Schedules hereto in each case, as amended, restated, supplemented, or otherwise
modified from time to time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Credit Party and/or any Subsidiary of a Credit
Party from time to time concerning or relating to bribery or corruption.

 

2



--------------------------------------------------------------------------------

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of Governmental
Authorities applicable, whether by law or by virtue of contract, to such Person,
and all orders and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

“Applicable Margin” shall mean, with respect to Base Rate Loans, Eurodollar
Loans and the Commitment Fee, the percentages designated in the “Pricing Grid”
attached hereto as Annex I, based on the Borrower’s Ratings.

The Applicable Margin shall be based on the higher of the two highest Ratings so
long as such two Ratings are within one level of each other; if such two Ratings
differ by more than one level, the Applicable Margin shall be based on the
Rating that is one level lower than the highest Rating. If only one Rating
Agency is providing a Rating, the Applicable Margin shall be determined by such
Rating. Each change in the Applicable Margin resulting from a change in any
Rating shall be effective as of the second Business Day following the date on
which it is first announced by the applicable Rating Agency.

If (i) all of the Rating Agencies shall cease to be in the business of rating
corporate debt obligations or (ii) the Administrative Agent or the Borrower
reasonably requests due to a material change in the rating system of a Rating
Agency that is then providing a Rating, the Borrower, the Administrative Agent
and the Lenders shall negotiate in good faith to amend this definition and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the Rating(s) most recently in effect prior to such
cessation or change.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Authorized Signatory” shall mean, with respect to any Credit Party, such senior
personnel of such Credit Party as may be duly authorized and designated in
writing to the Administrative Agent by such Credit Party to execute documents,
agreements, and instruments on behalf of such Credit Party.

“Availability Period” means the period from the Closing Date through the
earliest of (a) the Maturity Date and (b) the date of expiration or termination
of the Revolving Loan Commitments.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank Products” shall mean all banking, financial, and other similar or related
products and services extended to any Credit Party by any Bank Products Provider
(other than Revolving Loans, Swing

 

3



--------------------------------------------------------------------------------

Loans and Letters of Credit), including, without limitation, (a) merchant card
services, credit or stored value cards, debit cards, and corporate purchasing
cards; (b) cash management services and treasury management services, including,
without limitation, remote deposit, electronic funds transfer, e-payable, stop
payment, account reconciliation, lockbox, depository and checking, overdraft and
related liabilities, information reporting, deposit accounts, securities
accounts, controlled disbursement, and wire transfer; (c) bankers’ acceptances,
drafts, letters of credit and foreign currency exchange; and (d) Hedge
Transactions.

“Bank Products Documents” shall mean all instruments, agreements and other
documents entered into from time to time by the Credit Parties in connection
with any of the Bank Products.

“Bank Products Obligations” shall mean all obligations, fees, or expenses owing
by any Credit Party to any Bank Products Provider pursuant to or evidenced by a
Bank Products Document and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising.

“Bank Products Provider” shall mean any Person that, at the time it provides any
Bank Products to any Credit Party, is a Lender or an Affiliate of a Lender. In
no event shall any Bank Products Provider acting in such capacity be deemed a
Lender to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article 9 shall be deemed to include such Bank Products
Provider.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101
et seq.), as now or hereafter amended, and any successor statute.

“Base Rate” shall mean the highest rate, determined on a daily basis (any
changes in such rates to be effective as of the date of such changes) of (a) the
Administrative Agent’s per annum “prime lending rate”, (b) the Federal Funds
Rate plus one-half of one percent (0.50%) per annum and (c) the Eurodollar Rate
for a Eurodollar Loan Period of one (1) month (or if such day is not a Business
Day, the immediately preceding Business Day) plus one percent (1.00%) per annum;
provided that if the Eurodollar Rate is unavailable and Base Rate determined in
accordance with the foregoing would otherwise be less than zero percent (0.00%),
such rate shall be deemed to be zero percent (0.00%) for purposes of this
Agreement. The Administrative Agent’s “prime lending rate” is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer. The Administrative Agent may make loans at rates of interest at,
above, or below the Administrative Agent’s “prime lending rate”. Each change in
the Administrative Agent’s “prime lending rate” shall be effective from and
including the date such change is publicly announced as being effective.

“Base Rate Loan” shall mean a Loan that bears interest determined by reference
to the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Screen
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Eurodollar Loan Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due

 

4



--------------------------------------------------------------------------------

consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Screen Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Screen Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Eurodollar Loan
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Screen Rate:

 

  (1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or

 

  (2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Screen Rate:

 

  (1)

a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;

 

  (2)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the Screen
Rate, a resolution authority with jurisdiction over the administrator for the
Screen Rate, or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, which states that the
administrator of the Screen Rate has ceased or will cease to provide the Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the Screen Rate; or

 

5



--------------------------------------------------------------------------------

  (3)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate announcing that the Screen Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Screen Rate
and solely to the extent that the Screen Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Screen Rate for all purposes hereunder in accordance with
Section 11.1(b)-(e) and (y) ending at the time that a Benchmark Replacement has
replaced the Screen Rate for all purposes hereunder pursuant to
Section 11.1(b)-(e).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” shall have the meaning specified in the preamble.

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of North Carolina or the State of
New York or is a day on which banking institutions located in such state are
closed; provided, however, that when used with reference to a Eurodollar Loan
(including the making, continuing, prepaying or repaying of any Eurodollar
Loan), the term “Business Day” shall also exclude any day in which banks are not
open for dealings in deposits of Dollars on the London interbank market.

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

“Cash Equivalents” shall mean short-term investments made in conformity with the
Borrower’s investment policies delivered to the Administrative Agent on or prior
to the Closing Date, with such changes thereto as the board of directors of the
Borrower (or any designee to whom such approval right may have been delegated by
such board of directors) may approve from time to time.

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the SEA), becomes the beneficial owner (as defined in Rule 13d-3 under
the SEA), directly or indirectly, of 30%, or more, of the Equity Interests of
the Borrower having the right to vote for the election of members of the board
of directors of the Borrower; (b) as of any date a majority of the board of
directors of the Borrower consists (other than vacant seats) of individuals who
were not either (i) directors of the Borrower as of the Closing Date, (ii)

 

6



--------------------------------------------------------------------------------

selected, nominated or approved to become directors by the board of directors of
the Borrower of which a majority consisted of individuals described in clause
(i), or (iii) selected or nominated to become directors by the board of
directors of the Borrower of which a majority consisted of individuals described
in clause (i) and individuals described in clause (ii), or (c) any “change of
control” occurs under any document evidencing any Indebtedness of any Credit
Party with an outstanding principal amount in excess of $100,000,000, other than
any “change of control” resulting from any “dead hand proxy put” provision.

“Change in Law” shall mean the occurrence, after the Closing Date or, in the
case of an assignee of a Lender or a Person that becomes a Lender pursuant to
Section 2.16 or 2.17 (a “New Lender”), after the date on which such assignee or
New Lender becomes a party to this Agreement and, in the case of a Participant,
after the date on which it acquires its participation, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, to the extent not prohibited by
Applicable Law, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Closing Date” shall mean September 10, 2020.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commercial Letter of Credit” shall mean a documentary Letter of Credit issued
by the Issuing Bank in respect of the purchase of goods or services by the
Borrower or a Subsidiary in the ordinary course of its business.

“Commitment Fee” shall have the meaning specified in Section 2.5(b).

“Commitments” shall mean the Revolving Loan Commitment, which includes the
Letter of Credit Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate executed by a Financial
Officer of the Borrower as required by Section 6.3 substantially in the form of
Exhibit C.

“Consolidated Net Tangible Assets” shall mean, with respect to the Borrower and
its Subsidiaries on a consolidated basis as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.1 or 6.2, (a) the book value of all assets minus (b) (i) the book
value of all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles and (ii) all current
liabilities.

“Credit Parties” shall mean, collectively, (a) the Borrower and (b) any
Subsidiary that becomes a Credit Party as contemplated by Section 7.11; and
“Credit Party” shall mean any one of the Credit Parties.

 

7



--------------------------------------------------------------------------------

“Date of Issue” shall mean the date on which the Issuing Bank issues a Letter of
Credit pursuant to Section 2.2 and, subject to the terms of Section 2.2(a), the
date on which any such Letter of Credit is renewed.

“Declining Lender” shall have the meaning set forth in Section 2.16(a).

“Default” shall mean an event, condition or default which, with the giving of
notice, the passage of time or both would become an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to, with
respect to all outstanding Obligations, the sum of (a) the applicable Interest
Rate Basis, if any, with respect to the applicable Obligation, plus (b) the
Applicable Margin for such Interest Rate Basis, plus (c) two percent (2.00%);
provided, however, that (i) as to any Eurodollar Loan outstanding on the date
that the Default Rate becomes applicable, the Default Rate shall be based on the
then applicable Eurodollar Basis until the end of the current Eurodollar Loan
Period and thereafter the Default Rate shall be based on the Base Rate as in
effect from time to time, and (ii) as to any Base Rate Loan outstanding on the
date that the Default Rate becomes applicable, the Default Rate shall be based
on the Base Rate as in effect from time to time.

“Defaulting Lender” shall mean, subject to Section 2.15, any Lender that (a) has
failed to (i) fund all or any portion of the Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swing Bank or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit and
Swing Loans) within two (2) Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or the Issuing Bank or Swing Bank in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, at any time after the
Closing Date, (i) become the subject of a proceeding under the Bankruptcy Code
or any other bankruptcy law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental entity so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental entity) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent and the Borrower that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15) upon delivery by the Administrative
Agent of written notice of such determination to the Borrower, the Issuing Bank,
the Swing Bank and each Lender.

 

8



--------------------------------------------------------------------------------

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Equity Interest that by its terms (or by the terms of any other Equity Interest
into which it is convertible or exchangeable) or otherwise (a) matures (other
than as a result of a voluntary redemption or repurchase by the issuer of such
Equity Interest) or is subject to mandatory redemption or repurchase (other than
solely for Equity Interests that are not Disqualified Equity Interests) pursuant
to a sinking fund obligation or otherwise, including at the option of the holder
thereof (except as a result of a change of control or asset sale so long as any
rights of the holder thereof upon the occurrence of a change of control or asset
sale event shall be subject to the prior payment in full of the Obligations
(other than any Obligations which expressly survive termination) and termination
of the Commitments); or (b) is convertible into or exchangeable or exercisable
for Indebtedness or any Disqualified Equity Interest at the option of the holder
thereof, in each case specified in (a) or (b) above on or prior to the date that
is one hundred twenty (120) days after the Maturity Date; or (c) provides for
mandatory payments of dividends to be made in cash.

“Dollars” or “$” shall mean the lawful currency of the United States of America.

“Domestic Subsidiary” shall mean any direct or indirect Subsidiary that is
organized and existing under the laws of the US or any state or commonwealth
thereof or under the laws of the District of Columbia.

“Early Opt-in Election” means the occurrence of:

 

  (1)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 11.1(b)-(e) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Screen Rate, and

 

  (2)

(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EBITDA” shall mean, as determined for any period on a consolidated basis for
the Borrower and its Subsidiaries, an amount equal to the sum of (a) net income
plus (b) to the extent deducted in determining net income, and without
duplication, the sum of (i) any non-recurring losses/charges (including, without
limitation, those related to the modification or extinguishment of debt), (ii)
Interest Expense and non-cash interest expense, (iii) income tax expense (but
not benefit), and (iv) depreciation, depletion, accretion and amortization
expense minus (c) to the extent added in determining net income, (i) any
non-recurring gains and (ii) income tax benefit.

Notwithstanding the foregoing, (a) EBITDA shall exclude any equity interest in
the losses or unremitted earnings of any person that is not a Subsidiary, and
(b) the maximum amount of non-recurring cash losses and/or charges that may be
added to EBITDA shall not exceed ten percent (10%) of EBITDA (determined without
giving effect to the addition of any non-recurring cash losses/charges in the
calculation thereof).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of

 

9



--------------------------------------------------------------------------------

this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) with respect to any proposed assignee of all or any portion of the
Revolving Loan Commitments, the Issuing Bank and (iii) unless an Event of
Default exists, the Borrower, such approvals not to be unreasonably withheld or
delayed; provided, however, that if the consent of the Borrower is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified in Section 10.5(b)), the Borrower shall be
deemed to have given its consent five (5) Business Days after the date notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth Business Day; provided, further, that in no event shall an “Eligible
Assignee” include (A) any of the Credit Parties, any of their Subsidiaries or
any of their Affiliates, (B) any Defaulting Lender, or (C) a natural Person (or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural Person).

“Environmental Laws” shall mean, collectively, any and all applicable Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct or
requirements concerning environmental protection matters, including without
limitation, Hazardous Materials and their effects on human health, as now or may
at any time during the term of this Agreement be in effect, including, without
limitation, the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Clean Water
Act, 33 U.S.C. Section 1251 et seq. and the Water Quality Act of 1987; the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. Section 136 et
seq.; the Marine Protection, Research and Sanctuaries Act, 33 U.S.C.
Section 1401 et seq.; the National Environmental Policy Act, 42 U.S.C.
Section 4321 et seq.; the Noise Control Act, 42 U.S.C. Section 4901 et seq.;
those portions of the Occupational Safety and Health Act, 29 U.S.C. Section 651
et seq. concerning Hazardous Materials exposure; the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq., as amended by the Hazardous and
Solid Waste Amendments of 1984; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act, the Emergency Planning and Community Right
to Know Act (“CERCLA”), the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and Radon Gas and Indoor Air Quality Research Act; the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Atomic Energy
Act, 42 U.S.C. Section 2011 et seq., and the Nuclear Waste Policy Act of 1982,
42 U.S.C. Section 10101 et seq.

“Environmental or Mining Permit” shall mean any permit, license, approval,
consent or other authorization by or from a Governmental Authority required for
surface or subsurface mining, quarrying, dredging, drilling and similar or
related operations and activities, or reclamation or otherwise required under
Environmental Laws or Mining Laws.

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character (including, without limitation, “put” rights) with respect thereto.

 

10



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Closing Date and as such Act may be amended thereafter from time
to time.

“ERISA Affiliate” shall mean, with respect to any Credit Party, any trade or
business (whether or not incorporated) that together with such Credit Party, are
treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean, with respect to any Credit Party or any ERISA
Affiliate, (i) the imposition of a Lien by the PBGC under Section 4068 of ERISA
against any Credit Party or any ERISA Affiliate; (ii) the failure of any Credit
Party or any ERISA Affiliate to pay when due any amount which it shall have
become liable to pay to the PBGC, to a Title IV Plan under Title IV of ERISA or
to a Multiemployer Plan; (iii) the filing of a notice of intent to terminate a
Title IV Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA; or
(iv) the occurrence of an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Basis” shall mean, with respect to each Eurodollar Loan Period, a
simple per annum interest rate equal to the quotient of (a) the Eurodollar Rate
divided by (b) one (1) minus the Eurodollar Reserve Percentage, stated as a
decimal. The Eurodollar Basis shall remain unchanged during the applicable
Eurodollar Loan Period, except for changes to reflect adjustments in the
Eurodollar Reserve Percentage.

“Eurodollar Loan” shall mean a Loan that bears interest determined by reference
to the Eurodollar Rate (other than pursuant to clause (c) of the definition of
“Base Rate”).

“Eurodollar Loan Period” shall mean, for each Eurodollar Loan, each one (1), two
(2), three (3), six (6) month period, or to the extent agreed by each Lender of
such Eurodollar Loan, nine (9) or twelve (12) month period, as selected by the
Borrower pursuant to Section 2.3, during which the applicable Eurodollar Rate
(but not the Applicable Margin) shall remain unchanged. Notwithstanding the
foregoing, however, (a) any applicable Eurodollar Loan Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Eurodollar Loan Period shall end on the next preceding
Business Day; (b) any applicable Eurodollar Loan Period which begins on a day
for which there is no numerically corresponding day in the calendar month during
which such Eurodollar Loan Period is to end shall (subject to clause (i) above)
end on the last day of such calendar month; and (c) no Eurodollar Loan Period
shall extend beyond the Maturity Date or such earlier date as would interfere
with the repayment obligations of the Borrower under Section 2.7.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Eurodollar Loan Period, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two
(2) Business Days prior to the commencement of such Eurodollar Loan Period by
reference to the ICE Benchmark Administration (or any successor thereto)
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration (or any successor thereto) as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Eurodollar Loan Period (the “Screen Rate”);

 

11



--------------------------------------------------------------------------------

provided that (x) to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “Eurodollar Rate”
shall be the interest rate per annum determined by the Administrative Agent to
be the average of the rates per annum at which deposits in Dollars are offered
for such relevant Eurodollar Loan Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two (2) Business Days prior to the
beginning of such Eurodollar Loan Period, and (y) if the interest rate for any
Eurodollar Loan determined pursuant to this definition is less than zero, then
the Eurodollar Rate for such Eurodollar Loan shall be deemed to equal zero.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the Administrative Agent is subject with respect to the Eurodollar Basis,
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D). Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Administrative Agent under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage. The Eurodollar Basis for any
Eurodollar Loan shall be adjusted as of the effective date of any changes in the
Eurodollar Reserve Percentage.

“Event of Default” shall mean any of the events specified in Section 8.1.

“Excluded Hedge Obligation” shall mean, with respect to any Credit Party, any
Hedge Obligation if, and to the extent that, all or a portion of any Guaranty by
such Credit Party of such Hedge Obligation (or any Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Credit Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
by such Credit Party becomes effective with respect to such Hedge Obligation. If
a Hedge Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedge Obligation that is
attributable to swaps for which such Guaranty is or becomes illegal.

“Excluded Taxes” shall mean any of the following taxes imposed on or with
respect to a recipient or required to be withheld or deducted from a payment to
a recipient, (a) taxes imposed on or measured by net income (however
denominated), franchise taxes, and branch profits taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) taxes
described in Section 2.9(b)(vii), (c) taxes attributable to such recipient’s
failure to comply with Section 2.9(b)(vi) and (d) any U.S. federal withholding
taxes imposed under FATCA.

“Existing Letters of Credit” shall mean the letters of credit issued and
outstanding under the Prior Credit Agreement as set forth on Schedule 1.1(c).

“Extending Lender” shall have the meaning set forth in Section 2.16(a).

“Extension Effective Date” shall have the meaning set forth in Section 2.16(a).

“Extension Request Date” shall have the meaning set forth in Section 2.16(a).

 

12



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 12:00 noon (Charlotte, North
Carolina time) on that day by each of three (3) leading brokers of Federal funds
transactions in New York, New York selected by the Administrative Agent;
provided that if the Federal Funds Rate determined in accordance with the
foregoing would otherwise be less than zero percent (0.00%), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Financial Covenant” shall mean the financial covenant set forth in
Section 7.10.

“Financial Officer” shall mean each chief financial officer, treasurer, director
of treasury, assistant treasurer or any Person having comparable
responsibilities with respect to such offices, of the Borrower.

“Fitch” shall mean Fitch, Inc., or any successor thereto.

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973), as now or
hereafter in effect or any successor statute thereto, (b) the Flood Insurance
Reform Act of 2004, as now or hereafter in effect or any successor statute
thereto and (c) the Biggert–Waters Flood Insurance Reform Act of 2012, as now or
hereafter in effect or any successor statute thereto, in each case, together
with all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.

“Foreign Lender” shall have the meaning specified in Section 2.9(b)(vi).

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations other than Letter of
Credit Obligations with respect to Letters of Credit issued by such Issuing Bank
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of outstanding Swing Loans other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund” shall mean any Person that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business.

 

13



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles and practices in
effect from time to time.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government.

“Guaranty” or “guaranteed,” as applied to an obligation (a “primary
obligation”), shall mean (a) any guaranty, direct or indirect, in any manner, of
any part or all of such primary obligation, and (b) any agreement, direct or
indirect, contingent or otherwise, the practical effect of which is to assure in
any way the payment or performance (or payment of damages in the event of
non-performance) of any part or all of such primary obligation, including,
without limiting the foregoing, any obligation of any Person, whether or not
contingent, (i) to purchase any such primary obligation or any property or asset
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of such primary obligation or (B) to
maintain working capital, equity capital or the net worth, cash flow, solvency
or other balance sheet or income statement condition of any other Person,
(iii) to purchase property, assets, securities or services primarily for the
purpose of assuring the owner or holder of any primary obligation of the ability
of the primary obligor with respect to such primary obligation to make payment
thereof or (iv) otherwise to assure or hold harmless the owner or holder of such
primary obligation against loss in respect thereof. The amount of any Guaranty
shall be the maximum amount for which the guarantor may be liable pursuant to
the terms of such Guaranty instrument; and if such amounts are not determinable,
the maximum reasonably anticipated liability in respect thereof, as determined
by such guarantor in good faith.

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), and friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

“Hedge Obligations” shall mean any and all obligations or liabilities, whether
absolute or contingent, due or to become due, of any Credit Party in respect of
Hedge Transactions entered into with one or more of the Bank Products Providers.

“Hedge Transaction” shall mean any transaction which provides for an interest
rate, credit or equity swap, cap, floor, collar, forward currency transaction,
currency swap, cross currency rate swap, currency option, commodity hedges or
any combination of, or option with respect to, these or similar transactions.

“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower whose assets
constitute less than one percent (1%) of Consolidated Net Tangible Assets;
provided that no Subsidiary that is a borrower or guarantor of, or otherwise
obligated under, any Indebtedness for borrowed money shall constitute an
Immaterial Subsidiary.

“Increase Notice” shall have the meaning specified in Section 2.17(a).

“Increase Effective Date” shall have the meaning specified in Section 2.17(d).

“Indebtedness” of any Person shall mean, without duplication, (a) any obligation
for borrowed money, including, without limitation, the Obligations, (b) any
obligation evidenced by bonds, debentures, notes or other similar instruments,
(c) any obligation in respect of the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
on terms customary in the trade), (d) any obligation under any conditional sale
or other title retention agreement(s) relating to property acquired, (e) any
capitalized lease obligations, (f) any obligation in respect of drawn letters of
credit,

 

14



--------------------------------------------------------------------------------

acceptances, or similar extensions of credit which have not been reimbursed and
surety bonds (including, without limitation, reclamation bonds) for which a
claim has been paid by the applicable surety and reimbursement of such claim
remains outstanding, (g) any Guaranty of the type of indebtedness described in
clauses (a) through (f) above, (h) all indebtedness of a third party secured by
any lien on property owned by such Person, whether or not such indebtedness has
been assumed by such Person, (i) any obligations, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Disqualified Equity
Interests, (j) any off-balance sheet obligation created, in lieu of borrowing
money, through asset securitization programs, synthetic leases, or other similar
transactions, and (k) any obligation under any Hedge Transaction (calculated as
the amount of net payments such Person would have to make if an early
termination thereof occurred on the date the Indebtedness of such Person was
being determined); provided, however, that, notwithstanding anything in GAAP to
the contrary, the amount of all obligations shall be the full face amount of
such obligations, except with respect to the obligations in clause (k), which
shall be calculated in the manner set forth in clause (k).

“Indemnified Person” shall mean each Administrative Agent Indemnified Person,
each member of the Lender Group, each Affiliate thereof, each of their
respective employees, representatives, officers, members, partners, directors,
agents, consultants, counsel, accountants, and advisors, and each of their
respective successors and assigns.

“Indemnified Taxes” shall have the meaning set forth in Section 2.9(b).

“Intellectual Property” shall mean all intellectual and similar Property
including (a) inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software, and databases;
(b) all embodiments or fixations thereof and all related documentation,
applications, registrations, and franchises; (c) all licenses or other rights to
use any of the foregoing; and (d) all books and records relating to the
foregoing.

“Interest Expense” shall mean, as determined for any period on a consolidated
basis for the Borrower and its Subsidiaries, net cash interest expense plus
(i) capitalized interest and (ii) Letter of Credit fees.

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

“Investment” shall mean, with respect to any Person, (i) Cash Equivalents,
(ii) any loan, advance or extension of credit to, or any Guaranty with respect
to the Indebtedness or other obligations of, any other Person (other than
intercompany loans, advances or extensions of credit arising in connection with
intercompany cash pooling arrangements, intercompany asset transfers, and the
intercompany provision of goods and services, in each case, in the ordinary
course of business and on an arm’s-length basis), or (iii) any purchase or other
acquisition of any Equity Interests of any other Person, other than any
Acquisition. In determining the aggregate amount of Investments outstanding at
any particular time, (a) the amount of any Guaranty shall be the maximum amount
for which the guarantor may be liable pursuant to the terms of the applicable
Guaranty instrument; and if such amounts are not determinable, the maximum
reasonably anticipated liability in respect thereof, as determined in good faith
by the Person providing such Guaranty, (b) there shall be deducted in respect of
each such Investment any amount received as a return of principal or capital,
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings, whether as dividends, interest or otherwise and (d) there
shall not be deducted from or added to any Investments any decrease or increase,
as the case may be, in the market value thereof.

“Issuing Bank” shall mean Truist Bank, Wells Fargo Bank, National Association,
U.S. Bank National Association, Bank of America, N.A., Regions Bank, and any
other Lender designated by the

 

15



--------------------------------------------------------------------------------

Borrower and approved by the Administrative Agent that hereafter may be
designated as an Issuing Bank. As used herein, the term “the Issuing Bank” shall
mean “each Issuing Bank” or “the applicable Issuing Bank,” or, collectively,
“the Issuing Banks”, as the context may require.

“Lead Arrangers” shall mean Truist Securities, Inc., Wells Fargo Securities,
LLC, U.S. Bank National Association and Regions Capital Markets, a division of
Regions Bank.

“Lender Group” shall mean, collectively, the Administrative Agent, the Issuing
Bank, the Swing Bank, and the Lenders and, solely as used in Article III, any
Affiliates of a Lender party to a Bank Products Document.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders”, any Persons who hereafter
become parties hereto as Lenders pursuant to Section 2.16 or 2.17 and any
assignees of the Lenders who hereafter become parties hereto pursuant to and in
accordance with Section 10.5 or 10.16; and “Lender” shall mean any one of the
foregoing Lenders.

“Letter of Credit Commitment” shall mean, as of any date of determination, the
obligation of the Issuing Bank to issue Letters of Credit. As of the Closing
Date, the Letter of Credit Commitment is $250,000,000.

“Letter of Credit Issuance Limit” shall mean with respect to each Issuing Bank,
$75,000,000 or any lesser amount to be agreed to in writing among such Issuing
Bank, the Borrower, and the Administrative Agent.

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
aggregate undrawn and unexpired stated amount (including the amount to which any
such Letter of Credit can be reinstated pursuant to its terms) of the Letters of
Credit, and (b) the aggregate unreimbursed drawings of any Letters of Credit.

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent the proceeds of which shall be applied as provided in
Section 8.2(d).

“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank from time to time in accordance
with Section 2.2 and the Existing Letters of Credit.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment, charge, option, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind (including as a result of a third party’s ownership
interest or other right with respect to any property that is commingled with
such property) in respect of such property, whether or not choate, vested, or
perfected; provided that, anything in the Loan Documents to the contrary
notwithstanding, any encumbrance arising as a result of a VPP Purchaser’s
ownership interest or other right with respect to any property that is
commingled with property of a Credit Party or Subsidiary in connection with a
VPP Transaction shall not be a Lien pursuant to this definition.

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, all
Compliance Certificates, all Requests for Loan, all Requests for Letters of
Credit, all Notices of Conversion/Continuation, all fee letters executed in
connection with this Agreement, and all other documents, instruments,
certificates, and agreements executed or delivered in connection with this
Agreement (excluding any agreements other than this Agreement relating to
Letters of Credit issued hereunder), all of the foregoing, as amended, restated,
supplemented or otherwise modified from time to time; provided, however, that,
notwithstanding the foregoing, none of the Bank Products Documents shall
constitute Loan Documents.

 

16



--------------------------------------------------------------------------------

“Loans” shall mean, collectively, the Revolving Loans and the Swing Loans.

“Margin Stock” shall have the meaning specified in Section 5.1(q).

“Material Contracts” shall mean all contracts (other than the Loan Documents) to
which the Borrower or any Material Subsidiary is or becomes a party as to which
the breach, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Materially Adverse Effect.

“Material Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Immaterial Subsidiary; provided that no Foreign Subsidiary shall be a Material
Subsidiary unless it is a borrower or guarantor of, or otherwise obligated
under, any Indebtedness for borrowed money not described in clause (a) or (b) of
Section 7.11.

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature, a material adverse effect on (a) the
business, financial condition, results of operations, or Properties of the
Credit Parties and their Subsidiaries, taken as a whole, (b) the ability of the
Credit Parties, taken as a whole, to perform any of their obligations under any
Loan Document, or (c) the rights, remedies or benefits available to the
Administrative Agent, the Issuing Bank or any Lender under any Loan Document.

“Maturity Date” shall mean the earlier to occur of (a) September 10, 2025 or,
with respect to a Lender, such later date to which such Lender has agreed
pursuant to Section 2.16 and (b) such earlier date as payment of the Loans in
full shall be due (whether by acceleration or otherwise).

“Mining Laws” shall mean any and all Applicable Laws governing surface or
subsurface mining, quarrying, dredging, drilling and similar or related
operations and activities.

“MNPI” shall have the meaning specified in Section 10.17(a).

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

“MSHA” shall have the meaning specified in Section 5.1(u).

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions.

“Necessary Authorizations” shall mean all authorizations, consents, permits,
approvals, licenses, and exemptions from, and all filings and registrations
with, and all reports to, any Governmental Authority whether Federal, state,
local, and all agencies thereof, which are required for the incurrence or
maintenance of the Obligations and the performance by the Credit Parties of
their obligations under the Loan Documents and the conduct of the businesses and
the ownership (or lease) of the properties and assets of the Borrower and its
Subsidiaries, including, without limitation, Environmental or Mining Permits.

“New Lender” shall have the meaning set forth in Section 2.16(b).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit D.

 

17



--------------------------------------------------------------------------------

“Obligations” shall mean (a) all payment and performance obligations existing
from time to time of the Credit Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including any interest, fees
and expenses that, but for the provisions of the Bankruptcy Code, would have
accrued) and (b) any Bank Products Obligations. Anything in the foregoing to the
contrary notwithstanding, Excluded Hedge Obligations of any Credit Party shall
not constitute Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall have the meaning specified in Section 2.9(b)(ii).

“Participant” shall have the meaning specified in Section 10.5.

“Participant Register” has the meaning specified in Section 10.5(d).

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

“Payment Date” shall mean the last day of each Eurodollar Loan Period.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Acquisition” shall mean any Acquisition by the Borrower or any
Subsidiary so long as:

(a)    any Person or assets acquired pursuant to such Acquisition shall be
engaged in a line of business substantially similar, ancillary or related to, or
a reasonable extension of, the businesses conducted by the Borrower and its
Subsidiaries on the Closing Date;

(b)    such Acquisition was not preceded by, or consummated pursuant to, an
unsolicited tender offer or proxy contest initiated by or on behalf of the
Borrower or any Subsidiary; and

(c)    no Default or Event of Default shall exist or result therefrom.

“Permitted Liens” shall mean:

(a)    (i) any Lien in favor of the Administrative Agent for the benefit of the
Lender Group securing the Obligations and (ii) any Lien in favor of the
Administrative Agent or any other member of the Lender Group on cash collateral
to support Letter of Credit Obligations;

(b)    Liens for taxes, assessments, judgments, governmental charges or levies,
or claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves (in accordance with GAAP) have been accrued so long as the unpaid
taxes, interest and penalties secured by such Liens do not exceed $100,000,000
in the aggregate;

 

18



--------------------------------------------------------------------------------

(c)    Liens of landlords, carriers, warehousemen, mechanics, laborers,
suppliers, workers, repairmen and materialmen arising by operation of law and
incurred in the ordinary course of business for sums not overdue by more than
sixty (60) days or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves (in accordance with GAAP) have been
accrued;

(d)    Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits or retirement benefits;

(e)    easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
do not interfere in any material respect with the ordinary conduct of the
business of such Person or materially impair the value of such real property;

(f)    Liens to secure the performance of bids, trade contracts, statutory or
regulatory obligations, surety bonds, appeal bonds, performance bonds,
reclamation bonds, and other obligations of a like nature, incurred in the
ordinary course of business which are not past due, so long as such Liens secure
obligations that in a face amount do not exceed 15% of Consolidated Net Tangible
Assets in the aggregate;

(g)    Liens on assets of the Borrower and its Subsidiaries existing as of the
Closing Date which are set forth on Schedule 1.1(b);

(h)    Negative pledges permitted under Section 7.6;

(i)    deposits of cash or Cash Equivalents to secure bids, trade contracts,
tenders, sales, leases, statutory or regulatory obligations, surety bonds,
appeal bonds, performance bonds, reclamation bonds, and other obligations of a
like nature in amount not to exceed $50,000,000 in the aggregate at any time;

(j)    (i) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions arising
as a matter of law; provided that such deposit accounts or funds are not
established or deposited for the purpose of providing collateral for any
Indebtedness and are not subject to restrictions on access by the Borrower or
any Subsidiary in excess of those required by applicable banking regulations and
(ii) Liens of a depositary, securities intermediary or other financial
institution arising in the ordinary course of business under customary terms
encumbering deposit or other funds maintained with such financial institutions
that are within the general parameters customary in the applicable industry;

(k)    Liens arising by virtue of precautionary Uniform Commercial Code
financing statement filings (or similar filings under Applicable Law) regarding
operating leases entered into in the ordinary course of business;

(l)    Liens securing judgments not constituting an Event of Default under
clause (i) of Section 8.1;

(m)    Liens representing any interest or title of a licensor, lessor or sub
licensor or sub lessor, or a licensee, lessee or sublicense or sub lessee, in
the property subject to any lease, license or sublicense or concession agreement
and entered into in the ordinary course of business;

(n)    Liens securing Indebtedness that is assumed in connection with a
Permitted Acquisition; provided that (i) such Indebtedness is not created in
contemplation of such Permitted Acquisition and (ii) the aggregate principal
amount of such Indebtedness shall not exceed $50,000,000 at any time;

 

19



--------------------------------------------------------------------------------

(o)    leases, licenses, subleases or sublicenses, including non-exclusive
software licenses, granted to others by the Borrower or any of its Subsidiaries
in the ordinary course of business that do not (i) interfere in any material
respect with the businesses of the Borrower or any of its Subsidiaries or
(ii) secure any Indebtedness; and

(p)    Liens not otherwise permitted by the foregoing clauses (a) through (o)
securing obligations in an aggregate outstanding principal amount not in excess
of (determined at the time each such secured obligation is incurred, provided
that secured obligations outstanding on the Closing Date not justified by the
foregoing clauses (a) through (o) but justified under this clause (p) shall be
deemed to be incurred as of the Closing Date) the greater of (i) 12.5% of
Consolidated Net Tangible Assets or (ii) $300,000,000.

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Credit Party or ERISA Affiliate maintains, contributes to or has
an obligation to contribute to or has maintained, contributed to or had an
obligation to contribute to at any time within the past six (6) years.

“Platform” shall mean Interlinks/Interagency, SyndTrak or another relevant
website approved by the Administrative Agent.

“Prior Credit Agreement” shall mean that certain Credit Agreement dated as of
December 21, 2016 (as amended, restated or otherwise modified from time to time
prior to the date hereof), by and among the Borrower, each of the Persons party
thereto as guarantors, the Administrative Agent, and certain of the Lenders.

“Prior Loan Documents” shall mean the “Loan Documents” as defined in the Prior
Credit Agreement.

“Pro Forma Basis” shall mean the financial calculations of the Borrower and its
consolidated Subsidiaries for the four (4) fiscal quarter period most recently
ended adjusted as if any of the following transactions that occurred during such
period had been consummated on the day prior to such period (based on historical
results accounted for in accordance with GAAP, adjusted for any credit for
acquisition related costs and savings to the extent expressly permitted pursuant
to Article 11 of Securities and Exchange Commission Regulation S-X):

(a)    Permitted Acquisitions;

(b)    all material asset dispositions other than (i) any involuntary loss,
damage or destruction of assets, (ii) any condemnation, seizure or taking of
assets or other similar matters and (iii) dispositions between the Borrower and
its consolidated Subsidiaries;

(c)    Indebtedness as described in clauses (a) and (b) of the definition of
“Indebtedness” (other than Revolving Loans and Indebtedness among the Borrower
and its consolidated Subsidiaries) incurred or assumed; and

(d)    Indebtedness as described in clauses (a) and (b) of the definition of
“Indebtedness” (other than Revolving Loans and Indebtedness among the Borrower
and its consolidated Subsidiaries) that is repaid or retired (at maturity or
otherwise).

 

20



--------------------------------------------------------------------------------

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, inventory or
other asset owned, leased or operated by the Credit Parties or their
Subsidiaries (including, without limitation, any surface water thereon or
adjacent thereto, and soil and groundwater thereunder).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified ECP Guarantor” shall mean, in respect of any Hedge Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty becomes effective with respect to such Hedge Obligation or
such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Rating” shall mean on any date, the Borrower’s corporate family ratings (or the
equivalent thereof) as most recently publicly announced by a Rating Agency.

“Rating Agency” shall mean each of Moody’s, S&P and Fitch.

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement or license and any
other right to use or occupy real property, including any right arising by
contract.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors, legal counsel,
consultants or other representatives of such Person and such Person’s
Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Request for Letter of Credit” shall mean any certificate signed by an
Authorized Signatory of the Borrower requesting that the Issuing Bank issue a
Letter of Credit, which certificate shall be in substantially the form of
Exhibit F.

“Request for Loan” shall mean any certificate signed by an Authorized Signatory
of the Borrower requesting a Loan, which certificate shall be in substantially
the form of Exhibit E.

“Required Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized portions of the Commitments, plus Loans (other than Swing
Loans) plus participation interests in Letter of Credit Obligations and Swing
Loans exceeds fifty percent (50%) of the sum of all unutilized portions of the
Commitments plus all Loans (other than Swing Loans) plus participation interests
in Letter of Credit Obligations and Swing Loans; provided that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender’s Loans and
unutilized portion of the Commitments shall be excluded for purposes of
determining Required Lenders.

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

 

21



--------------------------------------------------------------------------------

“Responsible Officer” shall mean each president, executive vice president, chief
executive officer, chief financial officer, treasurer, secretary, general
counsel, assistant general counsel, or Authorized Signatory, or any Person
having comparable responsibilities with respect to such offices, of the
Borrower.

“Revolving Commitment Percentage” shall mean, with respect to each Lender, the
percentage equivalent of the ratio which such Lender’s portion of the Revolving
Loan Commitment bears to the Revolving Loan Commitment (as each may be adjusted
from time to time as provided herein); provided, that if the Revolving Loan
Commitment has terminated or expired, the Revolving Commitment Percentages shall
be determined based upon the Revolving Loan Commitment most recently in effect,
giving effect to any assignments. As of the Closing Date, the Revolving
Commitment Percentage of each Lender is as set forth (together with Dollar
amount thereof) on Schedule 1.1(a).

“Revolving Credit Obligations” shall mean, with respect to any Lender at any
time, the sum of such Lender’s Revolving Loans and pro rata share (based on its
Revolving Commitment Percentage) of the Letter of Credit Obligations and the
Swing Loans.

“Revolving Loan Commitment” shall mean, as of any date of determination, the
several obligations of the Lenders to make advances to the Borrower, in
accordance with their respective Revolving Commitment Percentages. As of the
Closing Date, the Revolving Loan Commitment is $1,000,000,000.

“Revolving Loan Notes” shall mean, collectively, those certain promissory notes,
dated as of the Closing Date, issued to each of the Lenders with a Revolving
Loan Commitment who requests such a promissory note by the Borrower, and any
other promissory note issued by the Borrower to evidence the Revolving Loans
pursuant to this Agreement, each substantially in the form of Exhibit G attached
hereto, and any extensions, renewals, or amendments to, or replacements of, the
foregoing.

“Revolving Loans” shall mean, collectively, the amounts (other than Swing Loans)
advanced by the Lenders to the Borrower under the Revolving Loan Commitment.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions,
including, without limitation, Crimea, Cuba, Iran, North Korea and Syria.

“Sanctioned Person” shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) any other relevant sanctions authority.

“Screen Rate” shall have the meaning set forth in the definition of “Eurodollar
Rate”.

“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time or any similar Federal law then in force.

 

22



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” shall mean, as to any Person, that (a) the property of such Person, at
a fair valuation on a going concern basis, will exceed its debt, (b) the capital
of such Person will not be unreasonably small to conduct its business, and
(c) no such Person will have incurred debts beyond its ability to pay such debts
as they mature or will have intended to incur debts beyond its ability to pay
such debts as they mature. For purposes of this definition, “debt” shall mean
any liability on a claim, and “claim” shall mean (i) the right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, undisputed, legal, equitable, secured or
unsecured, or (ii) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of the Borrower or a Subsidiary incurred in the ordinary course of
its business, and which is not a Commercial Letter of Credit.

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and
(b) any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person. For the avoidance of doubt, unless the
context otherwise requires, the term “Subsidiary” shall include all direct and
indirect Subsidiaries of any Person. Unless otherwise indicated, all references
to “Subsidiary” hereunder shall mean a Subsidiary of the Borrower.

“Swing Bank” shall mean Truist Bank, or any other Lender who shall agree with
the Administrative Agent and the Borrower to act as Swing Bank.

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to the Borrower under the Revolving Loan Commitment in
accordance with Section 2.3(d).

“Swing Rate” shall mean, for any period, the rate per annum offered by the Swing
Bank and accepted by the Borrower.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Title IV Plan” shall mean a Plan, other than a Multiemployer Plan, that is an
“employee pension benefit plan,” within the meaning of Section 3(2) of ERISA,
that is covered by Title IV of ERISA or the minimum funding standard of
Section 302 of ERISA or Section 412 of the Code and is sponsored or maintained
by any Credit Party or any ERISA Affiliate or to which any Credit Party or any
ERISA Affiliate

 

23



--------------------------------------------------------------------------------

contributes or has an obligation to contribute or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Total Debt” shall mean, as of any date, all Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis (excluding (a) Indebtedness of the type
described in subsection (k) of the definition thereof and (b) any intercompany
Indebtedness that is consolidated in accordance with GAAP).

“Total Leverage Ratio” shall mean the ratio of (a) Total Debt as of such date to
(b) EBITDA for the four (4) consecutive fiscal quarters most recently ended.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern.

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
as the same may be amended from time to time.

“US” or “United States” shall mean the United States of America.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“VPP Purchaser” shall mean the Persons party to a VPP Transaction that are not
Credit Parties or Subsidiaries of Credit Parties, in each case, together with
their respective successors and assigns.

“VPP Transaction” shall mean any volumetric production payment transaction or
similar transaction, including any transaction structured as a sale of property
interests (including mineral reserves) in exchange for long-term periodic
payments made by a Credit Party or a Subsidiary.

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person

 

24



--------------------------------------------------------------------------------

or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2    Uniform Commercial Code. Any term used in this Agreement which is
defined in the UCC and not otherwise defined in this Agreement or in any other
Loan Document shall have the meaning given such term in the UCC.

Section 1.3    Accounting Principles. (a) The classification, character and
amount of all assets, liabilities, capital accounts and reserves and of all
items of income and expense to be determined, and any consolidation or other
accounting computation to be made, and the interpretation of any definition
containing any financial term, pursuant to this Agreement shall be determined
and made in accordance with GAAP consistently applied. All accounting terms used
herein without definition shall be used as defined under GAAP. All financial
calculations hereunder shall, unless otherwise stated, be determined for the
Borrower on a consolidated basis with its Subsidiaries. Notwithstanding the
foregoing, (i) all financial covenants contained herein shall be calculated
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof or (ii) for all purposes of
this Agreement and the other Loan Documents, including negative covenants,
financial covenants and component definitions, GAAP will be deemed to treat
operating leases and capital leases in a manner consistent with the treatment
under GAAP as in effect prior to the issuance by the Financial Accounting
Standards Board on February 25, 2016 of Accounting Standards Update No. 2016-02.

(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and a Credit
Party or the Required Lenders shall so request, the Administrative Agent, the
Required Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders the adjustments and reconciliations necessary to enable the
Administrative Agent and each Lender to determine compliance with the Financial
Covenant before and after giving effect to such change in GAAP.

(c)    For the purposes of this Agreement and the other Loan Documents, the
Total Leverage Ratio shall be calculated on a Pro Forma Basis.

Section 1.4    Other Interpretive Matters. The terms “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph, or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section titles, table of contents, and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of this Agreement or
any Loan Document. All schedules, exhibits, annexes, and attachments referred to
herein are hereby incorporated herein by this reference. All references to
(a) statutes and related regulations shall include all related rules and
implementing regulations and any amendments of same and any successor statutes,
rules, and regulations; (b) “including” and “include” shall mean “including,
without limitation,” regardless of whether “without limitation” is included in
some instances and not in others (and, for purposes of each Loan Document, the
parties agree that the rule of ejusdem generis shall not be applicable to limit
a general statement, which is followed by or referable to an enumeration of
specific matters to matters similar to the matters specifically mentioned); and
(c) all references to dates and times shall mean the date and time at the
Administrative Agent’s notice address determined under Section 10.1, unless
otherwise specifically

 

25



--------------------------------------------------------------------------------

stated. All calculations of value of any Property, fundings of Loans, issuances
of Letters of Credit and payments of Obligations shall be in Dollars and, unless
the context otherwise requires, all determinations (including calculations of
the Financial Covenant) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. No provision of any
Loan Documents shall be construed or interpreted to the disadvantage of any
party hereto by reason of such party’s having, or being deemed to have, drafted,
structured, or dictated such provision. A Default or Event of Default, if one
occurs, shall “exist”, “continue” or be “continuing” until such Default or Event
of Default, as applicable, has been waived in writing in accordance with
Section 10.12. All terms used herein which are defined in Article 9 of the UCC
and which are not otherwise defined herein shall have the same meanings herein
as set forth therein.

Section 1.5    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws), (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

Section 1.6    LIBOR. The Administrative Agent and the Lenders do not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to the
terms of this Agreement, will be similar to, or produce the same value or
economic equivalence of, the Eurodollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to any discontinuance
or unavailability thereof.

ARTICLE 2

THE LOANS AND THE LETTERS OF CREDIT

Section 2.1    Revolving Loans and Swing Loans.

(a)    Revolving Loans. Subject to the terms and conditions of this Agreement,
each Lender with a Revolving Loan Commitment agrees severally to make Revolving
Loans from time to time on any Business Day prior to the Maturity Date in an
amount that will not result in the following:

(i)    the Revolving Credit Obligations of such Lender exceeding such Lender’s
Revolving Loan Commitment; or

(ii)    the Aggregate Revolving Credit Obligations exceeding the Revolving Loan
Commitment.

Subject to the terms and conditions hereof, prior to the Maturity Date,
Revolving Loans may be repaid and reborrowed from time to time so long as all
conditions set forth in Section 4.2 have been satisfied unless waived by the
Required Lenders in accordance with Section 10.12.

(b)    Swing Loans. Subject to the terms and conditions of this Agreement, the
Swing Bank, in its sole and absolute discretion, may from time to time on any
Business Day prior to the Maturity Date, make Swing Loans in an aggregate amount
not to exceed $25,000,000 at any time.

 

26



--------------------------------------------------------------------------------

Section 2.2    Letters of Credit.

(a)    Subject to the terms and conditions of this Agreement, each Issuing Bank,
on behalf of the Lenders, and in reliance on the agreements of the Lenders set
forth in Section 2.2(c) below, hereby agrees to issue one or more Letters of
Credit, from time to time on any Business Day prior to the date that is thirty
(30) days prior to the Maturity Date, up to an aggregate face amount equal to
the Letter of Credit Issuance Limit; provided, however, that, except as
described in the last sentence of Section 4.2, the Issuing Bank shall not issue
any Letter of Credit unless the conditions precedent to the issuance thereof set
forth in Section 4.2 have been satisfied. Each Letter of Credit shall (i) be
denominated in Dollars, and (ii) expire no later than the earlier to occur of
(A) the date ten (10) days prior to the Maturity Date, and (B) one year after
its date of issuance (but may contain provisions for automatic renewal provided
that no Default or Event of Default exists on the renewal date or would be
caused by such renewal and provided that no such renewal shall extend beyond the
date ten (10) days prior to the Maturity Date). Unless otherwise agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued or amended,
(i) for each Standby Letter of Credit, the rules of the International Standby
Practices, International Chamber of Commerce Publication No. 590, or any
subsequent revision or restatement thereof adopted by the International Chamber
of Commerce and in use by the Issuing Bank, shall apply and (ii) for each
Commercial Letter of Credit, the rules of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600, or
any subsequent revision or restatement thereof adopted by the International
Chamber of Commerce and in use by the Issuing Bank, shall apply. The Issuing
Bank shall not at any time be obligated to issue, or cause to be issued, any
Letter of Credit if such issuance would conflict with, or cause the Issuing Bank
to exceed any limits imposed by, any Applicable Law.

(b)    The Borrower may from time to time request that the Issuing Bank issue a
Letter of Credit. The Borrower shall execute and deliver to the Administrative
Agent and the Issuing Bank a Request for Letter of Credit for each Letter of
Credit to be issued by the Issuing Bank, not later than 12:00 noon (Charlotte,
North Carolina time) on the third (3rd) Business Day preceding the date on which
the requested Letter of Credit is to be issued, or such shorter notice as may be
acceptable to the Issuing Bank and the Administrative Agent. Upon receipt of any
such Request for Letter of Credit, subject to satisfaction of all conditions
precedent thereto as set forth in Section 4.2 or waiver of such conditions
pursuant to the last sentence of Section 4.2, the Issuing Bank shall process
such Request for Letter of Credit and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby. The Issuing Bank shall furnish a copy of such Letter of
Credit to the Borrower and the Administrative Agent following the issuance
thereof. In addition to the fees payable pursuant to Section 2.5(c)(ii), the
Borrower shall pay or reimburse the Issuing Bank for normal and customary costs
and expenses incurred by the Issuing Bank in issuing, effecting payment under,
amending or otherwise administering the Letters of Credit.

(c)    On the Closing Date with respect to all Existing Letters of Credit and,
with respect to all other Letters of Credit, immediately upon the issuance by
the Issuing Bank of a Letter of Credit and in accordance with the terms and
conditions of this Agreement, the Issuing Bank shall be deemed to have sold and
transferred to each Lender, and each Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Revolving Commitment Percentage, in such Letter of Credit and the
obligations of the Borrower with respect thereto (including, without limitation,
all Letter of Credit Obligations with respect thereto). The Issuing Bank shall
promptly notify the Administrative Agent of any draw under a Letter of Credit.
At such time as the Administrative Agent shall be notified by the Issuing Bank
that the beneficiary under any Letter of Credit has drawn on the same, the
Administrative Agent shall promptly notify the Borrower and the Swing Bank (or,
at its option, all Lenders), by telephone or telecopy, of the amount of the draw
and, in the case of each Lender, such Lender’s portion of such draw amount as
calculated in accordance with its Revolving Commitment Percentage.

 

27



--------------------------------------------------------------------------------

(d)    The Borrower hereby agrees to immediately reimburse the Issuing Bank for
amounts paid by the Issuing Bank in respect of draws under each Letter of
Credit. In order to facilitate such repayment, the Borrower hereby irrevocably
requests the Lenders, and the Lenders hereby severally agree, on the terms and
conditions of this Agreement (other than as provided in Article 2 with respect
to the amounts of, the timing of requests for, and the repayment of Loans
hereunder and in Article 4 with respect to conditions precedent to Loans
hereunder), to make a Base Rate Loan on each day on which a draw is made under
any Letter of Credit and in the amount of such draw, and to pay the proceeds of
such Loan directly to the Issuing Bank to reimburse the Issuing Bank for the
amount paid by it upon such draw. Each Lender shall pay its share of such Base
Rate Loan to the Administrative Agent in accordance with Section 2.3(f) and its
Revolving Commitment Percentage, without reduction for any set-off or
counterclaim of any nature whatsoever and regardless of whether any Default or
Event of Default exists or would be caused thereby. The disbursement of funds in
connection with a draw under a Letter of Credit pursuant to this Section 2.2
shall be subject to the terms and conditions of Section 2.3(f). The obligation
of each Lender to make payments to the Administrative Agent, for the account of
the Issuing Bank, in accordance with this Section 2.2 shall be absolute and
unconditional and no Lender shall be relieved of its obligations to make such
payments by reason of noncompliance by any other Person with the terms of the
Letter of Credit or for any other reason. The Administrative Agent shall
promptly remit to the Issuing Bank the amounts so received from the other
Lenders. Any overdue amounts payable by the Lenders to the Issuing Bank in
respect of a draw under any Letter of Credit shall bear interest, payable on
demand, (x) for the first two (2) Business Days, at the Federal Funds Rate, and
(y) thereafter, at the Base Rate. Notwithstanding the foregoing, at the request
of the Administrative Agent, the Swing Bank may, at its option and subject to
the conditions set forth in Section 2.3(d) other than the condition that the
applicable conditions precedent set forth in Article 4 be satisfied, make Swing
Loans to reimburse the Issuing Bank for amounts drawn under Letters of Credit.

(e)    The Borrower agrees that each Loan by the Lenders to reimburse the
Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, unless and until converted into a Eurodollar Loan pursuant to
Section 2.3(b)(ii), be deemed to be a Base Rate Loan.

(f)    The Borrower agrees that any action taken or omitted to be taken by the
Issuing Bank in connection with any Letter of Credit, except for such actions or
omissions as shall constitute gross negligence or willful misconduct on the part
of such Issuing Bank as determined by a final non-appealable judgment of a court
of competent jurisdiction, shall be binding on the Borrower as between the
Borrower and the Issuing Bank, and shall not result in any liability of the
Issuing Bank to the Borrower. The obligation of the Borrower to reimburse the
Issuing Bank for a drawing under any Letter of Credit or the Lenders for Loans
made by them to the Issuing Bank on account of draws made under the Letters of
Credit shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
whatsoever, including, without limitation, the following circumstances:

(i)    Any lack of validity or enforceability of any Loan Document;

(ii)    Any amendment or waiver of or consent to any departure from any or all
of the Loan Documents;

(iii)    Any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith;

 

28



--------------------------------------------------------------------------------

(iv)    The existence of any claim, set-off, defense or any right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with any Letter of Credit, any transaction contemplated by any Letter of Credit,
this Agreement, or any other Loan Document, or any unrelated transaction;

(v)    Any statement or any other documents presented under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(vi)    The insolvency of any Person issuing any documents in connection with
any Letter of Credit;

(vii)    Any breach of any agreement between the Borrower and any beneficiary or
transferee of any Letter of Credit;

(viii)    Any irregularity in the transaction with respect to which any Letter
of Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit;

(ix)    Any errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, wireless or otherwise,
whether or not they are in code;

(x)    Any act, error, neglect or default, omission, insolvency or failure of
business of any of the correspondents of the Issuing Bank;

(xi)    Any other circumstances arising from causes beyond the control of the
Issuing Bank;

(xii)    Payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank as
determined by a final non-appealable judgment of a court of competent
jurisdiction; and

(xiii)    Any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;

provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower suffered by the Borrower that is caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank as determined
by a final non-appealable judgment of a court of competent jurisdiction, the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in good faith, either accept and make
payment upon such documents without responsibility for further investigation or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

29



--------------------------------------------------------------------------------

(g)    [Reserved].

(h)    Each Lender shall be responsible (to the extent the Issuing Bank is not
reimbursed by the Borrower) for its pro rata share (based on such Lender’s
Revolving Commitment Percentage) of any and all reasonable out-of-pocket
expenses (including reasonable attorneys’ fees) which may be incurred or made by
the Issuing Bank in connection with the collection of any amounts due under, the
administration of, or the presentation or enforcement of any rights conferred by
any Letter of Credit, any Credit Party’s obligations to reimburse draws
thereunder or otherwise. In the event the Borrower shall fail to pay such
expenses of the Issuing Bank (to the extent such expenses are required to be
reimbursed by the Borrower pursuant to Section 10.2) within fifteen (15) days of
demand for payment by the Issuing Bank, each Lender shall thereupon pay to the
Issuing Bank its pro rata share (based on such Lender’s Revolving Commitment
Percentage) of such expenses within ten (10) days from the date of the Issuing
Bank’s notice to the Lenders of the Borrower’s failure to pay; provided,
however, that if the Borrower shall thereafter pay such expenses, the Issuing
Bank will repay to each Lender the amounts received from such Lender hereunder.

(i)    Subject to the appointment and acceptance of a successor issuer below in
the event there is only one Issuing Bank, any Issuing Bank may resign as Issuing
Bank upon sixty (60) days’ prior written notice to the Administrative Agent, the
Lenders and the Borrower. If any Issuing Bank shall resign as Issuing Bank under
this Agreement, then the Borrower may appoint from among the Lenders a successor
issuer of Letters of Credit, whereupon, subject to acceptance of such
appointment by such successor issuer, such successor issuer shall succeed to the
rights, powers and duties of such resigning Issuing Bank, and the term “Issuing
Bank” shall include such successor issuer effective upon such appointment. At
the time such resignation shall become effective, the Borrower shall pay to the
resigning Issuing Bank all accrued fees pursuant to Section 2.5(c)(ii) hereof.
The acceptance of any appointment as an Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form satisfactory to the Borrower and the Administrative Agent and, from and
after the effective date of such agreement, such successor Issuing Bank shall
have all the rights and obligations of the previous Issuing Bank under this
Agreement and the other Loan Documents. In the event there is only one Issuing
Bank and none of the other Lenders accepts such appointment within ninety
(90) days after any Issuing Bank submitted its notice of resignation, such
Issuing Bank’s resignation shall still be effective if such Issuing Bank
determines in good faith that it is either unable or that it is commercially
unreasonable for it to continue to issue Letters of Credit hereunder. After the
resignation of any Issuing Bank hereunder, the resigning Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit. After any retiring
Issuing Bank’s resignation as Issuing Bank, the provisions of this Agreement
relating to such Issuing Bank shall inure to its benefit as to any actions taken
or omitted to be taken by it (i) while it was Issuing Bank under this Agreement
or (ii) at any time with respect to Letters of Credit issued by such Issuing
Bank. For the avoidance of doubt, any resignation by an Issuing Bank shall not
affect the Letters of Credit issued by such Issuing Bank prior to such
resignation.

(j)    Any Issuing Bank which ceases to be a Lender pursuant to Section 10.12(b)
or 10.16 shall also cease to be an Issuing Bank hereunder.

Section 2.3    Manner of Borrowing and Disbursement of Loans.

(a)    Choice of Interest Rate, etc. Any Loan (including any initial Loan made
on the Closing Date but excluding Swing Loans) shall, at the option of the
Borrower, be made either as a Base Rate Loan or as a Eurodollar Loan; provided,
however, that (i) if the Borrower fails to give the Administrative Agent written
notice specifying whether a Eurodollar Loan is to be repaid, continued or
converted on a Payment Date, such Eurodollar Loan shall be converted to a Base
Rate Loan on the Payment

 

30



--------------------------------------------------------------------------------

Date in accordance with Section 2.4(a)(iii) and (ii) the Borrower may not select
a Eurodollar Loan (A) with respect to a Loan, the proceeds of which are to
reimburse the Issuing Bank pursuant to Section 2.2 or (B) if, at the time of
such Loan or at the time of the continuation of, or conversion to, a Eurodollar
Loan pursuant to Section 2.3(c), an Event of Default exists unless the Required
Lenders so consent in writing. Any notice given to the Administrative Agent in
connection with a requested Loan hereunder shall be given to the Administrative
Agent prior to 12:00 noon (Charlotte, North Carolina time) in order for such
Business Day to count toward the minimum number of Business Days required.

(b)    Base Rate Loans.

(i)    Initial and Subsequent Loans. The Borrower shall give the Administrative
Agent in the case of Base Rate Loans irrevocable notice by telephone not later
than 12:00 noon (Charlotte, North Carolina time) on the date of such Loan and
shall immediately confirm any such telephone notice with a written Request for
Loan; provided, however, that the failure by the Borrower to confirm any notice
by telephone with a written Request for Loan shall not invalidate any notice so
given.

(ii)    Repayments and Conversions. The Borrower may (A) subject to Section 2.6,
at any time without prior notice repay a Base Rate Loan or (B) upon at least
three (3) Business Days irrevocable prior written notice to the Administrative
Agent in the form of a Notice of Conversion/Continuation, convert all or a
portion of any Base Rate Loan to one or more Eurodollar Loans. Upon the date
indicated by the Borrower, such Base Rate Loan shall be so repaid or converted.

(iii)    Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Base Rate Loan shall be in an
amount of no less than $1,000,000 and in an integral multiple of $100,000 in
excess thereof.

(c)    Eurodollar Loans.

(i)    Initial and Subsequent Loans. The Borrower shall give the Administrative
Agent in the case of Eurodollar Loans irrevocable notice by telephone not later
than 12:00 noon (Charlotte, North Carolina time) three (3) days prior to the
date of such Eurodollar Loan and shall immediately confirm any such telephone
notice with a written Request for Loan; provided, however, that the failure by
the Borrower to confirm any notice by telephone with a written Request for Loan
shall not invalidate any notice so given.

(ii)    Repayments, Continuations and Conversions. At least three (3) Business
Days prior to each Payment Date for a Eurodollar Loan, the Borrower shall give
the Administrative Agent written notice in the form of a Notice of
Conversion/Continuation specifying whether all or a portion of such Eurodollar
Loan is to be continued as one or more new Eurodollar Loans and also specifying
the new Eurodollar Loan Period applicable to each such new Eurodollar Loan (and
subject to the provisions of this Agreement, upon such Payment Date, such
Eurodollar Loan shall be so continued). Upon such Payment Date, any Eurodollar
Loan (or portion thereof) not so continued shall be converted to a Base Rate
Loan or be repaid.

(iii)    Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Eurodollar Loan shall be in an
amount of no less than $1,000,000 and in an integral multiple of $1,000,000 in
excess thereof, and at no time shall the aggregate number of all Eurodollar
Loans then outstanding exceed eight (8).

 

31



--------------------------------------------------------------------------------

(d)    Swing Loans.

(i)    Initial and Subsequent Loans. The Borrower shall give the Swing Bank
notice by telephone no later than 12:00 noon (Charlotte, North Carolina time) on
the date on which the Borrower wishes to receive a Swing Loan. If the Swing
Bank, in its sole and absolute discretion, elects to make the requested Swing
Loan, the Swing Bank shall provide an interest rate quote to the Borrower. If
such interest rate is acceptable to the Borrower, the Borrower shall provide a
Request for Loan to the Swing Bank, with a copy to the Administrative Agent,
which specifies (i) the amount of the requested Swing Loan, (ii) the length of
the requested Swing Loan (which shall not exceed one week), (iii) the Swing
Rate, and (iv) instructions for the disbursement of the proceeds of the Swing
Loan; provided, however, that the failure by the Borrower to confirm any notice
by telephone with a written Request for Loan shall not invalidate any notice so
given.

Each Swing Loan shall be subject to all the terms and conditions applicable to
Revolving Loans, except that all payments thereon shall be payable to the Swing
Bank solely for its own account. The Swing Bank shall not make any Swing Loans
if the Swing Bank has received written notice from any Lender (or the Swing Bank
has actual knowledge) that one or more applicable conditions precedent set forth
in Section 4.2 will not be satisfied (or waived pursuant to the last sentence of
Section 4.2) on the requested Loan date. In the event that the Swing Bank elects
to make any requested Swing Loan, the Swing Bank shall make the proceeds of such
Swing Loan available to the Borrower pursuant to the disbursement instructions
in the applicable Request for Loan by no later than 2:00 p.m. (Charlotte, North
Carolina time) on the date that Borrower requests such Swing Loan.

(ii)    Repayments and Conversions. The Swing Bank shall notify the
Administrative Agent, and the Administrative Agent shall notify each Lender,
each Friday by 3:00 p.m. (Charlotte, North Carolina time) of the amount of all
Swing Loans outstanding. Each Lender shall before 12:00 noon (Charlotte, North
Carolina time) on the next Business Day make available to the Administrative
Agent, in immediately available funds, the amount of its pro rata share (based
on its Revolving Commitment Percentage) of such Swing Loans. Upon such payment
by a Lender, such Lender shall be deemed to have made a Revolving Loan that is a
Base Rate Loan, notwithstanding any failure of the Borrower to satisfy the
conditions in Section 4.2. The Administrative Agent shall use such funds to
repay the Swing Loans to the Swing Bank. Additionally, if at any time any Swing
Loans exist, any of the events described in clauses (g) or (h) of Section 8.1
shall have occurred, then each Lender shall automatically and without any action
on the part of the Swing Bank, the Borrower, the Administrative Agent or the
Lenders, be deemed to have purchased an undivided participation in the Swing
Loans in an amount equal to such Lender’s Revolving Commitment Percentage and
each Lender shall, notwithstanding such Event of Default, immediately pay to the
Administrative Agent for the account of the Swing Bank in immediately available
funds, the amount of such Lender’s participation (and upon receipt thereof, the
Swing Bank shall deliver to such Lender a loan participation certificate dated
the date of receipt of such funds in such amount). The disbursement of funds in
connection with the settlement of Swing Loans hereunder shall be subject to the
terms and conditions of Section 2.3(f).

(e)    Notification of Lenders. Upon receipt of a (i) Request for Loan or a
telephone or telecopy request for Loan, (ii) notification from the Issuing Bank
that a draw has been made under any Letter of Credit (unless the Issuing Bank
will be reimbursed through the funding of a Swing Loan), or (iii) notice from
the Borrower with respect to the prepayment of any outstanding Eurodollar Loan
prior to the

 

32



--------------------------------------------------------------------------------

Payment Date for such Loan, the Administrative Agent shall promptly notify each
Lender by telephone or telecopy of the contents thereof and the amount of each
Lender’s portion of any such Loan. Each Lender shall, not later than 2:00 p.m.
(Charlotte, North Carolina time) on the date specified for such Loan (under
clause (i) or (ii) above) in such notice, make available to the Administrative
Agent at the Administrative Agent’s Office, or at such account as the
Administrative Agent shall designate, the amount of such Lender’s portion of the
Loan in immediately available funds.

(f)    Disbursement. Prior to 4:00 p.m. (Charlotte, North Carolina time) on the
date of a Loan hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by
(i) transferring the amounts so made available by wire transfer to a deposit
account maintained by the Borrower with the Administrative Agent or, at the
Borrower’s option by effecting a wire transfer of such amounts to another
deposit account designated by the Borrower to the Administrative Agent in a
written Request for Loan or (ii) in the case of a Loan the proceeds of which are
to reimburse the Issuing Bank pursuant to Section 2.2, transferring such amounts
to such Issuing Bank. Unless the Administrative Agent shall have received notice
from a Lender prior to 1:00 p.m. (Charlotte, North Carolina time) on the date of
any Loan that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Loan, the Administrative Agent may assume
that such Lender has made or will make such portion available to the
Administrative Agent on the date of such Loan and the Administrative Agent may,
in its sole and absolute discretion and in reliance upon such assumption, make
available to the applicable Borrower or the Issuing Bank, as applicable, on such
date a corresponding amount. If and to the extent such Lender shall not have so
made such ratable portion available to the Administrative Agent by 1:00 p.m.
(Charlotte, North Carolina time) on the date of any Loan, such Lender agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the applicable Borrower or the Issuing Bank, as applicable, until
the date such amount is repaid to the Administrative Agent, (x) for the first
two (2) Business Days, at the Federal Funds Rate for such Business Days, and
(y) thereafter, at the Base Rate. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s portion of the applicable Loan for purposes of this
Agreement and if both such Lender and the Borrower shall pay and repay such
corresponding amount, the Administrative Agent shall promptly relend to the
applicable Borrower such corresponding amount. If such Lender does not repay
such corresponding amount immediately upon the Administrative Agent’s demand
therefor, the Administrative Agent shall notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
failure of any Lender to fund its portion of any Loan shall not relieve any
other Lender of its obligation, if any, hereunder to fund its respective portion
of the Loan on the date of such borrowing, but no Lender shall be responsible
for any such failure of any other Lender.

(g)    Deemed Requests for Loan. Unless payment is otherwise timely made by the
Borrower, the becoming due of any Obligation (other than any Bank Products
Obligations) shall be deemed irrevocably to be a Request for Loan on the due
date of, and in an aggregate amount required to pay such Obligation (other than
any Bank Products Obligations), and the proceeds of a Revolving Loan that is a
Base Rate Loan made pursuant thereto may be disbursed by way of direct payment
of the relevant Obligation. The Lenders shall have no obligation to the Borrower
to honor any deemed Request for Loan under this Section 2.3(g) unless, subject
to the funding requirements of the Lenders under Sections 2.2(d) and 2.3(b)(ii),
all the conditions set forth in Section 4.2 have been satisfied, but, with the
consent of the Lenders required under the last sentence of Section 4.2, may do
so in their sole and absolute discretion and without regard to the existence of,
and without being deemed to have waived, any Default or Event of Default and
without regard to the failure by the Borrower to satisfy any of the conditions
set forth in Section 4.2. No further authorization, direction or approval by the
Borrower shall be required for any deemed Request for Loan under this
Section 2.3(g). The Administrative Agent shall promptly provide to the Borrower
written notice of any Loan made pursuant to this Section 2.3(g).

 

33



--------------------------------------------------------------------------------

Section 2.4    Interest.

(a)    On Loans. Interest on the Loans, subject to Sections 2.4(b) and (c),
shall be payable as follows:

(i)    On Base Rate Loans. Interest on each Base Rate Loan shall be computed on
the basis of a hypothetical year of three hundred sixty (360) days for the
actual number of days elapsed and shall be payable quarterly in arrears on the
first Business Day of each immediately following calendar quarter and on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations). Interest shall accrue and be payable on each Base Rate Loan at the
simple per annum interest rate equal to the sum of (A) the Base Rate and (B) the
Applicable Margin for Base Rate Loans.

(ii)    On Eurodollar Loans. Interest on each Eurodollar Loan shall be computed
on the basis of a hypothetical year of three hundred sixty (360) days for the
actual number of days elapsed and shall be payable in arrears on (x) the Payment
Date, and (y) if the Eurodollar Loan Period is greater than three (3) months, on
the last day of each three (3) month period ending prior to the Payment Date and
on the Payment Date. Interest on Eurodollar Loans shall also be payable on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations). Interest shall accrue and be payable on each Eurodollar Loan at a
rate per annum equal to the sum of (A) the Eurodollar Basis applicable to such
Eurodollar Loan and (B) the Applicable Margin for Eurodollar Loans.

(iii)    If No Notice of Selection of Interest Rate. If the Borrower fails to
give the Administrative Agent timely notice of its selection of the Base Rate or
a Eurodollar Basis, or if for any reason a determination of a Eurodollar Basis
for any Loan is not timely concluded, the Base Rate shall apply to such Loan. If
the Borrower fails to elect to continue any Eurodollar Loan prior to the last
Payment Date applicable thereto in accordance with the provisions of
Section 2.3, as applicable, the Base Rate shall apply to such Loan commencing on
and after such Payment Date.

(iv)    On Swing Loans. Interest on each Swing Loan shall be computed on the
basis of a hypothetical year of three hundred sixty (360) days for the actual
number of days elapsed and shall be payable quarterly in arrears on the first
Business Day of each immediately following calendar quarter and on the Maturity
Date (or the date of any earlier prepayment in full of the Obligations).
Interest shall accrue and be payable on each Swing Loan at the Swing Rate.

(b)    Upon Default. During the existence of an Event of Default, interest on
the Obligations shall, at the written request of the Required Lenders, accrue at
the Default Rate; provided, however, that the Default Rate shall automatically
be deemed to have been invoked at all times when the Obligations have been
accelerated or deemed accelerated pursuant to Section 8.2(g) or Section 8.2(h).
Interest accruing at the Default Rate shall be payable on demand and in any
event on the Maturity Date (or the date of any earlier prepayment in full of the
Obligations) and shall accrue until the earliest to occur of (i) waiver of the
applicable Event of Default in accordance with Section 10.12, (ii) agreement by
the Required Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations. The Lenders shall not be required to
(A) accelerate the maturity of the Loans, (B) terminate the Commitments, or
(C) exercise any other rights or remedies under the Loan Documents in order to
charge interest hereunder at the Default Rate.

 

34



--------------------------------------------------------------------------------

(c)    Computation of Interest. In computing interest on any Loan, the date of
making the Loan shall be included and the date of payment shall be excluded;
provided, however, that if a Loan is repaid on the date that it is made, one
(1) day’s interest shall be due with respect to such Loan.

Section 2.5    Fees.

(a)    Fee Letters. The Borrower agrees to pay any and all fees that are set
forth in any fee letter executed in connection with this Agreement at the times
specified therein.

(b)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent,
for the account of the Lenders in accordance with their respective Revolving
Commitment Percentages, a commitment fee (“Commitment Fee”) on the amount by
which the Revolving Loan Commitment exceeded the average daily amount of
Aggregate Revolving Credit Obligations (other than with respect to any Swing
Loans) during the Availability Period, at the per annum rate determined daily in
accordance with Annex I. Such Commitment Fee shall be computed on the basis of a
hypothetical year of three hundred sixty (360) days for the actual number of
days elapsed, shall be payable in arrears on the first Business Day of each
immediately following calendar quarter and, if then unpaid, on the last day of
the Availability Period.

(c)    Letter of Credit Fees.

(i)    The Borrower shall pay to the Administrative Agent for the account of the
Lenders, in accordance with their respective Revolving Commitment Percentages, a
fee on the stated amount of each Letter of Credit for each day from the Date of
Issue through the expiration date of each Letter of Credit (whether such date is
the stated expiration date of such Letter of Credit at the time of the original
issuance thereof or the stated expiration date of such Letter of Credit upon any
renewal thereof) at a rate per annum equal to the Applicable Margin in effect
from time to time with respect to Eurodollar Loans plus, at all times when the
Default Rate is in effect, 2.00%. Such Letter of Credit fee shall be computed on
the basis of a hypothetical year of three hundred sixty (360) days for the
actual number of days elapsed, shall be payable in arrears on the first Business
Day of each immediately following calendar quarter and, if then unpaid, on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations).

(ii)    The Borrower shall also pay to the Administrative Agent, for the account
of the Issuing Bank, (A) a fee on the stated amount of each Letter of Credit for
each day from the Date of Issue through the stated expiration date of each such
Letter of Credit (whether such date is the stated expiration date of such Letter
of Credit at the time of the original issuance thereof or the stated expiration
date of such Letter of Credit upon any renewal thereof) at a rate of 0.175% per
annum, which fee shall be computed on the basis of a hypothetical year of three
hundred sixty (360) days for the actual number of days elapsed, and (B) any
reasonable and customary fees charged by the Issuing Bank for issuance and
administration of such Letters of Credit, which fees, in each case, shall be
payable in arrears on the first Business Day of each immediately following
calendar quarter and, if then unpaid, on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations).

(d)    [Reserved].

(e)    Computation of Fees; Additional Terms Relating to Fees. In computing any
fees payable under this Section 2.5, the first day of the applicable period
shall be included and the date of the payment shall be excluded. All fees
payable under or in connection with this Agreement and the other Loan Documents
shall be deemed fully earned when and as they become due and payable and, once
paid, shall be non-refundable, in whole or in part.

 

35



--------------------------------------------------------------------------------

Section 2.6    Prepayment/Cancellation of Commitments.

(a)    Any Base Rate Loan may be repaid in full or in part at any time, without
premium, penalty or prior notice; and any Eurodollar Loan may be prepaid without
premium or penalty prior to the Payment Date, upon three (3) Business Days prior
written notice to the Administrative Agent, provided, that the Borrower shall
reimburse each Lender, to the extent requested by such Lender, for any loss or
reasonable out-of-pocket expense incurred by such Lender in connection with such
prepayment, in accordance with Section 2.10. Each notice of prepayment of any
Eurodollar Loan shall be irrevocable, and each prepayment shall include the
accrued interest on the amount so prepaid. Upon receipt of any notice of
repayment or prepayment, the Administrative Agent shall promptly notify each
Lender of the contents thereof by telephone or telecopy and of such Lender’s
portion of the repayment or prepayment. Notwithstanding the foregoing, the
Borrower shall not make any repayment or prepayment of the Revolving Loans
unless there are no Swing Loans. Except as provided in Section 2.6(b), any
repayment or prepayment of Revolving Loans shall not reduce the Revolving Loan
Commitment.

(b)    The Borrower shall have the right, at any time, upon at least three
(3) Business Days prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Revolving Loan Commitment on a pro rata basis among the Lenders in accordance
with their respective Revolving Commitment Percentages; provided, that (i) any
such partial reduction shall be made in an amount not less than (x) $25,000,000
or (y) if the Revolving Loan Commitment is less than $25,000,000 on the date of
such partial reduction, the amount of the Revolving Loan Commitment on such
date, (ii) the Revolving Loan Commitment may not be reduced to an amount below
the Letter of Credit Obligations (unless the Revolving Loan Commitment is
cancelled and the Letter of Credit Obligations are cash collateralized as set
forth below), and (iii) in connection with any partial reduction in the
Revolving Loan Commitment, the Letter of Credit Commitment shall be
automatically reduced on a pro rata basis with the Revolving Loan Commitment. As
of the date of cancellation or reduction set forth in such notice, the Revolving
Loan Commitment shall be permanently canceled or reduced to the amount stated in
the Borrower’s notice for all purposes herein, and the Borrower shall
immediately (1) pay to the Administrative Agent for the account of the Lenders
the amount necessary to repay in full the Loans or reduce the Loans to not more
than the amount of the Revolving Loan Commitment as so reduced, together with
accrued interest on the amount so prepaid and the Commitment Fee set forth in
Section 2.5(b) accrued through the date of the reduction, with respect to the
amount reduced, or cancellation, (2) reimburse each Lender, to the extent
requested by such Lender, for any loss or out-of-pocket expense incurred by such
Lender in connection with such payment in accordance with Section 2.10 and
(3) if such cancellation or reduction results in the Revolving Loan Commitment
being less than the Letter of Credit Obligations, secure the Letter of Credit
Obligations through the delivery of cash collateral, or, in the sole and
absolute discretion of the applicable Issuing Bank that provided the Letter of
Credit in connection with such Letter of Credit Obligations and the
Administrative Agent, a “back-stop” letter of credit, in form and substance
satisfactory to the applicable Issuing Bank that provided the Letter of Credit
in connection with such Letter of Credit Obligations and the Administrative
Agent, in an amount equal to one hundred three percent (103%) of the excess
Letter of Credit Obligations.

(c)    [Reserved].

(d)    Upon at least three (3) Business Days’ prior written notice to
Administrative Agent, the Borrower may terminate (on a non-ratable basis) the
unused amount of the Revolving Loan Commitment of a Defaulting Lender, and in
such event the provisions of Section 2.15 will apply to all amounts thereafter
paid by the Borrower for the account of any such Defaulting Lender under this

 

36



--------------------------------------------------------------------------------

Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided, that such termination will not be deemed to be a waiver or
release of any claim that the Borrower, the Administrative Agent, the Issuing
Bank, the Swing Bank or any other Lender may have against such Defaulting
Lender.

Section 2.7    Repayment.

(a)    The Revolving Loans. The Revolving Loans shall be due and payable in full
in cash on the Maturity Date.

(b)    [Reserved].

(c)    Mandatory Repayment. If at any time the Aggregate Revolving Credit
Obligations exceeds the Revolving Loan Commitment, as reduced pursuant to
Section 2.6 or otherwise, the Borrower shall immediately repay the Swing Loans
and the Revolving Loans in an amount equal to such excess, together with all
accrued interest on such excess amount and any amounts due under Section 2.10.
Each prepayment shall be applied as follows: first, to the Swing Loans to the
full extent thereof; second, to the Base Rate Loans to the full extent thereof;
and third, to the Eurodollar Loans to the full extent thereof. If, after giving
effect to prepayment of all Swing Loans and Revolving Loans, the Aggregate
Revolving Credit Obligations exceeds the Revolving Loan Commitment, the Borrower
shall Cash Collateralize its reimbursement obligations with respect to all
Letters of Credit in an amount equal to such excess plus any accrued fees
thereon.

Section 2.8    Notes; Loan Accounts.

(a)    This Agreement evidences the obligation of the Borrower to repay the
Loans and it is not necessary for a promissory note to be issued, however, upon
request by any Lender, the Loans may be evidenced by a Revolving Loan Note.

(b)    The Administrative Agent shall open and maintain on its books in the name
of the Borrower a loan account with respect to the Loans and interest thereon
(the “Loan Account”). The Administrative Agent shall debit such Loan Account for
the principal amount of each Loan made by it on behalf of the Lenders, accrued
interest thereon, and all other amounts which shall become due from the Borrower
pursuant to this Agreement and shall credit the Loan Account for each payment
which the Borrower shall make in respect to the Obligations. The records of the
Administrative Agent with respect to such Loan Account shall be conclusive
evidence of the Loans and accrued interest thereon, absent manifest error.

Section 2.9    Manner of Payment.

(a)    When Payments Due.

(i)    Each payment (including any prepayment) by the Borrower on account of the
principal, interest, fees, and any other amount owed to any member of the Lender
Group under this Agreement or the other Loan Documents shall be made not later
than 1:00 p.m. (Charlotte, North Carolina time) on the date specified for
payment under this Agreement or any other Loan Document to the Administrative
Agent at the Administrative Agent’s Office, for the account of the Lenders, the
Issuing Bank or the Administrative Agent, as the case may be, in Dollars in
immediately available funds. Any payment received by the Administrative Agent
after 1:00 p.m. (Charlotte, North Carolina time) shall be deemed received on the
next Business Day. In the case of a payment for the account of a Lender,

 

37



--------------------------------------------------------------------------------

the Administrative Agent will promptly thereafter distribute the amount so
received in like funds to such Lender. In the case of a payment for the account
of the Issuing Bank, the Administrative Agent will promptly thereafter
distribute the amount so received in like funds to the Issuing Bank. If the
Administrative Agent shall not have received any payment from the Borrower as
and when due, the Administrative Agent will promptly notify the Lenders
accordingly.

(ii)    Except as provided in the definition of “Eurodollar Loan Period”, if any
payment under this Agreement or any other Loan Document shall be specified to be
made on a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

(b)    No Deduction.

(i)    Any and all payments of principal and interest, fees, indemnity or
expense reimbursements, and any other amounts by any Credit Party hereunder or
under any other Loan Documents (the “Credit Party Payments”) shall be made
without setoff or counterclaim and free and clear of and without deduction for
any and all current or future taxes, levies, imposts, deductions, charges or
withholdings with respect to such Credit Party Payments and all interest,
penalties or similar liabilities with respect thereto (excluding any Excluded
Taxes, collectively, “Indemnified Taxes”). If any Credit Party shall be required
to deduct any Indemnified Taxes from or in respect of any sum payable to any
member of the Lender Group hereunder or under any other Loan Document, (x) the
sum payable shall be increased by the amount (an “additional amount”) necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.9(b)(i)), such member of the Lender
Group shall receive an amount equal to the sum it would have received had no
such deductions been made, (y) the applicable Credit Party shall make such
deductions, and (z) the applicable Credit Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.

(ii)    In addition, the Credit Parties shall pay to the relevant Governmental
Authority in accordance with Applicable Law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document excluding, however, such taxes, charges or levies imposed as
a result of an assignment or participation (other than an assignment that occurs
as a result of a request by the Borrower unless such Lender is being replaced
due to its status as a Defaulting Lender) (such taxes being “Other Taxes”).

(iii)    The Credit Parties shall indemnify the members of the Lender Group for
the full amount of Indemnified Taxes and Other Taxes with respect to Credit
Party Payments paid by such Person, and any liability (including penalties,
interest and expenses (including reasonable attorney’s fees and expenses))
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority; provided, that the Credit Parties shall not be required to indemnify
the Administrative Agent, any Lender, or the Issuing Bank for any amount
pursuant to this Section 2.9(b) incurred more than six months prior to the date
the Administrative Agent, such Lender, or such Issuing Bank notifies such Credit
Party in writing of such amounts. A certificate setting forth and containing an
explanation in

 

38



--------------------------------------------------------------------------------

reasonable detail of the manner in which such amount shall have been determined
and the amount of such payment or liability prepared by a member of the Lender
Group or the Administrative Agent on its behalf, absent manifest error, shall be
final, conclusive and binding for all purposes. Such indemnification shall be
made within thirty (30) days after the date the Administrative Agent or such
member, as the case may be, makes written demand therefor. If, in the reasonable
determination of the Credit Parties, any such Indemnified Taxes or Other Taxes
are incorrectly or illegally imposed or asserted by the relevant Governmental
Authority, the members of the Lender Group shall, at the Credit Parties’
expense, use commercially reasonable efforts to cooperate with the Credit
Parties to recover such Indemnified Taxes or Other Taxes, provided that no
Lender Group member shall be required to do so if doing so would place such
Lender Group member in a less favorable net after-tax position than such Lender
Group member would otherwise have been in. If any Indemnified Taxes or Other
Taxes for which the Administrative Agent or any member of the Lender Group has
received indemnification from a Credit Party hereunder shall be finally
determined to have been incorrectly or illegally asserted and are refunded to
the Administrative Agent or such member, the Administrative Agent or such
member, as the case may be, shall promptly forward to the applicable Credit
Party any such refunded amount (after deduction of any Indemnified Tax or Other
Tax paid or payable by any member of the Lender Group as a result of such
refund), not exceeding the increased amount paid by the applicable Credit Party
pursuant to this Section 2.9(b).

(iv)    Each Lender and Issuing Bank shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender or Issuing Bank (but only to the
extent that a Credit Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of any Credit
Party to do so), (ii) any taxes attributable to such Lender’s failure to
maintain a Participant Register as required by Section 10.5 and (iii) any
Excluded Taxes attributable to such Lender or Issuing Bank, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender or Issuing Bank by the Administrative Agent
or the Borrower, as applicable, shall be conclusive absent manifest error. Each
Lender and Issuing Bank hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or Issuing Bank
under any Loan Document or otherwise payable by the Administrative Agent to the
Lender or Issuing Bank from any other source against any amount due to the
Administrative Agent under this paragraph (iv).

(v)    As soon as practicable after the date of any payment of Indemnified Taxes
or Other Taxes by a Credit Party to the relevant Governmental Authority, the
applicable Credit Party will deliver to the Administrative Agent, at its
address, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof.

(vi)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.

 

39



--------------------------------------------------------------------------------

In addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.9(b)(vi)(A)- (C) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Without limiting the generality of
the foregoing:

(A)    On or prior to the Closing Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance or
pursuant to Section 2.16 or 2.17, on or prior to the effective date of such
Assignment and Acceptance or joinder pursuant to Section 2.16 or 2.17, each
Lender which is organized in a jurisdiction other than the United States or a
political subdivision thereof (a “Foreign Lender”) shall provide each of the
Administrative Agent and the Borrower with either (A) two (2) properly executed
originals of Form W-8ECI, Form W-8BEN, and Form W-8BEN-E (or any successor
forms) prescribed by the Internal Revenue Service or other documents
satisfactory to the Borrower and the Administrative Agent, as the case may be,
certifying (1) as to such Foreign Lender’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to such Foreign Lender hereunder and under any other Loan Documents or
Bank Products Documents or (2) that all payments to be made to such Foreign
Lender hereunder and under any other Loan Documents and Bank Products Documents
are subject to such taxes at a rate reduced to zero by an applicable tax treaty,
or (B)(1) a certificate executed by such Lender certifying that such Lender is
not a “bank” and that such Lender qualifies for the portfolio interest exemption
under Section 881(c) of the Code, and (2) two (2) properly executed originals of
Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any successor form),
in each case, certifying such Lender’s entitlement to an exemption from United
States withholding tax with respect to payments of interest to be made hereunder
or under any other Loan Documents or Bank Products Documents.

(B)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax. Each such Lender agrees to provide the Administrative Agent and
the Borrower with new forms prescribed by the Internal Revenue Service upon the
expiration or obsolescence of any previously delivered form, or after the
occurrence of any event requiring a change in the most recent forms delivered by
it to the Administrative Agent and the Borrower.

(C)    In addition, if a payment made to a Lender, Administrative Agent, or
Issuing Bank (and, in each case, any financial institution through which any
payment is made subject to such recipient) under any Loan Document would be
subject to United States federal withholding imposed by FATCA if such Lender,
Administrative Agent, or Issuing Bank were to fail to comply with the applicable
reporting requirements of FATCA, such Lender, Administrative Agent, or Issuing
Bank shall deliver to the Administrative Agent and the Borrower such forms or
other documents as shall be prescribed by

 

40



--------------------------------------------------------------------------------

Applicable Law, if any, or as otherwise reasonably requested, as may be
necessary for the Administrative Agent or the Borrower, as applicable, to
determine that such payment is exempt from withholding under FATCA.

(vii)    The Credit Parties shall not be required to indemnify any Lender, or to
pay any additional amounts to such Lender pursuant to Section 2.9(b)(i) or
(b)(iii) above to the extent that the obligation to withhold amounts with
respect to United States Federal, state or local withholding tax existed on the
date such Lender became a party to this Agreement (or, in the case of an
assignee, on the effective date of the Assignment and Acceptance pursuant to
which such assignee became a Lender) or, with respect to payments to a new
lending office, the date such Lender designated such new lending office;
provided, however, that this clause shall not apply to any Lender that became a
Lender or new lending office that became a new lending office as a result of an
assignment or designation made at the request of the Borrower; and provided
further, however, that this clause shall not apply to the extent the indemnity
payment or additional amounts, if any, that any member of the Lender Group
through a new lending office would be entitled to receive (without regard to
this clause) do not exceed the indemnity payment or additional amounts that the
Person making the assignment or transfer to such member of the Lender Group
making the designation of such new lending office would have been entitled to
receive in the absence of such assignment, transfer or designation.

(viii)    Nothing contained in this Section 2.9(b) shall require any member of
the Lender Group to make available to any Credit Party any of its tax returns
(or any other information) that it deems confidential or proprietary.

(ix)    If any member of the Lender Group determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
as to which it has been indemnified pursuant to this Section 2.9(b) (including
additional amounts paid pursuant to this Section 2.9(b)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.9(b) with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Indemnified Taxes) of such member of the Lender Group and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.9(b)(ix) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.9(b)(ix),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.9(b)(ix) the payment of which
would place the indemnified party in a less favorable net after-tax position
than the indemnified party would have been in if the tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its Indemnified Taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 2.10    Reimbursement. Whenever any Lender shall sustain or incur any
losses or out-of-pocket expenses as a result of (a) failure by the Borrower to
borrow or continue any Eurodollar Loan, or convert any Base Rate Loan to a
Eurodollar Loan, in each case, after having given notice of its intention to

 

41



--------------------------------------------------------------------------------

do so in accordance with Section 2.3 (whether by reason of the election of the
Borrower not to proceed or the non-fulfillment of any of the conditions set
forth in this Agreement), or (b) prepayment of any Eurodollar Loan in whole or
in part for any reason other than at the end of the applicable Eurodollar Loan
Period for such Eurodollar Loan or (c) failure by the Borrower to prepay any
Eurodollar Loan after giving notice of its intention to prepay such Eurodollar
Loan, the Borrower agrees to pay to such Lender, promptly upon such Lender’s
demand therefor, an amount sufficient to compensate such Lender for all such
losses and out-of-pocket expenses. Such Lender’s good faith determination of the
amount of such losses and out-of-pocket expenses, absent manifest error, shall
be binding and conclusive. Losses subject to reimbursement hereunder shall
include, without limitation, expenses incurred by any Lender or any participant
of such Lender permitted hereunder in connection with the re-deployment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, over the remainder
of the Eurodollar Loan Period for such prepaid Loan. For purposes of calculating
amounts payable to a Lender under this paragraph, each applicable Lender shall
be deemed to have actually funded its relevant Eurodollar Loan through the
purchase of a deposit bearing interest at the Eurodollar Rate in an amount equal
to the amount of that Eurodollar Loan and having a maturity and repricing
characteristics comparable to the relevant Eurodollar Loan Period; provided,
however, that each applicable Lender may fund each of its Eurodollar Loans in
any manner it sees fit, and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section.

Section 2.11    Pro Rata Treatment.

(a)    Loans. Each Loan under the Revolving Loan Commitment shall be made pro
rata by the Lenders on the basis of the respective Revolving Commitment
Percentages.

(b)    Payments. Each payment and prepayment of the Loans, and each payment of
interest on the Loans received from the Borrower, shall be made by the
Administrative Agent to the Lenders pro rata on the basis of their respective
Revolving Commitment Percentages (except (i) in cases when a Lender’s right to
receive payments is restricted pursuant to Section 2.15 and (ii) as permitted by
Sections 2.6(d) and 2.16). If any Lender shall obtain any payment (whether
involuntary, through the exercise of any right of set-off or otherwise) on
account of the Loans in excess of its ratable share of Loans based on its
Revolving Commitment Percentage (or in violation of any restriction set forth in
Section 2.15), such Lender shall forthwith purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery without interest thereon unless
the Lender obligated to repay such amount is required to pay interest. The
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.11(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

Section 2.12    Application of Payments.

(a)    Prior to the exercise of remedies pursuant to Section 8.2, including
acceleration of the Obligations, all amounts received by the Administrative
Agent from the Borrower (other than payments specifically earmarked for
application to certain principal, interest, fees or expenses hereunder or
payments made pursuant to Section 2.7(c) (which shall be applied as earmarked
or, with respect to payments under Section 2.7(c), as set forth in
Section 2.7(c)) shall be distributed by the Administrative Agent in the
following order of priority:

FIRST, to the payment of out-of-pocket expenses (including, without limitation,
reasonable attorneys’ fees) of the Administrative Agent with respect to
enforcing the rights of the Lenders under the Loan Documents, in each case to
the extent required to be reimbursed by the Borrower pursuant to Section 10.2;

 

42



--------------------------------------------------------------------------------

SECOND, to the payment of any fees owed to the Administrative Agent, the Issuing
Bank or the Swing Bank under the Loan Documents;

THIRD, to the payment of all accrued fees and interest payable to the Lenders
under this Agreement;

FOURTH, to the payment of principal then due and payable on the Swing Loans;

FIFTH, to the payment of principal then due and payable on the Revolving Loans;

SIXTH, to the payment of the Bank Products Obligations then due and payable;

SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.12(a) then due and payable; and

EIGHTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.

(b)    Notwithstanding anything in this Agreement or any other Loan Documents
which may be construed to the contrary, subsequent to the exercise of remedies
pursuant to Section 8.2, including acceleration of the Obligations, payments and
prepayments with respect to the Obligations made to the Administrative Agent for
the benefit of the Lenders, the Lender Group, or any of them, or otherwise
received by any member of the Lender Group shall be distributed in the following
order of priority (subject to Section 2.11):

FIRST, to the payment of out-of-pocket expenses (including without limitation
indemnification and reasonable attorneys’ fees) of the Administrative Agent with
respect to enforcing the rights of the Lenders under the Loan Documents, in each
case to the extent required to be reimbursed by the Borrower pursuant to
Section 10.2;

SECOND, to the payment of any fees owed to the Administrative Agent, the Issuing
Bank or the Swing Bank under the Loan Documents;

THIRD, to the payment of out-of-pocket expenses (including without limitation
indemnification and reasonable attorneys’ fees) of the Lenders with respect to
enforcing their rights under the Loan Documents, in each case to the extent
required to be reimbursed by the Borrower pursuant to Section 10.2;

FOURTH, to the payment of all accrued fees and interest payable to the Lenders
under this Agreement;

FIFTH, to the payment of the principal of the Swing Loans then outstanding;

SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans;
(ii) the Letter of Credit Reserve Account to the extent of one hundred three
percent (103%) of any Letter of Credit Obligations; and (iii) to the Bank
Products Obligations; provided, however, that no proceeds realized from any
Guaranty of a Credit Party who is not a Qualified ECP Guarantor shall be applied
to the payment of Hedge Obligations;

 

43



--------------------------------------------------------------------------------

SEVENTH, to any other Obligations not otherwise referred to in this
Section 2.12(b); and

EIGHTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.

Section 2.13    All Obligations to Constitute One Obligation. All Obligations
shall constitute one general obligation of the Borrower.

Section 2.14    Maximum Rate of Interest. The Borrower and the Lender Group
hereby agree and stipulate that the only charges imposed upon the Borrower for
the use of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
Notwithstanding the foregoing, the Borrower and the Lender Group further agree
and stipulate that all closing fees, agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by any member of the Lender Group to third parties or for damages
incurred by the Lender Group, or any of them, are charges to compensate the
Lender Group for underwriting and administrative services and costs or losses
performed or incurred, and to be performed and incurred, by the Lender Group in
connection with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to any
Applicable Law. In no event shall the amount of interest and other charges for
the use of money payable under this Agreement exceed the maximum amounts
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. The Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that, anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under Applicable Law, then, ipso facto as of the Closing Date, the Borrower is
and shall be liable only for the payment of such maximum as allowed by law, and
payment received from the Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Loans to the
extent of such excess.

Section 2.15    Defaulting Lenders.

(a)    Cash Collateral.

(i)    At any time that there shall exist a Defaulting Lender, within three
(3) Business Days following the written request of the Administrative Agent or
the Issuing Bank (with a copy to the Administrative Agent) the Borrower shall
Cash Collateralize the Letter of Credit Obligations in an amount equal to the
portion of such Letter of Credit Obligations with respect to such Defaulting
Lender (determined after giving effect to Section 2.15(b)(v) and any cash
collateral provided by such Defaulting Lender) in an amount not less than 103%
of the portion of the Letter of Credit Obligations of such Defaulting Lender.

(ii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such cash collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below. If at any time the Administrative

 

44



--------------------------------------------------------------------------------

Agent determines that such cash collateral is subject to any right or claim of
any Person other than the Administrative Agent and the Issuing Bank as herein
provided, or that the total amount of such cash collateral is less than the
minimum amount required pursuant to clause (i) above, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Lender).

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
cash collateral provided under this Section 2.15(a) or Section 2.15(b) in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit or Letter of Credit Obligations (including, as to cash collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the cash collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(iv)    Cash collateral (or the appropriate portion thereof) provided to secure
any Letter of Credit Obligations shall no longer be required pursuant to this
Section 2.15(a) following the earliest to occur of (A) the elimination of the
applicable Letter of Credit Obligations (including by the termination of
Defaulting Lender status of the applicable Lender), (B) the determination by the
Administrative Agent and the Issuing Bank that there exists excess cash
collateral and (C) the determination that the applicable Defaulting Lender is no
longer a Defaulting Lender; provided that, subject to Section 2.15(b) through
(d) the Person providing cash collateral and each Issuing Bank may agree that
cash collateral shall be held to support future anticipated Letter of Credit
Obligations or other obligations.

(b)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of “Required Lenders” and in Section 10.12.

(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.12 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swing Bank hereunder; third, to Cash Collateralize the
Letter of Credit Obligations with respect to such Defaulting Lender in
accordance with Section 2.15(a); fourth, as the Borrower may request (so long as
no Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize future Letter of Credit Obligations with respect to

 

45



--------------------------------------------------------------------------------

such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swing Bank as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swing Bank against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of any Loans or Letter of Credit Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and Letter of Credit Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letter of Credit Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letter of
Credit Obligations and Swing Loans are held by the Lenders pro rata in
accordance with the Revolving Loan Commitments without giving effect to
sub-section (iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this
Section 2.15(b)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    No Defaulting Lender shall be entitled to receive any Commitment Fee
pursuant to Section 2.5 for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
Each Defaulting Lender shall be entitled to receive Letter of Credit fees
pursuant to Section 2.5(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.15(a).

(iv)    With respect to any Commitment Fee or Letter of Credit fee not required
to be paid to any Defaulting Lender pursuant to clause (iii) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any Commitment Fee
or Letter of Credit fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit or Swing Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(v) below, (y) to the extent any portion of such Defaulting Lender’s
participation in Letters of Credit or Swing Loans cannot be so reallocated, pay
to each Issuing Bank and Swing Bank, as applicable, the amount of any Commitment
Fee or Letter of Credit fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Bank’s or Swing Bank’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such Commitment Fee or Letter of Credit fee.

(v)    All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective pro rata shares (based on its Revolving
Commitment Percentage) of the Revolving Loan Commitment (calculated without
regard to such

 

46



--------------------------------------------------------------------------------

Defaulting Lender’s portion of the Revolving Loan Commitment) but only to the
extent that such reallocation does not cause the Revolving Credit Obligations of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s portion of the
Revolving Loan Commitment. Subject to Section 10.23, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(vi)    If the reallocation described in clause (v) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Loans in
an amount equal to the Swing Loans with respect to such Defaulting Lender and
(y) second, Cash Collateralize the Letter of Credit Obligations with respect to
such Defaulting Lender in accordance with the procedures set forth in
Section 2.15(a).

(c)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Loans to be held pro
rata by the Lenders in accordance with the Revolving Loan Commitments (without
giving effect to Section 2.15(b)(v), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(d)    New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Bank shall not be required to fund any Swing Loans unless
it is satisfied that it will have no Fronting Exposure after giving effect to
such Swing Loan and (ii) no Issuing Bank shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.

Section 2.16    Extension of Maturity Date.

(a)    After the first anniversary of the Closing Date, but at least forty-five
(45) days prior to the Maturity Date then in effect, the Borrower may, by
written notice to the Administrative Agent, request that the Maturity Date then
in effect be extended by one calendar year, effective as of a date selected by
the Borrower (the “Extension Effective Date”); provided, that (i) the Borrower
may only make one such request in any calendar year and no more than two such
requests during the term of this Agreement and (ii) the Extension Effective Date
shall be at least forty-five (45) days, but not more than sixty (60) days, after
the date such extension request is received by the Administrative Agent (the
“Extension Request Date”). Upon receipt of the extension request, the
Administrative Agent shall promptly notify each Lender of such request. If a
Lender agrees, in its sole discretion, to so extend the Maturity Date applicable
to its Revolving Loan Commitment (an “Extending Lender”), it shall deliver to
the Administrative Agent a written notice of its agreement to do so no later
than fifteen (15) days after the Extension Request Date (or such later date to
which the Borrower and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Borrower of such
Extending Lender’s agreement to extend the Maturity Date

 

47



--------------------------------------------------------------------------------

applicable to such Lender’s Revolving Loan Commitment (and such agreement shall
be irrevocable). The Revolving Loan Commitment of any Lender that fails to
accept or respond to the Borrower’s request for an extension of the Maturity
Date (a “Declining Lender”) shall be terminated on the Maturity Date then in
effect for such Lender (without regard to any extension by other Lenders) and on
such Maturity Date the Borrower shall pay in full the Revolving Loans owing to
such Declining Lender, together with all accrued interest thereon and all
accrued Commitment Fees and Letter of Credit fees owing to such Declining Lender
under this Agreement and (to the extent that such Declining Lender shall cease
to be a Lender under this Agreement as of such date) all other amounts due to
such Declining Lender under this Agreement.

(b)    The Administrative Agent shall promptly notify each Extending Lender of
the aggregate Revolving Loan Commitments of the Declining Lenders. Each
Extending Lender may offer to increase its respective Revolving Loan Commitment
by an amount not to exceed the aggregate amount of the Declining Lenders’
Revolving Loan Commitments, and such Extending Lender shall deliver to the
Administrative Agent a notice of its offer to so increase its Revolving Loan
Commitment no later than thirty (30) days after the Extension Request Date (or
such later date to which the Borrower and the Administrative Agent shall agree),
and such offer shall be irrevocable. To the extent the aggregate amount of
additional Revolving Loan Commitments that the Extending Lenders offer pursuant
to the preceding sentence exceeds the aggregate amount of the Declining Lenders’
Revolving Loan Commitments, such additional Revolving Loan Commitments shall be
reduced on a pro rata basis. To the extent the aggregate amount of Revolving
Loan Commitments that the Extending Lenders have so offered to extend is less
than the aggregate amount of Revolving Loan Commitments that the Borrower has so
requested to be extended, the Borrower shall have the right to seek additional
Revolving Loan Commitments from other Eligible Assignees. Once the Borrower has
obtained offers to provide the full amount of any Declining Lender’s Commitments
(whether from Extending Lenders or other Persons), the Borrower shall have the
right but not the obligation to require any Declining Lender to (and any such
Declining Lender shall) assign in full its rights and obligations under this
Agreement to one or more Eligible Assignees (which may be, but need not be, one
or more of the Extending Lenders) which at the time agree to, in the case of any
such Person that is an Extending Lender, increase its Revolving Loan Commitment
and in the case of any other such Person (a “New Lender”) become a party to this
Agreement; provided that (i) such assignment is otherwise in compliance with
Section 10.5, (ii) such Declining Lender receives payment in full of the
Revolving Loans owing to such Declining Lender, together with all accrued
interest thereon and all Commitment Fees and Letter of Credit fees accrued under
this Agreement and (to the extent that such Declining Lender shall cease to be a
Lender under this Agreement as of such date) all other amounts due to such
Declining Lender under this Agreement and (iii) any such assignment shall be
effective on the date on or before such Extension Effective Date as may be
specified by the Borrower and agreed to by the respective New Lenders and
Extending Lenders, as the case may be, and the Administrative Agent.

(c)    If, but only if, Extending Lenders and New Lenders, as the case may be,
with aggregate Revolving Commitment Percentages greater than 50% have agreed to
extend the Maturity Date and the conditions precedent in Section 4.2 are met,
the Maturity Date in effect with respect to the Revolving Loan Commitments of
such Extending Lenders and New Lenders shall be extended by twelve (12) months.

Section 2.17    Incremental Revolving Loan Commitment.

(a)    Request for Increase. Provided that no Default or Event of Default shall
have occurred and be continuing at such time or would result therefrom, upon
written notice (the “Increase Notice”) to the Administrative Agent (which shall
promptly notify the Lenders and provide the Lenders with a copy of the Increase
Notice), the Borrower may, at any time, request up to four (4) increases in the
Revolving Loan Commitment in an amount not less than $25,000,000 per increase
and not more than $500,000,000 in the aggregate. The Borrower (in consultation
with the Administrative Agent) shall specify in the Increase Notice (A) the time
period within which each Lender is requested to respond (which shall

 

48



--------------------------------------------------------------------------------

in no event be less than ten (10) Business Days from the date on which the
Increase Notice was provided to such Lenders by the Administrative Agent); (B)
the amount of the requested increase in the Revolving Loan Commitment; and
(C) the date on which such increase is requested to become effective. For the
avoidance of doubt, the parties hereto acknowledge and agree that any increase
in the Revolving Loan Commitment provided pursuant to this Section 2.17 shall be
deemed to be Revolving Loan Commitments made hereunder and shall have the same
terms and conditions as the existing Revolving Loan Commitments hereunder
including, without limitation, the same Maturity Date and Applicable Margin.

(b)    Lender Elections to Increase. None of the Lenders nor the Issuing Bank
shall have any obligation to provide any additional amounts requested by the
Borrower. If any Lender wishes to increase its portion of the Revolving Loan
Commitment, such Person must provide to the Administrative Agent, within the
time period specified in the Increase Notice, a written commitment for the
amount of such Lender’s requested allocation of the additional portion of the
Revolving Loan Commitment specified in the Increase Notice. Any Lender that does
not provide its written commitment within the time period specified in the
Increase Notice shall be deemed to have declined to increase its portion of the
Revolving Loan Commitment.

(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request under Section 2.17(b). If the aggregate increase
provided by the existing Lenders is less than the requested increase, subject to
the approval of the Administrative Agent (such approval not to be unreasonably
withheld), the Borrower may invite additional Eligible Assignees to become
Lenders, pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

(d)    Effective Date and Allocations. If the Revolving Loan Commitment is
increased in accordance with this Section 2.17, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase, but in no event will the allocation be
greater than the participating Lender’s Revolving Commitment Percentage without
such Lender’s consent. The Administrative Agent shall promptly notify the
Borrower and the Lenders, including any proposed new lenders, of the final
allocation of such increase and the Increase Effective Date. From and after the
Increase Effective Date, subject to the satisfaction of the conditions specified
in Section 2.17(e) below, the Revolving Loan Commitment shall be increased and
the new lenders shall be Lenders for all purposes under this Agreement. On the
Increase Effective Date, the Borrower, each Lender that is increasing its
portion of the Revolving Loan Commitment, each additional Eligible Assignee that
is becoming an additional Lender and the Credit Parties shall execute and
deliver to the Administrative Agent such documentation as the Administrative
Agent shall reasonably specify (including any Assignments and Acceptances and
new or replacement Revolving Loan Notes, as requested by the Lenders) to give
effect to any such increase in the Revolving Loan Commitment. This Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
increase the Revolving Loan Commitment in accordance with this Section 2.17.

(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, all conditions precedent in Section 4.2 must be satisfied and the
Borrower shall deliver to the Administrative Agent a certificate of each Credit
Party (A) dated as of the Increase Effective Date (with sufficient copies for
each Lender if requested by the Administrative Agent) signed by a Financial
Officer of the Borrower approving or consenting to such increase, (B) certifying
that (1) the resolutions authorizing such increase are true, correct, and
effective as of the Increase Effective Date and, before and after giving effect
to such increase, the representations and warranties contained in Article 5 and
the other Loan Documents are true and correct in all material respects on and as
of the Increase Effective Date, except to the extent that such representations
and warranties expressly relate solely to an earlier date in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date, and

 

49



--------------------------------------------------------------------------------

except that for purposes of this Section 2.17, the representations and
warranties contained in Section 5.1(i) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.1 or 6.2, (2) no Default or
Event of Default exists and is continuing, and (3) both before and after giving
effect to such increase, as evidenced by a Compliance Certificate, the Borrower
is in compliance with the Financial Covenant for the four (4) fiscal quarter
period immediately preceding the Increase Effective Date for which financial
statements for the Borrower have been delivered pursuant to Sections 6.1 or 6.2.
The Borrower shall, at the request of the Administrative Agent, deliver such
opinions of counsel as the Administrative Agent may request in its reasonable
discretion. In the event of an increase in the Revolving Loan Commitment in
accordance with this Section 2.17, the Borrower shall prepay any Revolving Loans
outstanding on the Increase Effective Date to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Revolving Commitment
Percentages arising from any nonratable increase in the Lenders’ respective
portions of the Revolving Loan Commitment under this Section (and Borrower shall
be liable for any costs under Section 2.10 to the extent requested by a Lender
in accordance with Section 2.10).

(f)    The parties hereto hereby acknowledge and agree that any increase in the
Revolving Loan Commitment in accordance with this Section 2.17 shall not
increase the Letter of Credit Commitment.

(g)    This Section 2.17 shall supersede any provisions in Section 2.11 to the
contrary.

ARTICLE 3

[RESERVED]

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.1    Conditions Precedent to Effectiveness. The obligations of the
Lenders to make Loans, and the obligation of the Issuing Bank to issue any
Letter of Credit, are subject to the fulfillment of each of the following
conditions on or before September 10, 2020:

(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Lender Group:

(i)    This Agreement duly executed by the Borrower, the Lenders, and the
Administrative Agent;

(ii)    Any Revolving Loan Notes requested by any Lender duly executed by the
Borrower;

(iii)    Customary legal opinions of Womble Bond Dickinson (US) LLP, counsel to
the Credit Parties, as well as any local counsel to the Credit Parties (if
reasonably requested by the Administrative Agent), addressed to the Lender
Group, covering the transactions contemplated by the Loan Documents;

(iv)    If Loans are to be made on the Closing Date, a duly executed Request for
Loan with disbursement instructions attached thereto;

 

50



--------------------------------------------------------------------------------

(v)    A certificate signed by an Authorized Signatory of each Credit Party,
including a certificate of incumbency with respect to each Authorized Signatory
of such Person, together with appropriate attachments which shall include the
following: (A) a copy of the certificate of incorporation or formation, articles
of organization, or similar organizational document of such Person certified to
be true, complete and correct by the Secretary of State (or relevant equivalent
office) of the State of such Person’s incorporation or formation, (B) a true,
complete and correct copy of the bylaws, operating agreement, partnership
agreement, limited liability company agreement, or similar organizational
document of such Person, (C) a true, complete and correct copy of the
resolutions (including, without limitation, board resolutions and shareholder
resolutions, as applicable) of such Person authorizing the execution, delivery
and performance by such Person of the Loan Documents, and with respect to the
Borrower, authorizing the borrowings hereunder, and (D) certificates of good
standing, existence, or similar appellation from each jurisdiction in which such
Person is organized and, to the extent failure to be so qualified in any other
jurisdiction could reasonably be expected to have a Materially Adverse Effect,
foreign qualifications in those jurisdictions in which such Person is required
to be qualified to do business; provided that if a document referenced in clause
(A) or (B) was delivered in connection with the Prior Credit Agreement or not
required to be delivered in connection with the Prior Credit Agreement, then
delivery of such document shall not be required so long as the applicable Credit
Party delivers an officer’s certificate certifying that no changes have been
made to such document, and such document remains in full force and effect;

(vi)    An officer’s certificate executed by a Financial Officer of the Borrower
certifying (A) the solvency of the Credit Parties, taken as a whole, as of the
Closing Date, (B) that as of the Closing Date, both before and after the
effectiveness of this Agreement and the other Loan Documents (x) all of the
representations and warranties of the Credit Parties under this Agreement and
the other Loan Documents are true and correct in all material respects (provided
that if any representation or warranty already includes a materiality or
material adverse effect qualifier, such representation or warranty is true and
correct in all respects and if any such representation or warranty expressly
relates to a prior date, such representation or warranty shall be so true and
correct on and as of such prior date) and (y) no Default or an Event of Default
is in existence, (C) that there has been no materially adverse change to the
financial information previously delivered to the Administrative Agent under
Section 4.1(d) below, (D) that no change in the business, financial condition,
results of operations, liabilities (contingent or otherwise), or properties of
the Borrower and its Subsidiaries (taken as a whole) shall have occurred since
December 31, 2019, which change has had or would be reasonably expected to have
a Materially Adverse Effect, and (E) that (x) all material Necessary
Authorizations are in full force and effect, are not subject to any pending or
threatened reversal or cancellation, and all applicable waiting periods have
expired, and that there is no ongoing investigation or inquiry by any
Governmental Authority regarding the Loans or the Loan Documents and
(y) attached thereto are true, correct, and complete copies of all such material
Necessary Authorizations, if any;

(vii)    Payment of all fees payable to the Administrative Agent, the Affiliates
of the Administrative Agent, and the Lenders in connection with the execution
and delivery of this Agreement, and payment of fees and expenses of counsel to
the Administrative Agent;

(viii)    [Reserved];

 

51



--------------------------------------------------------------------------------

(ix)    Mutually acceptable payoff letter duly executed by the parties thereto
evidencing the repayment of the indebtedness under the Prior Credit Agreement
and Prior Loan Documents and each parties’ obligations under the Prior Credit
Agreement and Prior Loan Documents shall terminate on the Closing Date;

(x)    Mutually acceptable payoff letter duly executed by the parties thereto
evidencing the repayment of the indebtedness under the 364-Day Credit Agreement
and 364-Day Loan Documents and each parties’ obligations under the 364-Day
Credit Agreement and 364-Day Loan Documents shall terminate on the Closing Date;
and

(xi)    All such other documents as the Administrative Agent may reasonably
request, certified by an appropriate governmental official or an Authorized
Signatory if so requested.

(b)    The Lead Arrangers and the Administrative Agent shall have completed
their financial, regulatory, and legal due diligence of the Credit Parties, and
all credit investigations and background checks, and the results, form, and
substance of each of the foregoing items shall be satisfactory to the
Administrative Agent.

(c)    The Lead Arrangers and the Administrative Agent shall be satisfied that
no change in the business, financial condition, results of operations,
liabilities (contingent or otherwise), or properties of the Borrower and its
Subsidiaries (taken as a whole) shall have occurred since December 31, 2019,
which change has had or would be reasonably expected to have a Materially
Adverse Effect.

(d)    The Lead Arrangers shall have received and be satisfied with (i) the
financial statements (including balance sheets, statements of income, and
statements of cash flows) described in Section 5.1(i) and (ii) the Borrower’s
2020 financial performance and condition estimate.

(e)    The Administrative Agent shall have received a Compliance Certificate
calculated as of the last day of the fiscal quarter ended June 30, 2020,
demonstrating that the Borrower is in compliance with the Financial Covenant;

(f)    The Administrative Agent shall have received all documentation and
information required by any Governmental Authority under any applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, no later than five (5) Business Days prior to the Closing Date; and

(g)    The Administrative Agent shall have received from the Lenders all tax
forms and certificates required by Section 2.9.

Section 4.2    Conditions Precedent to Each Loan and Issuance of a Letter of
Credit. The obligation of the Lenders to make each Loan and of the Issuing Bank
to issue any Letter of Credit, including any initial Loan or any initial Letter
of Credit hereunder (but excluding Loans, the proceeds of which are to reimburse
(a) the Swing Bank for Swing Loans or (b) the Issuing Bank for amounts drawn
under a Letter of Credit), is subject to the fulfillment of each of the
following conditions immediately prior to or contemporaneously with such Loan or
such Letter of Credit:

(a)    All of the representations and warranties of the Credit Parties under
this Agreement and the other Loan Documents, which, pursuant to Section 5.2, are
made at and as of the time of such Loan or such Letter of Credit, shall be true
and correct in all material respects at such time, both before and after giving
effect to such Loan or such Letter of Credit (provided that if any
representation or warranty already

 

52



--------------------------------------------------------------------------------

includes a materiality or material adverse effect qualifier, such representation
or warranty shall be true and correct in all respects and except (i) in the case
of any such representation or warranty that expressly relates to a prior date,
in which case such representation or warranty shall be so true and correct on
and as of such prior date and (ii) the representations and warranties set forth
in Sections 5.1(j) and 5.1(k));

(b)    There shall not exist on the date of such Loan or such Letter of Credit
and after giving effect thereto, a Default or an Event of Default; and

(c)    With respect to any Letter of Credit, all other applicable conditions
precedent set forth in Section 2.2 shall have been satisfied.

The Borrower hereby agrees that the delivery of any Request for Loan or Request
for Letter of Credit hereunder or any telephonic request hereunder shall be
deemed to be the certification of the Authorized Signatory thereof that all of
the conditions set forth in this Section 4.2 have been satisfied.
Notwithstanding the foregoing, if any of the conditions set forth above are not
satisfied, such conditions may be waived by the Required Lenders.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Section 5.1    General Representations and Warranties. In order to induce the
Lender Group to enter into this Agreement and to extend the Loans and issue the
Letters of Credit to the Borrower, each Credit Party hereby represents and
warrants that:

(a)    Organization; Power; Qualification. The Borrower and each Material
Subsidiary (i) is a corporation, partnership or limited liability company duly
organized, validly existing, and in good standing under the laws of its state of
incorporation or formation, (ii) has the corporate or other company power and
authority to own or lease and operate its properties and to carry on its
business as now being and hereafter proposed to be conducted, except where the
failure to do so could not reasonably be expected to have a Materially Adverse
Effect and (iii) is duly qualified and is in good standing as a foreign
corporation or other company, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization, except where the failure
to so qualify or be authorized to do business could not reasonably be expected
to have a Materially Adverse Effect.

(b)    Authorization; Enforceability. Each Credit Party has the power and has
taken all necessary action, corporate or otherwise, to authorize it to execute,
deliver, and perform this Agreement and each of the other Loan Documents to
which it is a party in accordance with the terms thereof and to consummate the
transactions contemplated hereby and thereby. Each of this Agreement and each
other Loan Document to which a Credit Party is a party has been duly executed
and delivered by such Credit Party, and is a legal, valid and binding obligation
of such Credit Party, enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditor’s rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

(c)    Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on
Schedule 5.1(c), the Borrower has no Subsidiaries as of the Closing Date.
Schedule 5.1(c) sets forth, for each Person set forth thereon and, with respect
to clause (ii) below, the Borrower, a complete and accurate statement of (i) the
percentage ownership of each such Person by the Borrower or applicable
Subsidiary of the Borrower as of the Closing Date and (ii) the state or other
jurisdiction of incorporation or formation, as appropriate, of each such Person
as of the Closing Date.

 

53



--------------------------------------------------------------------------------

(d)    Compliance with Law, Loan Documents, and Contemplated Transactions. The
execution, delivery, and performance of this Agreement and each of the other
Loan Documents in accordance with their respective terms and the consummation of
the transactions contemplated hereby and thereby do not and will not (i) violate
any Applicable Law in any material respect or (ii) conflict with in any material
respect, result in a material breach of, or constitute a material default under
the certificate of incorporation or formation or by-laws, partnership agreement
or operating agreement of any Credit Party or under any Material Contract to
which the Borrower or any Material Subsidiary is a party.

(e)    Necessary Authorizations. The Borrower and each Material Subsidiary has
obtained all Necessary Authorizations, and all such Necessary Authorizations are
in full force and effect, except to the extent the failure to obtain such
Necessary Authorizations or the failure to keep such Necessary Authorizations in
full force and effect could not reasonably be expected to have a Materially
Adverse Effect.

(f)    Title to Properties. The Borrower and each Material Subsidiary has good,
marketable, and legal title to, or a valid license or leasehold interest in, all
of its Property material to the operation of the Borrower’s or such Material
Subsidiary’s business (except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes), except where the failure to do so
could not reasonably be expected to have a Materially Adverse Effect, and none
of such Property is subject to any Liens, other than Permitted Liens.

(g)    Labor Matters. (i) There are no strikes, lockouts or other material labor
disputes or grievances against the Borrower or any Material Subsidiary, or, to
the Borrower’s knowledge, threatened against or affecting the Borrower or any
Material Subsidiary, and (ii) no significant unfair labor practice charges or
grievances are pending against the Borrower or any Material Subsidiary, or, to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority, except, in the case of clauses (i) and (ii), to the extent that such
events could not reasonably be expected to have a Materially Adverse Effect.

(h)    Taxes. The Borrower and each Material Subsidiary has timely filed or
caused to be filed all tax returns and reports required to have been filed and
has paid or caused to be paid all material taxes required to have been paid by
it, except where (a) (i) the validity or amount thereof is being contested in
good faith by appropriate proceedings and (ii) for which adequate reserves (in
accordance with GAAP) have been accrued or (b) the failure to make such filing
or payment could not reasonably be expected to have a Materially Adverse Effect.

(i)    Financial Statements. The Credit Parties have furnished, or caused to be
furnished, to the Lenders audited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal year ended on or about December 31,
2019, including the balance sheets and income and cash flow statements, prepared
by independent certified public accountants of recognized national standing
which are complete and correct in all material respects and present fairly in
accordance with GAAP the financial position of the Borrower and its Subsidiaries
as of such dates, as applicable, and the results of operations for the fiscal
years then ended, as applicable. Except as disclosed in such financial
statements, neither the Borrower nor any consolidated Subsidiary has any
material liabilities, contingent or otherwise, and there are no material
unrealized or anticipated losses of the Borrower or any consolidated Subsidiary
which have not heretofore been disclosed in writing to the Lenders. The Borrower
and its Subsidiaries maintain reserves to the extent required by GAAP for future
costs associated with any retiree and health care benefits, any reclamation and
any other potential claims under Environmental Laws or Mining Laws.

 

54



--------------------------------------------------------------------------------

(j)    No Adverse Change. Since December 31, 2019, there has occurred no event
which has had or could reasonably be expected to have a Materially Adverse
Effect.

(k)    Litigation. There is no litigation, legal or administrative proceeding,
investigation, or other action of any nature pending or, to the knowledge of the
Credit Parties, threatened against or affecting any Credit Party, any Subsidiary
or any of their respective properties which could reasonably be expected to have
a Materially Adverse Effect.

(l)    ERISA. Schedule 5.1(l) lists, as of the Closing Date, all Multiemployer
Plans and Title IV Plans. Except as would not reasonably be expected to result
in a Materially Adverse Effect, (i) the Credit Parties and their ERISA
Affiliates have fulfilled their obligations under the minimum funding standards
of ERISA and the Code with respect to each Title IV Plan and have not incurred
any liability to the PBGC or a Title IV Plan under Title IV of ERISA in
connection with the termination of a Plan, and (ii) each Title IV Plan is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code.

(m)    Intellectual Property. (i) The Borrower and each Material Subsidiary
owns, or is licensed or otherwise has the right to use, all Intellectual
Property material to its business, and (ii) the use thereof by the Borrower and
its Material Subsidiaries does not infringe in any material respect on the
rights of any other Person, except in each case with respect to clauses (i) and
(ii), as could not reasonably be expected to result in a Materially Adverse
Effect.

(n)    Compliance with Law; Absence of Default. The Borrower and each Material
Subsidiary is in compliance (i) with all Applicable Laws, except where the
failure to so comply could not reasonably be expected to have a Materially
Adverse Effect, and (ii) in all material respects with the provisions of its
certificate of incorporation or formation and by-laws or other governing
documents. No event has occurred or has failed to occur which has not been
remedied or waived, the occurrence or non-occurrence of which constitutes (i) a
Default or an Event of Default or (ii) a default under any (A) Material Contract
or (B) judgment, decree, or order to which the Borrower or such Material
Subsidiary is a party or by which the Borrower or such Material Subsidiary or
any of their respective properties may be bound, except, in each case under this
clause (ii), except for any default which could not reasonably be expected to
have a Materially Adverse Effect.

(o)    Casualties; Taking of Properties, etc. Since December 31, 2019, neither
the business nor the properties of the Borrower and its Material Subsidiaries
has been affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of property or cancellation of contracts, permits or
concessions by any domestic or foreign government or any agency thereof, riot,
activities of armed forces, or acts of God or of any public enemy in a manner
that could reasonably be expected to have a Materially Adverse Effect.

(p)    Accuracy and Completeness of Information. All written information,
reports, other papers and data relating to the Credit Parties and their
Subsidiaries furnished by or at the direction of the Credit Parties to the
Lender Group were, taken as a whole, at the time furnished, complete and correct
in all material respects. No document furnished or written statement made to the
Lender Group by or at the direction of any Credit Party in connection with the
negotiation, preparation or execution of this Agreement or any of the Loan
Documents contains or will contain any untrue statement of a fact material to
the creditworthiness of the Credit Parties taken as a whole or omits or will
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading as of the time when made or
delivered. With respect to projections, estimates and forecasts given to the
Lender Group, such projections, estimates and forecasts are based on the Credit
Parties’ good faith assessment of the future of the business at the time made.
The Credit Parties had a reasonable basis for such assessment at the time made.

 

55



--------------------------------------------------------------------------------

(q)    Compliance with Regulations T, U, and X. Neither the Borrower nor any
Material Subsidiary is engaged principally in or has as one of its important
activities in the business of extending credit for the purpose of purchasing or
carrying, and neither the Borrower nor any Material Subsidiary owns or presently
intends to acquire, any “margin security” or “margin stock” as defined in
Regulations T, U and X of the Board of Governors of the Federal Reserve System
(herein called “Margin Stock”). None of the proceeds of the Loans will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock or for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry Margin Stock or for any other purpose
which might constitute this transaction a “purpose credit” within the meaning of
said Regulations T, U and X. None of the Borrower, any Material Subsidiary or
any bank acting on the behalf of any such Person has taken or will take any
action which might cause this Agreement or any other Loan Documents to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate the SEA, in each case as now in effect or
as the same may hereafter be in effect. If so requested by the Administrative
Agent, the Credit Parties will furnish the Administrative Agent with (i) a
statement or statements in conformity with the requirements of Federal Reserve
Form U-1 referred to in Regulation U of said Board of Governors and (ii) other
documents evidencing its compliance with the margin regulations, including
without limitation an opinion of counsel in form and substance satisfactory to
the Administrative Agent. Neither the making of the Loans nor the use of
proceeds thereof will violate, or be inconsistent with, the provisions of
Regulation T, U or X of said Board of Governors.

(r)    Solvency. The Borrower and the other Credit Parties, taken as a whole,
are and will continue to be Solvent, including, without limitation, after giving
effect to the transactions contemplated by the Loan Documents and the rights of
subrogation and contribution among the Credit Parties.

(s)    [Reserved]

(t)    Environmental Matters.

(i)    The Borrower and each Material Subsidiary is in compliance with all
applicable Environmental Laws except where the failure to so comply could not
reasonably be expected to have a Materially Adverse Effect. There is no
violation of any Environmental Law or contamination which could interfere with
the continued operation of any of the Properties which in each case above could
reasonably be expected to have a Materially Adverse Effect.

(ii)    As of the Closing Date, except as set forth on Schedule 5.1(t), neither
the Borrower nor any Material Subsidiary has received from any Governmental
Authority any complaint, or notice of violation, alleged violation,
investigation or advisory action or notice of potential liability regarding
matters of environmental protection or permit compliance under applicable
Environmental Laws or Mining Laws with regard to the Properties, nor is the
Borrower or any Material Subsidiary aware that any such notice is pending,
including, without limitation, any such notice in respect of the reclamation, or
alleged need for reclamation, of any current or former Property, except, in each
case, which could not reasonably be expected to have a Materially Adverse
Effect.

(iii)    Neither the Borrower nor any Material Subsidiary is barred from
receiving surface or underground Environmental or Mining Permits pursuant to the
permit block provisions of Mining Laws except in each case as could not
reasonably be expected to have a Materially Adverse Effect.

 

56



--------------------------------------------------------------------------------

(u)    MSHA. All of the Borrower’s and its Material Subsidiaries’ operations are
conducted in compliance with all applicable rules and regulations promulgated by
the Occupational Safety and Health Administration of the United States
Department of Labor and the Mine Safety and Health Administration of the United
States Department of Labor “MSHA”), except where such failure to comply could
not reasonably be expected to result in a Materially Adverse Effect.

(v)    Investment Company Act. Neither the Borrower nor any Material Subsidiary
is required to register under the provisions of the Investment Company Act of
1940, as amended, and neither the entering into or performance by the Credit
Parties of this Agreement nor the issuance of any Revolving Loan Notes violates
any provision of such Act or requires any consent, approval, or authorization
of, or registration with, any governmental or public body or authority pursuant
to any of the provisions of such Act.

(w)    Anti-Corruption Laws; Sanctions. Each Credit Party and each Subsidiary
has implemented and maintains in effect policies and procedures designed to
ensure compliance by each Credit Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and each Credit Party, its Subsidiaries and their
respective officers and employees and, to the knowledge of each Credit Party,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (i) any Credit Party, any Subsidiary
or, to the knowledge of any Credit Party or any Subsidiary of a Credit Party,
any of their respective directors, officers or employees, or (ii) to the
knowledge of any Credit Party or Subsidiary, any agent of any Credit Party or
any Subsidiary of any Credit Party that will act in any capacity in connection
with or benefit from the credit facility established hereby, in each case, is a
Sanctioned Person. No Loan or Letter of Credit, use of proceeds thereof or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

Section 5.2    Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct in all
material respects (provided that if any representation or warranty already
includes a materiality or material adverse effect qualifier, such representation
or warranty shall be true and correct in all respects), at and as of the Closing
Date and (other than the representations and warranties set forth in Sections
5.1(j) and 5.1(k)) the date of each Loan or Letter of Credit hereunder, except
to the extent made with respect to a specific, earlier date, in which case such
representation and warranty shall have been true and correct as of such earlier
date. All representations and warranties made under this Agreement and the other
Loan Documents shall survive, and not be waived by, the execution hereof by the
Lender Group, or any of them, any investigation or inquiry by any member of the
Lender Group, or the making of any Loan or the issuance of any Letter of Credit
under this Agreement.

ARTICLE 6

INFORMATION AND GENERAL COVENANTS

Until the later of the date the Obligations (other than contingent
indemnification obligations as to which no claim is pending) are repaid in full
in cash and the date the Commitments are terminated:

Section 6.1    Quarterly Financial Statements and Information. The Borrower
shall deliver to the Administrative Agent (and the Administrative Agent shall
deliver to each of the Lenders) within forty-five (45) days after the last day
of each of the first three fiscal quarters of the Borrower, the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated income statement for such fiscal quarter and
fiscal year to date period, and the related consolidated statement of cash flows
for such fiscal year to date period. Such financial statements shall (i) set
forth in

 

57



--------------------------------------------------------------------------------

comparative form the figures as at the end of such quarter and year to date
period of the previous fiscal year, as applicable and (ii) be certified by an
Authorized Signatory of the Borrower to be, in his or her opinion, complete and
correct in all material respects and to present fairly in accordance with GAAP
the financial position of the Borrower and its consolidated Subsidiaries, as at
the end of such period and the results of operations for such periods (it being
acknowledged and agreed that quarterly financial statements are not audited and
are subject to normal audit and year-end adjustments).

Section 6.2    Annual Financial Statements and Information. The Borrower shall
deliver to the Administrative Agent (and the Administrative Agent shall deliver
to each of the Lenders) within ninety (90) days after the end of each fiscal
year of the Borrower (or, so long as the Borrower shall be subject to periodic
reporting obligations under the SEC, by the date that the Annual Report on Form
10-K of the Borrower for such fiscal year would be required to be filed under
the rules and regulations of the SEC, giving effect to any automatic extension
available thereunder for the filing of such form), the audited consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such year
and the related audited consolidated income statement, audited consolidated
statement of shareholders equity and audited consolidated statement of cash
flows for such fiscal year. Such financial statements shall (i) set forth in
comparative form the figures as at the end of and for the previous year, and
(ii) be accompanied by an unqualified opinion of independent certified public
accountants of recognized national standing (which opinion shall be without
(A) a “going concern” or like qualification or exception or (B) any
qualification or exception as to the scope of such audit), stating that such
financial statements are prepared in all material respects in accordance with
GAAP, and present fairly the financial position of the Borrower and its
consolidated Subsidiaries as at the end of such year.

Section 6.3    Compliance Certificates. At the time the financial statements are
delivered pursuant to Section 6.1 or 6.2, the Borrower shall deliver to the
Administrative Agent (and the Administrative Agent shall deliver to each of the
Lenders) a Compliance Certificate:

(a)    Setting forth as at the end of the applicable fiscal quarter, subject to
Section 1.3(b), the arithmetical calculations required to establish whether or
not the Borrower was in compliance with the Financial Covenant; and

(b)    Stating that, to the best of the Authorized Signatory’s knowledge, no
Default or Event of Default has occurred, or, if a Default or Event of Default
has occurred, disclosing each such Default or Event of Default and its nature,
when it occurred, whether it is continuing, and specifying the action the
Borrower has taken or proposes to take with respect thereto.

Section 6.4    Additional Reports.

(a)    [Reserved];

(b)    Within five (5) Business Days (or such longer period as the
Administrative Agent may approve in its sole discretion) of any Responsible
Officer obtaining knowledge of any event that could reasonably be expected to
result in a Materially Adverse Effect, the Borrower shall notify the
Administrative Agent of the occurrence thereof, and shall provide such
additional information with respect to such matters as the Lender Group, or any
of them, may reasonably request;

(c)    Immediately following any Default or Event of Default under any Loan
Document, the Borrower shall notify the Administrative Agent of the occurrence
thereof giving in each case the details thereof and specifying the action
proposed to be taken with respect thereto;

 

58



--------------------------------------------------------------------------------

(d)    Within five (5) Business Days (or such longer period as the
Administrative Agent may approve in its sole discretion), of the filing thereof
or otherwise becoming publicly available, copies of (i) all financial
statements, annual, quarterly and special reports, proxy statements and notices
sent or made publicly available by the Borrower to its public security holders,
(ii) all registration statements and prospectuses filed with any securities
exchange or with the Securities and Exchange Commission, and (iii) all press
releases and other statements made publicly available containing material
developments in the business or financial condition of the Borrower and its
Material Subsidiaries;

(e)    Within five (5) Business Days (or such longer period as the
Administrative Agent may approve in its sole discretion) after the chief
financial officer, treasurer or Authorized Signatory of the Borrower obtains
knowledge that any Rating Agency shall have announced a change in any Rating,
the Borrower shall provide the Administrative Agent with written notice of such
change; and

(f)    With reasonable promptness, the Borrower shall deliver to the
Administrative Agent such other information relating to any Credit Party’s
performance of this Agreement or any Credit Party’s or Material Subsidiary’s
business or financial condition as may reasonably be requested from time to time
by the Administrative Agent at the request of any member of the Lender Group;
provided that the Borrower shall not be required to disclose, or allow
inspection of, any document or information that (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender is prohibited by law or
would violate any contractual confidentiality obligations to a third party if
such obligations were not entered into in contemplation of this Agreement or
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work-product.

Information required to be delivered pursuant to Sections 6.1, 6.2 and 6.4(d)
shall be deemed to have been delivered and certified if such information shall
have been timely posted on the Borrower’s website on the internet (currently
www.vulcanmaterials.com) or shall be available on the website of the Securities
and Exchange Commission at http://www.sec.gov.

Section 6.5    Preservation of Existence and Similar Matters. The Borrower will,
and will cause each Material Subsidiary to, preserve, renew and maintain in full
force and effect (a) its legal existence in its jurisdiction of incorporation
and (b) all of its rights, privileges and franchises necessary in the normal
conduct of its business, except, in each case with respect to clauses (a) and
(b), (i) as permitted under Section 7.4 or (ii) to the extent that failure to do
so would not reasonably be expected to have a Materially Adverse Effect.

Section 6.6    Compliance with Applicable Law. The Borrower will, and will cause
each Material Subsidiary to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
MSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Materially Adverse Effect.
Each Credit Party will maintain in effect and enforce policies and procedures
designed to ensure compliance by such Credit Party, its Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions.

Section 6.7    Maintenance of Properties. The Borrower will, and will cause each
Material Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Materially Adverse Effect.

Section 6.8    Accounting Methods and Financial Records. The Borrower, for
itself and on behalf of its Subsidiaries, will keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities to the extent
necessary to prepare the consolidated financial statements of the Borrower in
conformity with GAAP.

 

59



--------------------------------------------------------------------------------

Section 6.9    Insurance. The Borrower for itself and its Material Subsidiaries
will (a) maintain with financially sound and reputable insurance companies
insurance with respect to its properties and business against loss or damage of
the kinds and in amounts which are reasonable (taking into account industry
business practices, including self-insurance) and (b) upon request, furnish to
the Administrative Agent at reasonable intervals a certificate of a Responsible
Officer setting forth the nature and extent of all insurance maintained in
accordance with this Section.

Section 6.10    [Reserved].

Section 6.11    Payment of Taxes and Claims. The Borrower will, and will cause
each Material Subsidiary to, pay and discharge all federal and material state
income and other material taxes, assessments and governmental charges and levies
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) for which adequate reserves (in accordance with GAAP) have
been accrued or (b) the failure to make such payment could not reasonably be
expected to result in a Materially Adverse Effect.

Section 6.12    Visits and Inspections. The Borrower will permit representatives
of the Administrative Agent and the Lender Group (in a single group coordinated
through the Administrative Agent), once per calendar year at the expense of the
Administrative Agent and the Lender Group, upon reasonable prior notice to the
Borrower, to (a) inspect the properties of the Borrower and/or any of its
Subsidiaries, (b) examine the books and records (and make copies thereof) of the
Borrower and/or any of its Subsidiaries, and (c) discuss with their officers and
independent certified public accountants their financial position and results of
operations; provided, that if an Event of Default has occurred and is
continuing, such visits (i) shall require no prior notice, (ii) shall not be
limited in number per calendar year and (iii) shall be at the expense of the
Borrower. Notwithstanding anything to the contrary in this Section 6.12, the
Borrower and its Subsidiaries shall not be required to disclose, or allow
inspection of, any document or information that (x) constitutes non-financial
trade secrets or non-financial proprietary information, (y) in respect of which
disclosure to the Administrative Agent or any Lender is prohibited by law or
would violate any contractual confidentiality obligations to a third party if
such obligations were not entered into in contemplation of this Agreement or
(z) is subject to attorney-client or similar privilege or constitutes attorney
work-product.

Section 6.13    Further Assurances. Upon the reasonable request of the
Administrative Agent, each Credit Party will promptly cure, or cause to be
cured, defects in the creation and issuance of any Revolving Loan Notes and the
execution and delivery of the Loan Documents (including this Agreement),
resulting from any act or failure to act by any Credit Party or any employee or
officer thereof. Each Credit Party at its expense will promptly execute and
deliver, or cause to be executed and delivered, to the Administrative Agent and
the Lenders, all such other and further documents, agreements, and instruments
in compliance with or accomplishment of the covenants and agreements of the
Credit Parties in the Loan Documents, or to correct any omissions, or more fully
to state the obligations set out herein or in any of the Loan Documents, or to
obtain any consents, all as may be necessary or appropriate in connection
therewith.

Section 6.14    Indemnity; Limitation on Damages. Each Credit Party will
indemnify and hold harmless each Indemnified Person from and against any and all
claims, liabilities, investigations, losses, damages, actions, demands,
penalties, judgments, suits, litigation, other proceedings and expenses
(including fees and expenses of experts, agents, consultants and counsel but
limited, in the case of legal fees and expenses, to the fees and expenses of one
counsel for all Indemnified Persons absent a conflict of interest and, in the
event of a conflict of interest, one additional counsel for the Indemnified
Persons subject

 

60



--------------------------------------------------------------------------------

to such conflict), in each case, of any kind or nature (whether or not the
Indemnified Person or any Credit Party is a party to any such action, suit or
investigation) whatsoever which may be imposed on, incurred by, or asserted
against an Indemnified Person by any third party or by the Borrower or any other
Credit Party, arising out of or in connection with this Agreement or the other
Loan Documents, the Commitments, the use of the proceeds of the Loans or Letters
of Credit or any related transaction (collectively, “Losses”) provided that the
Credit Parties shall not be liable to an Indemnified Person pursuant to this
Section 6.14 for any Loss to the extent that a court of competent jurisdiction
shall have determined by a final and non-appealable judgment that such Loss
resulted from the gross negligence of, willful misconduct of or material breach
of this Agreement or any other Loan Document by such Indemnified Person. NO
PARTY TO THIS AGREEMENT SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY
LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR SUCH PERSON
OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR
INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; PROVIDED, FOR THE AVOIDANCE OF
DOUBT, THAT THE BORROWER WILL INDEMNIFY FOR PUNITIVE DAMAGES OWED BY AN
INDEMNIFIED PERSON TO A THIRD PARTY TO THE EXTENT OTHERWISE PERMITTED BY THIS
SECTION 6.14. This Section 6.14 shall survive termination of this Agreement.

Section 6.15    Environmental Matters.

(a)    Each Credit Party shall at all times indemnify and hold harmless each
Indemnified Person against and from any and all claims, suits, actions, debts,
damages, costs, losses, obligations, judgments, charges, and expenses, of any
nature whatsoever (but limited, in the case of legal fees and expenses, to the
fees and expenses of one counsel for all Indemnified Persons absent a conflict
of interest and, in the event of a conflict of interest, one additional counsel
for the Indemnified Persons subject to such conflict) under or on account of the
Environmental Laws, except to the extent resulting from the gross negligence or
willful misconduct of such Indemnified Person or material breach by such
Indemnified Person of its obligations under this Agreement or any other Loan
Document as determined by a final non-appealable judgment of a court of
competent jurisdiction, including the assertion of any lien thereunder with
respect to:

(i)    any discharge, threat of a discharge or the presence of any Hazardous
Materials on the Properties that originates or emanates from the Properties;

(ii)    any costs of removal or remedial action incurred by the US government or
any costs incurred by any other person or damages from injury to, destruction
of, or loss of natural resources, including reasonable costs of assessing such
injury, destruction or loss incurred pursuant to any Environmental Laws in each
case relating to the business of the Credit Parties, the Material Subsidiaries
or their respective Properties;

(iii)    liability for personal injury or property damage arising under any
statutory or common law tort theory (including without limitation damages
assessed) for the maintenance of a public or private environmental nuisance or
for the carrying on of an abnormally dangerous activity at or caused by any
Credit Party or Material Subsidiary or near the Properties; and/or

 

61



--------------------------------------------------------------------------------

(iv)    any other environmental matter affecting the Properties within the
jurisdiction of the Environmental Protection Agency, any other Federal agency,
or any state, local, or foreign environmental agency.

(b)    All of the representations, warranties, covenants and indemnities of this
Section 6.15 and Section 5.1(t) shall survive the termination of this Agreement
and the repayment of the Obligations and shall survive the transfer of any or
all right, title and interest in and to the Properties by the Credit Parties or
any of their Subsidiaries to any party, whether or not affiliated with the
Credit Parties.

Section 6.16    Anti-Corruption Laws; Sanctions. The Borrower will not request
any Loan or Letter of Credit, and the Borrower shall not use, and the Borrower
shall ensure that none of the other Credit Parties and none of its Subsidiaries
and its or their respective directors, officers, employees and agents shall use,
the proceeds of any Loan or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any manner that would result in the violation of any
Sanctions applicable to any Person.

ARTICLE 7

NEGATIVE COVENANTS

Until the later of the date the Obligations (other than contingent
indemnification obligations as to which no claim is pending) are repaid in full
in cash and the date the Commitments are terminated:

Section 7.1    Liens. No Credit Party will, nor will it permit any of its
Material Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets, except for Permitted Liens.

Section 7.2    Investments. No Credit Party will, nor will it permit any of its
Material Subsidiaries to, make Investments, except:

(a)    Cash Equivalents;

(b)    Investments in existence on the Closing Date and described on Schedules
5.1(c) and 7.2;

(c)    Investments (i) by any Credit Party in any other Credit Party and (ii) by
any Material Subsidiary that is not a Credit Party in any Credit Party or any
other Subsidiary that is not a Credit Party;

(d)    Investments arising out of Hedge Transactions entered into in the
ordinary course of business;

(e)    Investments received in connection with a bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business, including without
limitation the conversion of any of its Accounts into notes or Equity Interests
from the applicable Account Debtor;

(f)    loans or advances to the employees, officers or directors of the Credit
Parties and their Subsidiaries in the ordinary course of business for travel,
relocation and related expenses;

 

62



--------------------------------------------------------------------------------

(g)    Investments consisting of noncash consideration received from an asset
disposition; and

(h)    Investments not otherwise included in the foregoing clauses of this
Section 7.2 which, when made (it being agreed that any Investments outstanding
on the Closing Date and not justified by the foregoing clauses of this
Section 7.2 but justified under this clause (h) shall be deemed to be made as of
the Closing Date) and aggregated with then outstanding Investments made pursuant
to this clause (h) after the Closing Date, do not exceed the greater of (x)
$500,000,000 and (y) fifteen percent (15%) of Consolidated Net Tangible Assets.

Section 7.3    Affiliate Transactions. No Credit Party will, nor will it permit
any of its Material Subsidiaries to, engage in any transactions with any of its
Affiliates, except: (a) on an arm’s-length basis; (b) between or among Credit
Parties not involving any other Affiliates; (c) any Investment in a Subsidiary
that is not a Credit Party permitted by Section 7.2 and (d) (i) direct or
indirect distributions, dividends, or payments to any Person on account of any
Equity Interests of any Credit Party or any of their Subsidiaries and (ii) any
redemption, retirement, sinking fund or other payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests issued by any
Credit Party.

Section 7.4    Mergers and Consolidations; Sale of Substantially all Assets;
Conduct of Business; Acquisitions.

(a)    No Credit Party will, nor will it permit any of its Material Subsidiaries
to, (i) merge or consolidate into any other Person unless (x) in the case of a
merger or consolidation involving a Credit Party, a Credit Party is the
surviving Person and (y) in the case of a merger or consolidation involving a
Material Subsidiary that is not a Credit Party, a Material Subsidiary is the
surviving Person, or (ii) liquidate or dissolve, unless the Borrower determines
in good faith that such liquidation or dissolution is in the best interest of
the Borrower and is not materially disadvantageous to the Lenders; provided,
that the Borrower shall not liquidate or dissolve itself or merge out of
existence.

(b)    No Credit Party will, nor will it permit any of its Material Subsidiaries
to, engage in any business other than businesses substantially similar,
ancillary or related to, and reasonable extensions of, the businesses conducted
by the Borrower and its Subsidiaries on the Closing Date.

(c)    No Credit Party will, nor will it permit any of its Material Subsidiaries
to, make any Acquisition except for Permitted Acquisitions.

(d)    The Borrower will not sell, lease, transfer or otherwise dispose of
substantially all of its assets to any Person (other than to another Credit
Party). The Credit Parties will not, nor will they permit any of their Material
Subsidiaries to, sell, lease, transfer or otherwise dispose of substantially all
of the assets of the Credit Parties and their Subsidiaries, taken as a whole, to
any Person.

(e)    The Borrower will not change its jurisdiction of organization to a
jurisdiction located outside of the United States.

Section 7.5    Amendment and Waiver. No Credit Party will, nor will it permit
any of its Material Subsidiaries to, amend, modify or waive any of its rights
under its certificate of incorporation, bylaws or other organizational documents
in a manner which could reasonably be expected to have a Materially Adverse
Effect.

Section 7.6    Restrictive Agreements. No Credit Party will, nor will it permit
any of its Material Subsidiaries to, directly or indirectly, enter into after
the Closing Date any agreement that prohibits, restricts

 

63



--------------------------------------------------------------------------------

or imposes any condition upon (a) its ability to create, incur or permit any
Lien upon any of its assets, or (b) the ability of any of its Subsidiaries to
pay dividends or other distributions with respect to its Equity Interests, to
make or repay loans or advances to any Credit Party, to Guarantee Indebtedness
of any Credit Party or to transfer any of its assets to any Credit Party;
provided that (i) the foregoing shall not apply to restrictions or conditions
imposed by (A) law or (B) this Agreement or any other Loan Document, (ii) the
foregoing shall not apply to (A) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or assets pending such sale,
provided such restrictions and conditions apply only to the Subsidiary or the
assets being sold and such sale is permitted hereunder or (B) customary
restrictions and conditions contained in agreements with depositaries,
securities intermediaries and other financial institutions relating to accounts
maintained by a Credit Party or a Material Subsidiary, (iii) clause (a) shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions and
conditions apply only to the assets securing such Indebtedness, (iv) clause (a)
shall not apply to customary provisions in leases restricting the assignment
thereof and (v) clauses (a) and (b) shall not apply to Indebtedness incurred
after the Closing Date so long as restrictions contained in such Indebtedness
are not more restrictive, taken as a whole, than the restrictions in the 2007
Indenture as in effect on the Closing Date.

Section 7.7    Use of Proceeds. No Credit Party shall, nor shall it permit any
of its Material Subsidiaries to, use the proceeds of the Loans or Letters of
Credit for any purpose other than for general corporate purposes, and for such
other purposes to the extent not inconsistent with the provisions of this
Agreement. No part of the proceeds of any Loan or Letter of Credit will be used
by the Credit Parties or their Material Subsidiaries, whether directly or
indirectly, to purchase or carry Margin Stock or for any purpose that would
violate any rule or regulation of the Board of Governors of the Federal Reserve
System, including Regulations T, U or X, or in any other manner that would
violate Section 5.1(q).

Section 7.8    Accounting Changes. No Credit Party will, nor will it permit any
of its Material Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change its
fiscal year.

Section 7.9    Government Regulation. The Borrower will not, and will not permit
any other Credit Party or any Material Subsidiary to, (a) be or become subject
at any time to any law, regulation or list of any Governmental Authority of the
United States (including, without limitation, the OFAC list) that prohibits or
limits the Lenders or the Administrative Agent from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Credit Parties, or (b) fail to provide documentary and other evidence of the
identity of the Credit Parties as may be requested by the Lenders or the
Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Credit Parties or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
Patriot Act at 31 U.S.C. Section 5318.

Section 7.10    Financial Covenant. The Borrower shall not permit the Total
Leverage Ratio as of the last day of any fiscal quarter to be greater than 3.50
to 1.00; provided, that if the Borrower or any Subsidiary consummates an
Acquisition for which the Acquisition Consideration is $75,000,000 or greater,
then the maximum Total Leverage Ratio as of the last day of the four (4) fiscal
quarters ending thereafter (including the fiscal quarter in which such
Acquisition occurred) shall be 3.75 to 1.00.

Section 7.11    Priority Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume, suffer to exist or be obligated under any
Indebtedness for borrowed money (as a borrower, guarantor or otherwise), other
than (a) intercompany Indebtedness owed by any Subsidiary of the Company to the
Company or any other Subsidiary of the Company and (b) other Indebtedness in an
amount not to exceed $25,000,000 in the aggregate outstanding at any time,
unless the Borrower shall have, prior to or concurrent with the incurrence of
such Indebtedness, caused such Subsidiary to guarantee the Obligations

 

64



--------------------------------------------------------------------------------

and become a Credit Party hereunder by entering into a guaranty and joinder
agreement in form and substance reasonably acceptable to the Administrative
Agent and delivering such other documentation (including customary certificates,
resolutions and legal opinions) and taking such other actions as reasonably
requested by the Administrative Agent in connection with such guaranty; provided
that no Foreign Subsidiary shall be required to provide such guaranty if doing
so would reasonably be expected to result in material adverse tax consequences
to the Borrower and its Subsidiaries.

ARTICLE 8

DEFAULT

Section 8.1    Events of Default. Each of the following shall constitute an
Event of Default:

(a)    Any representation or warranty made by any Credit Party under this
Agreement or any other Loan Document shall prove incorrect or misleading in any
material respect (provided that if any representation or warranty already
includes a materiality or material adverse effect qualifier, such representation
or warranty shall be true and correct in all respects) when made or deemed to
have been made pursuant to Section 5.2; or

(b)    (i) Any payment of principal under this Agreement or under the other Loan
Documents, or any reimbursement obligations with respect to any Letter of
Credit, shall not be received by the Administrative Agent on the date such
payment is due, or (ii) any payment of interest, fees, or other amounts (other
than principal) under this Agreement or under the other Loan Documents shall not
be received by the Administrative Agent or Lender, as applicable, on or before
five (5) Business Days after the due date thereof; or

(c)    Any Credit Party shall default in the performance or observance of any
agreement or covenant contained in (i) Section 6.4(b), 6.4(c), 6.4(d), 6.5(a),
6.12, 6.13, or Article 7 or (ii) Sections 6.1, 6.2, 6.3, 6.4(a), 6.4(e) or
6.4(f) and, with respect to this clause (ii) only, such default shall not be
cured within the earlier of (x) ten (10) days from the date that the Borrower
knew of the occurrence of such default, or (y) ten (10) days after written
notice of such default is given to the Borrower; or

(d)    Any Credit Party shall default in the performance or observance of any
other agreement or covenant contained in this Agreement or any other Loan
Document not specifically referred to elsewhere in this Section 8.1, and such
default shall not be cured within the earlier of (i) thirty (30) days from the
date that the Borrower knew of the occurrence of such default, or (ii) thirty
(30) days after written notice of such default is given to the Borrower; or

(e)    [reserved]; or

(f)    Any Change in Control shall occur; or

(g)    (i) There shall be entered a decree or order for relief in respect of the
Borrower or any Material Subsidiary under the Bankruptcy Code, or any other
applicable Federal or state bankruptcy law or other similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator, or similar
official of the Borrower or any Material Subsidiary or of any substantial part
of its properties, or ordering the winding-up or liquidation of the affairs of
the Borrower or any Material Subsidiary, or (ii) an involuntary petition shall
be filed against the Borrower or any Material Subsidiary and a temporary stay
entered and (A) such petition and stay shall not be diligently contested, or
(B) any such petition and stay shall continue undismissed for a period of sixty
(60) consecutive days; or

 

65



--------------------------------------------------------------------------------

(h)    The Borrower or any Material Subsidiary shall (i) commence an insolvency
proceeding or consent to the institution of an insolvency proceeding or to the
appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of the Borrower or
any Material Subsidiary or of any substantial part of its properties, (ii) fail
generally to pay its debts as they become due, or (iii) take any action in
furtherance of any such action; or

(i)    (i) One or more judgments, orders or awards (excluding any amounts paid
or covered by insurance as to which the insurance company has not disputed
coverage) shall be entered by any court against the Borrower or any Material
Subsidiary for the payment of money which exceeds, together with all such other
judgments, orders, or awards, $100,000,000 in the aggregate, or (ii) a warrant
of attachment or execution or similar process shall be issued or levied against
property of the Borrower or any Material Subsidiary pursuant to any judgment
which, together with all other property of the Borrower and its Subsidiaries
subject to other such processes, exceeds $100,000,000 in the aggregate,
excluding any amounts paid or covered by insurance as to which the insurance
company has not disputed coverage; or

(j)    one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could reasonably be expected to, individually or in the
aggregate, result in a payment obligation of the Borrower or any ERISA Affiliate
in an amount exceeding $100,000,000; or

(k)    (i) any event or condition shall occur which results in the acceleration
of the maturity of Indebtedness of the Borrower or any Material Subsidiary
(other than the Obligations) in excess of $100,000,000 (individually or in the
aggregate with other Indebtedness) or (ii) failure to make any payment beyond
the applicable grace period, if any (whether scheduled maturity, required
prepayment, acceleration, demand or otherwise) in respect of any Indebtedness of
the Borrower or any Material Subsidiary (other than the Obligations) in excess
of $100,000,000 (individually or in the aggregate with other Indebtedness) or
(iii) the Borrower or any Material Subsidiary shall default under any Hedge
Transaction which results in a payment obligation of the Borrower or any
Material Subsidiary in excess of $100,000,000; or

(l)    All or any material portion of any Loan Document shall at any time and
for any reason be declared to be null and void (other than as expressly
permitted in this Agreement or as a result of the actions or omissions of the
Administrative Agent or any Lender), or a proceeding shall be commenced by any
Credit Party, or by any Governmental Authority having jurisdiction over the
Credit Parties, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any
Credit Party shall deny that it has any liability or obligation for the payment
of any Obligation purported to be created under any Loan Document.

Section 8.2    Remedies. If an Event of Default shall have occurred and be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement, the other Loan Documents or under Applicable Law:

(a)    With the exception of an Event of Default specified in Section 8.1(g) or
(h), the Administrative Agent may in its discretion (unless otherwise instructed
by the Required Lenders) or shall at the direction of the Required Lenders,
(i) terminate the Commitments, or (ii) declare the principal of and interest on
the Loans and all other Obligations (other than any Bank Products Obligations)
to be forthwith due and payable without presentment, demand, protest, or notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding, or
both.

(b)    Upon the occurrence and continuance of an Event of Default specified in
Sections 8.1(g) or (h), such principal, interest, and other Obligations (other
than any Bank Products Obligations)

 

66



--------------------------------------------------------------------------------

shall thereupon and concurrently therewith become due and payable, and the
Commitments shall forthwith terminate, all without any action by the Lender
Group, or any of them and without presentment, demand, protest, or other notice
of any kind, all of which are expressly waived, anything in this Agreement or in
any other Loan Document to the contrary notwithstanding.

(c)    The Administrative Agent may in its discretion (unless otherwise
instructed by the Required Lenders) or shall at the direction of the Required
Lenders exercise all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law.

(d)    In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of any acceleration of the Obligations
pursuant to the provisions of this Section 8.2 or, upon the request of the
Administrative Agent, after the occurrence of an Event of Default and prior to
acceleration, the Borrower shall promptly upon demand by the Administrative
Agent deposit in a Letter of Credit Reserve Account opened by the Administrative
Agent for the benefit of the Lender Group an amount equal to one hundred and
three percent (103%) of the aggregate then undrawn and unexpired amount of such
Letter of Credit Obligations. Amounts held in such Letter of Credit Reserve
Account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other Obligations in the manner set forth in Section 2.12.
Pending the application of such deposit to the payment of the reimbursement
obligations of the Borrower under Section 2.2(c), the Administrative Agent
shall, to the extent reasonably practicable, invest such deposit in an interest
bearing open account or similar available savings deposit account and all
interest accrued thereon shall be held with such deposit as security for the
Letter of Credit Obligations. After all such Letters of Credit shall have
expired or been fully drawn upon, all the reimbursement obligations of the
Borrower under Section 2.2(c) shall have been satisfied, and all other Letter of
Credit Obligations shall have been paid in full, the balance, if any, in such
Letter of Credit Reserve Account shall be returned to the Borrower. Except as
expressly provided hereinabove, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.

(e)    The rights and remedies of the Lender Group hereunder shall be
cumulative, and not exclusive.

ARTICLE 9

THE ADMINISTRATIVE AGENT

Section 9.1    Appointment of the Administrative Agent.

(a)    Each Lender irrevocably appoints Truist Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.

(b)    The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the

 

67



--------------------------------------------------------------------------------

Administrative Agent may agree at the request of the Required Lenders to act for
the Issuing Bank with respect thereto; provided that the Issuing Bank shall have
all the benefits and immunities (i) provided to the Administrative Agent in this
Article with respect to any acts taken or omissions suffered by the Issuing Bank
in connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

Section 9.2    Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.12), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or Applicable Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under the Bankruptcy Code or any other
bankruptcy law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of the Bankruptcy Code or any other
bankruptcy law; and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.12) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

Section 9.3    Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swing Bank and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swing Bank and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

68



--------------------------------------------------------------------------------

Section 9.4    Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 9.6    The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

Section 9.7    Successor Administrative Agent.

(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within forty-five (45) days after written notice is
given of the retiring Administrative Agent’s resignation under this Section, no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall

 

69



--------------------------------------------------------------------------------

thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above. After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring or removed Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.

(c)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.15, then the Issuing Bank and the Swing
Bank may, upon prior written notice to the Borrower and the Administrative
Agent, resign as Issuing Bank or as Swing Bank, as the case may be, effective at
the close of business Charlotte, North Carolina time on a date specified in such
notice (which date may not be less than five (5) Business Days after the date of
such notice).

Section 9.8    Withholding Tax. To the extent required by any Applicable Law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

Section 9.9    The Administrative Agent May File Proofs of Claim.

(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether any Obligations shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Bank and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Administrative Agent under Article 6 and 10.2)
allowed in such judicial proceeding; and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make

 

70



--------------------------------------------------------------------------------

such payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Article 6 and 10.2.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10    Indemnification. The Lenders shall indemnify (to the extent not
reimbursed by the Borrower) and hold harmless the Administrative Agent and each
of its employees, representatives, officers, directors, agents, consultants,
counsel, accountants, and advisors (each an “Administrative Agent Indemnified
Person”) pro rata in accordance with their Revolving Commitment Percentages from
and against any and all claims, liabilities, investigations, losses, damages,
actions, demands, penalties, judgments, suits, investigations, costs, expenses
(including fees and expenses of experts, agents, consultants and counsel) and
disbursements, in each case, of any kind or nature (whether or not an
Administrative Agent Indemnified Person or any such Lender is a party to any
such action, suit or investigation) whatsoever which may be imposed on, incurred
by, or asserted against an Administrative Agent Indemnified Person resulting
from any breach or alleged breach by the Credit Parties of any representation or
warranty made hereunder, or otherwise in any way relating to or arising out of
the Commitments, this Agreement, the other Loan Documents or any other document
contemplated by this Agreement or any action taken or omitted by the
Administrative Agent under this Agreement, any other Loan Document, or any other
document contemplated by this Agreement (other than Bank Products Documents),
the making, administration or enforcement of the Loan Documents and the Loans or
any transaction contemplated hereby or any related matters unless, with respect
to any of the above, such Administrative Agent Indemnified Person is determined
by a final non-appealable judgment of a court of competent jurisdiction to have
acted or failed to act with gross negligence or willful misconduct. This
Section 9.10 is for the benefit of each Administrative Agent Indemnified Person
and shall not in any way limit the obligations of the Credit Parties under
Article 6. The provisions of this Section 9.10 shall survive the termination of
this Agreement.

Section 9.11    Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.

Section 9.12    [Reserved].

Section 9.13    Syndication Agents. Each Lender hereby designates Wells Fargo
Bank, National Association, U.S. Bank National Association and Regions Bank as
Co-Syndication Agents and agrees that the Syndication Agents shall have no
duties or obligations under any Loan Documents in their respective capacities as
Co-Syndication Agents to any Lender or any Credit Party.

Section 9.14    [Reserved].

Section 9.15    Bank Products Obligations. No Bank Products Provider that
obtains the benefits of Section 2.12 by virtue of the provisions hereof or of
any other Loan Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Bank Products Obligations unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Bank Products Provider, as the case may be.

 

71



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

Section 10.1    Notices.

(a)    All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when sent out (with receipt confirmed) by
facsimile (or to the extent specifically permitted under Section 10.1(c) only,
when sent out by electronic means) addressed to the party to which such notice
is directed at its address determined as in this Section 10.1. All notices and
other communications under this Agreement shall be given to the parties hereto
at the following addresses:

 

  (i)

If to any Credit Party, to such Credit Party in care of the Borrower at:

Vulcan Materials Company

1200 Urban Center Drive

Birmingham, Alabama 35242

Attn: Treasury Services

Telecopy No.: 205-298-2962

With a copy to (which shall not constitute notice):

Vulcan Materials Company

1200 Urban Center Drive

Birmingham, Alabama 35242

Attn: General Counsel

With a copy to (which shall not constitute notice):

Womble Bond Dickinson (US) LLP

One West Fourth Street

Winston-Salem, North Carolina 27101

Attn: Will Walker, Esq.

 

  (ii)

If to the Administrative Agent, to it at:

Truist Bank

3333 Peachtree Road NE, 8th Floor

Atlanta, Georgia 30326

Telecopy No.: 404-439-7409

Attention: Portfolio Manager

 

72



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Jones Day

1420 Peachtree Street, N.E.

Suite 800

Atlanta, Georgia 30309

Attn: Aldo LaFiandra, Esq.

Telecopy No: 404-581-8330

(iii)    If to the Lenders, to them at the addresses set forth on the signature
pages of this Agreement or in any Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder; and

(iv)    If to the Issuing Bank, at the address set forth on the signature pages
of this Agreement.

(b)    Any party hereto may change the address to which notices shall be
directed under this Section 10.1 by giving five (5) Business Days’ prior written
notice of such change to the other parties.

(c)    (i) Notices and other communications to the Lender Group hereunder may be
delivered or furnished by electronic communication (including email and Internet
or intranet websites) pursuant to procedures approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender
Group member pursuant to Article 2 if such Lender Group member, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (x) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(y) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (x) of notification that such
notice or communication is available and identifying the website address
therefor.

(ii)    Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent as determined by a final, nonappealable court of competent
jurisdiction.

(iii)    The Platform is provided “as is” and “as available.” Neither of the
Administrative Agent nor any of its officers, directors, employees, agents,
advisors or representatives warrant the accuracy, adequacy, or completeness of
the Platform and each expressly disclaims liability for errors or omissions in
the Platform. No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Affiliates of the Administrative Agent in connection with
the Platform.

 

73



--------------------------------------------------------------------------------

(iv)    Each of the Credit Parties, the Lenders and the Issuing Banks agree that
the Administrative Agent may, but shall not be obligated to, (A) store any
electronic communications received in connection with this Agreement on the
Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies and (B) deliver any information required to be
delivered to the Lenders under Article 6 by posting such information on the
Platform.

Section 10.2    Expenses. The Borrower agrees to promptly pay or promptly
reimburse:

(a)    All reasonable out-of-pocket expenses of the Administrative Agent and its
Affiliates in connection with the preparation, negotiation, execution, delivery
and syndication of this Agreement, and the other Loan Documents and the
transactions contemplated hereunder and thereunder, including, but not limited
to, the reasonable fees and disbursements of counsel, advisors, and consultants
for the Administrative Agent and its Affiliates;

(b)    All reasonable out-of-pocket expenses of the Administrative Agent and its
Affiliates in connection with the administration of the transactions
contemplated in this Agreement, and the other Loan Documents, and the
preparation, negotiation, execution, and delivery of any waiver, amendment, or
consent and all due diligence and audits related thereto by the Lenders relating
to this Agreement, or the other Loan Documents, including, but not limited to
the reasonable fees and disbursements of counsel, advisors, and consultants for
the Administrative Agent and its Affiliates;

(c)    All reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and

(d)    All out-of-pocket expenses of the Administrative Agent and its
Affiliates, the Issuing Bank, the Swing Bank, and any Lender in connection with
any restructuring, refinancing, or “work out” of the transactions contemplated
by this Agreement, and of obtaining performance and enforcing their rights under
this Agreement, and the other Loan Documents, and all out-of-pocket expenses of
collection if default is made in the payment of the Obligations, which in each
case shall include the fees and out-of-pocket expenses of counsel for the
Administrative Agent, the Issuing Bank, the Swing Bank, any Lender and their
respective Affiliates but limited, in the case of legal fees and expenses, to
the fees and expenses of one counsel for all parties absent a conflict of
interest (and, in the event of a conflict of interest, one additional counsel
for the parties subject to such conflict) and the fees and out-of-pocket
expenses of any experts, consultants, agents, or advisors engaged by the
Administrative Agent (on behalf of the Issuing Bank, the Swing Bank, the
Lenders, and any of their respective Affiliates).

Section 10.3    Waivers. The rights and remedies of the Lender Group under this
Agreement, and the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies which they would otherwise have. No failure or delay by
the Lender Group, or any of them, or the Required Lenders in exercising any
right shall operate as a waiver of such right. The Lender Group expressly
reserves the right to require strict compliance with the terms of this Agreement
in connection with any funding of a request for a Loan. In the event the Lenders
decide to fund a request for a Loan at a time when the Borrower is not in strict
compliance with the terms of this Agreement, such decision by the Lenders shall
not be deemed to constitute an undertaking by the Lenders to fund any further
requests for Loans or preclude the Lenders from exercising any rights available
to the Lenders under the Loan Documents or at law or equity. Any waiver or
indulgence granted by the Lenders or the Required Lenders shall not constitute a
modification of this Agreement, except to the extent expressly provided in such
waiver or indulgence, or constitute a course of dealing by the Lenders at
variance with the terms of the Agreement such as to require further notice by
the Lenders of the Lenders’ intent to require strict adherence to the terms of
the Agreement in the future. Any such actions shall not in any way affect the
ability of the Lenders, in their discretion, to exercise any rights available to
them under this Agreement or under any other agreement, whether or not the
Lenders are party, relating to the Borrower.

 

74



--------------------------------------------------------------------------------

Section 10.4    Set-Off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, except to
the extent limited by Applicable Law, at any time that an Event of Default
exists, each member of the Lender Group and each subsequent holder of the
Obligations is hereby authorized by the Credit Parties at any time or from time
to time, without notice to the Credit Parties or to any other Person, any such
notice being hereby expressly waived, to set-off and to appropriate and apply
any and all deposits (general or special, time or demand, including, but not
limited to, Indebtedness evidenced by certificates of deposit, in each case
whether matured or unmatured, but not including any amounts held by any member
of the Lender Group or any of its Affiliates in any escrow account) and any
other Indebtedness at any time held or owing by any member of the Lender Group
or any such holder to or for the credit or the account of any Credit Party,
against and on account of the obligations and liabilities of the Credit Parties,
to any member of the Lender Group or any such holder under this Agreement, any
Revolving Loan Notes and any other Loan Document, including, but not limited to,
all claims of any nature or description arising out of or connected with this
Agreement, any Revolving Loan Notes or any other Loan Document, irrespective of
whether or not (a) the Lender Group shall have made any demand hereunder or
(b) the Lender Group shall have declared the Obligations (other than Bank
Products Obligations) to be due and payable as permitted by Section 8.2 and
although said obligations and liabilities, or any of them, shall be contingent
or unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of set-off, (x) all amounts so set off shall be paid
over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
Any sums obtained by any member of the Lender Group or by any subsequent holder
of the Obligations shall be subject to the application of payments provisions of
Article 2.

Section 10.5    Assignment.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Credit Party
without such consent shall be null and void); provided that nothing in this
Section shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.4. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Affiliates of the Administrative Agent) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)    Any Lender (and any Lender that is an Issuing Bank) may assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and Loans and, if
applicable, all or a portion of its portion of the Letter of Credit Commitment
and excluding rights and obligations with respect to Bank Products Documents);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s portion of the Commitments and the Loans, the
portion of the Commitments of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent), shall not be less
than $1,000,000, (ii) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, any
assignment shall require the prior written consent of the Administrative Agent
and, so long as no

 

75



--------------------------------------------------------------------------------

Default or Event of Default exists, the Borrower (each such consent not to be
unreasonably withheld or delayed); provided, however, that if the consent of the
Borrower to an assignment or to an Eligible Assignee is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified in this Section), the Borrower shall be deemed to have
given its consent five (5) Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day,
and (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Not in limitation of the foregoing, in connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans; provided, that, notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this sentence, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, the Eligible
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.9(b), 2.10, 6.14, 6.15, 11.3 and
11.5); provided that, except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the portion of the Commitments of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time upon reasonable prior notice.

(d)    Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a

 

76



--------------------------------------------------------------------------------

portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or Loans); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrower and the Lender Group
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) in no event
shall any Credit Party or any Affiliate of any Credit Party be a Participant.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, to
the extent the Participant is adversely effected thereby, agree to any
amendment, modification or waiver with respect to any extensions, postponements
or delays of the applicable Maturity Date or the scheduled date of payment of
interest or principal or fees, any reduction of principal (without a
corresponding payment with respect thereto), or reduction in the rate of
interest (other than a waiver in respect of application of the Default Rate) or
fees due to the Lender hereunder or any other Loan Documents. Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.9(b), 2.10, 6.14, 6.15 and 11.3 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided such Participant agrees to be subject to Sections
2.11(b) and 10.16 as though it were a Lender. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 10.16 with respect to any Participant. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)    A Participant shall not be entitled to the benefits of Section 2.9(b)
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.9(b) as though it were a Lender.

(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.9(b) or Section 11.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) in the case of any Lender that is
a Fund, any pledge or assignment of all or any portion of such Lender’s rights
under this Agreement to any holders of obligations owed, or securities issued,
by such Lender as security for such obligations or securities, or to any trustee
for, or any other representative of, such holders, and this Section shall not
apply

 

77



--------------------------------------------------------------------------------

to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 10.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission of an electronic file in Adobe Corporation’s Portable Document
Format or PDF file shall be deemed an original signature hereto. The foregoing
shall apply to each other Loan Document mutatis mutandis.

Section 10.7    Under Seal; Governing Law. This Agreement and the other Loan
Documents are intended to take effect as sealed instruments and shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to the conflict of laws principles thereof, except to the extent
otherwise provided in the Loan Documents.

Section 10.8    Severability. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 10.9    Headings. Headings used in this Agreement are for convenience
only and shall not be used in connection with the interpretation of any
provision hereof.

Section 10.10    Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loans, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrower at
interest rates tied to such reference rates.

Section 10.11    Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Credit Party represents and warrants to the Lender Group that it
has read the provisions of this Section 10.11 and discussed the provisions of
this Section 10.11 and the rest of this Agreement with counsel for such Credit
Party, and such Credit Party acknowledges and agrees that the Lender Group is
expressly relying upon such representations and warranties of such Credit Party
(as well as the other representations and warranties of such Credit Party set
forth in this Agreement and the other Loan Documents) in entering into this
Agreement.

Section 10.12    Amendments and Waivers.

(a)    Neither this Agreement nor any other Loan Document may be amended or
waived orally but instead may only be amended or waived by an instrument in
writing signed by the Required Lenders, or in the case of Loan Documents
executed by the Administrative Agent (and not the other members of the Lender
Group), signed by the Administrative Agent and approved by the Required Lenders
and, in the case of an amendment, also by the Borrower, except that: (i) (A) the
consent of each of the Lenders shall be required for any contractual
subordination of the payment of the Obligations to any other Indebtedness,
(B) the consent of each of the Lenders affected thereby shall be required for
any extensions,

 

78



--------------------------------------------------------------------------------

postponements or delays of the Maturity Date or the scheduled date of payment of
interest or principal or fees, or any reduction of principal (without a
corresponding payment with respect thereto), or reduction in the rate of
interest or fees due to the Lenders hereunder or under any other Loan Documents
(other than a waiver in respect of matters related to the Default Rate, which
shall require the approval of only the Required Lenders), or any amendment or
modification of the definition of “Applicable Margin” or the definition of any
component thereof if the effect thereof is to reduce the rate of interest or
fees due to the Lenders hereunder or under any other Loan Documents, (C) the
consent of each of the Lenders affected thereby shall be required for any
amendment of this Section 10.12 or of the definition of “Required Lenders” or
any other provision of the Loan Documents specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder; (D) the Commitments of a Lender
may not be increased without the consent of such Lender; and (E) the consent of
each of the Lenders shall be required for any amendment to Section 2.11 or 2.12
or any other provision of this Agreement or any of the other Loan Documents that
addresses the matters described in such Sections or any other action which would
directly or indirectly have the effect of amending any of such Sections or
provisions; (ii) the consent of the Issuing Bank shall be required for any
amendment to Section 2.2, Section 2.15 (as it relates to the issuance of any
Letter of Credit), or the definition of “Letter of Credit Commitment”; (iii)
[reserved]; (iv) the consent of the Swing Bank shall be required for any
amendment to Section 2.1(b), Section 2.3(d), or Section 2.15 (as it relates to
the making of any Swing Loan); and (v) the consent of the Administrative Agent
only shall be required to amend Schedule 1.1(a) to reflect assignments of all or
any portion of the Commitments and Loans in accordance with this Agreement;
provided that any amendment or waiver under this Agreement or the other Loan
Documents which by its terms requires the consent of all Lenders or each
affected Lender may be accomplished without the consent of any Defaulting Lender
except that (a) the Commitments of such Defaulting Lender may not be increased
or extended without the consent of such Defaulting Lender and (b) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender. In
addition to the required consents set forth above, if any Credit Party has
entered into a Hedge Transaction with Truist Bank or any of its Affiliates while
Truist Bank was the Administrative Agent, and if Truist Bank is no longer the
Administrative Agent, the consent of Truist Bank or such Affiliate of Truist
Bank, as applicable, shall be required for any amendment to Section 2.12 or any
amendment described in clause (i)(A) above. Any amendment, modification, waiver,
consent, termination or release of any Bank Products Documents may be effected
by the parties thereto without the consent of the Lender Group. Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the portion of the Revolving Loan Commitment and Letter
of Credit Commitment, if applicable, of such Lender shall have terminated (but
such Lender shall be entitled to the benefit of Article 11 and Section 10.2),
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement. Any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency and to reflect entity name changes and
organizational restructurings permitted hereunder so long as, in each case, the
Lenders shall have received at least five (5) Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

(b)    Each Lender grants to the Administrative Agent the right to purchase all
(but not less than all) of such Lender’s portion of the Commitments, the Letter
of Credit Commitment, the Loans and Letter of Credit Obligations and any
Revolving Loan Notes held by it and all of its rights and obligations hereunder
and under the other Loan Documents at a price equal to the par value of the
Obligations (other

 

79



--------------------------------------------------------------------------------

than Bank Products Obligations) owed to such Lender under the Loan Documents
plus the amount necessary to cash collateralize any Letters of Credit issued by
such Lender, which right may be exercised by the Administrative Agent if such
Lender for whatever reason fails to execute and deliver any amendment, waiver or
consent which requires the written consent of all of the Lenders and to which
the Required Lenders, the Administrative Agent and the Borrower have agreed,
within five (5) Business Days of the date the execution version thereof was
delivered to such Lender. Each Lender agrees that if the Administrative Agent
exercises its option hereunder, it shall promptly (but, in any event, within
three (3) Business Days) execute and deliver an Assignment and Acceptance and
other agreements and documentation necessary to effectuate such assignment. The
Administrative Agent may assign its purchase rights hereunder to any assignee if
such assignment complies with the requirements of Section 10.5(b).

(c)    If any fees are paid to the Lenders as consideration for amendments,
waivers or consents with respect to this Agreement, at the Administrative
Agent’s election, such fees may be paid only to those Lenders that agree to such
amendments, waivers or consents within the time specified for submission
thereof.

Section 10.13    Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of any member of the
Lender Group to enter into or maintain business relationships with the Borrower,
or any of its Affiliates, beyond the relationships specifically contemplated by
this Agreement and the other Loan Documents.

Section 10.14    Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 10.15    Disclosure. The Administrative Agent, with the consent of the
Borrower, shall have the right to issue press releases regarding the making of
the Loans and issuance of Letters of Credit and the Commitments to the Borrower
pursuant to the terms of this Agreement.

Section 10.16    Replacement of Lender. In the event that a Replacement Event
(as defined below) occurs and is continuing with respect to any Lender, the
Borrower may designate another financial institution (such financial institution
being herein called a “Replacement Lender”) acceptable to the Administrative
Agent, and which is not the Borrower or an Affiliate of the Borrower, to assume
such Lender’s Commitments hereunder, to purchase the Loans and participations of
such Lender and such Lender’s rights hereunder and (if such Lender is the
Issuing Bank) to issue Letters of Credit in substitution for all Letters of
Credit issued by such Lender, without recourse to or representation or warranty
by, or expense to, such Lender for a purchase price equal to the par value of
the Obligations owed to such Lender under the Loan Documents plus amounts
necessary to cash collateralize any Letters of Credit issued by such Lender, and
upon such assumption, purchase and substitution, and subject to the execution
and delivery to the Administrative Agent by the Replacement Lender of
documentation satisfactory to the Administrative Agent (pursuant to which such
Replacement Lender shall assume the obligations of such original Lender under
this Agreement), the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder and such Lender shall no longer be a party
hereto or have any rights hereunder provided that the obligations of the
Borrower to indemnify such Lender with respect to any event occurring or
obligations arising before such replacement shall survive such replacement. The
Administrative Agent is hereby irrevocably appointed as attorney-in-fact to
execute any such documentation on behalf of any Replacement Lender if such
Replacement Lender fails to execute same within five (5) Business Days after
being presented with such documentation. “Replacement Event” shall mean, with
respect to any Lender, (a) the commencement of or the taking of possession by, a
receiver, custodian, conservator, trustee or liquidator of such Lender, or the
declaration by the appropriate regulatory authority that such Lender is
insolvent; (b) the making of any claim by any Lender under Section 2.9(b), 11.2,
11.3 or 11.5, unless the changing of the lending office by such Lender would
obviate the need of such Lender to make future claims

 

80



--------------------------------------------------------------------------------

under such Sections; (c) such Lender’s becoming a Defaulting Lender; or (d) such
Lender refuses to consent to a proposed amendment, modification, waiver or other
action requiring consent of the holders of 100% of the Commitments or 100% of
the affected Lenders under Section 10.12 that is consented to by the Required
Lenders prior to the replacement of any such Lenders in connection therewith.

Section 10.17    Confidentiality; Material Non-Public Information.

(a)    No member of the Lender Group shall disclose any material non-public
confidential information (“MNPI”) regarding the Credit Parties or their
Subsidiaries without the consent of the Borrower, other than (i) to any Related
Party of any member of the Lender Group (it being understood that such Related
Parties will be informed of the confidential nature of such information and
instructed to keep such information confidential), (ii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section, or which becomes available to it on a non-confidential basis
from a source other than the Credit Parties or any of their Subsidiaries, (v) in
connection with the exercise of any remedy hereunder or under any other Loan
Documents or any suit, action or proceeding relating to this Agreement or any
other Loan Documents or the enforcement of rights hereunder or thereunder,
(vi) to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (subject
to the acknowledgment and acceptance by such assignee or participant that such
MNPI is being disseminated on a confidential basis (on substantially the terms
set forth in this paragraph) in accordance with the standard processes of the
Administrative Agent or customary market standards for dissemination of such
type of information (including “click-through” agreements), (vii) on a
confidential basis to any rating agency and (viii) on a confidential basis to
the CUSIP Service Bureau or any similar organization.

(b)    The parties hereto agree that, except as provided in the immediately
following sentence, all reports, notices, communications and other information
or materials provided or delivered by, or on behalf of, the Credit Parties or
their Subsidiaries hereunder (collectively, the “Borrower Materials”) shall be
deemed to contain MNPI for purposes of US federal and state securities laws;
provided that, upon the request of the Administrative Agent from time to time,
the Credit Parties shall be entitled to require the Borrower to confirm whether
any Borrower Materials that have been provided or delivered hereunder do not
contain MNPI. The Credit Parties represent, warrant, acknowledge and agree that
the following documents and materials shall be deemed to be PUBLIC, whether or
not so marked, and do not contain any MNPI: (A) the Loan Documents, including
the exhibits attached thereto, but excluding the schedules attached thereto,
(B) administrative materials of a customary nature prepared by the Credit
Parties or Administrative Agent (including, Request for Loan, Notices of
Conversion/Continuation, Request for Letter of Credit, Swing Loan requests and
any similar requests or notices), and (C) information which has been filed by
the Credit Parties with the Securities and Exchange Commission or publicly
disclosed by the Credit Parties. Before distribution of any Borrower Materials,
at the request of the Administrative Agent, the Credit Parties agree to execute
and deliver to the Administrative Agent a letter authorizing distribution of the
evaluation materials to prospective Lenders and their employees willing to
receive MNPI, and a separate letter authorizing distribution of evaluation
materials that do not contain MNPI and represent that no MNPI is contained
therein.

Section 10.18    Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by the Borrower or any other Credit Party, or the
transfer to the Lender Group of any property, should for any reason subsequently
be declared to be void or voidable under any state or Federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences or other voidable or recoverable payments of
money or transfers of property (collectively, a

 

81



--------------------------------------------------------------------------------

“Voidable Transfer”), and if the Lender Group, or any of them, is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group, or any of them, is
required or elects to repay or restore, and as to all reasonable costs, expenses
and attorneys fees of the Lender Group related thereto, the liability of the
Borrower or such other Credit Party, as applicable, automatically shall be
revived, reinstated and restored and shall exist as though such Voidable
Transfer had never been made.

Section 10.19    Contribution Obligations.

(a)    Each Credit Party hereby subordinates any claims, including any right of
payment, subrogation, contribution and indemnity, that it may have from or
against any other Credit Party, and any successor or assign of any other Credit
Party, including any trustee, receiver or debtor-in-possession, howsoever
arising, due or owing or whether heretofore, now or hereafter existing, to the
prior payment in full of all of the Obligations (other than contingent
indemnification obligations for which no claim has been made) in cash and
termination of all Commitments; provided, unless an Event of Default shall then
exist, the foregoing shall not prevent or prohibit the repayment of intercompany
accounts and loans, or intercompany asset transfers, among the Credit Parties in
the ordinary course of business.

(b)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent the joint obligations of any Credit
Party shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or Federal law
relating to fraudulent conveyances or transfers) then the obligations of each
Credit Party hereunder shall be limited to the maximum amount that is
permissible under applicable law (whether Federal or state and including,
without limitation, the Bankruptcy Code), after taking into account, among other
things, such Credit Party’s right of contribution and indemnification from each
other Credit Party under this Agreement or applicable law.

(c)    The provisions of this Section 10.19 are made for the benefit of the
Lenders and their respective successors and permitted assigns, and may be
enforced by any such Person from time to time against any of the Credit Parties
as often as occasion therefor may arise and without requirement on the part of
any Lender first to marshal any of its claims or to exercise any of its rights
against any of the other Credit Parties or to exhaust any remedies available to
it against any of the other Credit Parties or to resort to any other source or
means of obtaining payment of any of the Obligations or to elect any other
remedy. The provisions of this Section 10.19 shall remain in effect until the
payment in full of all of the Obligations (other than contingent indemnification
obligations for which no claim has been made) in cash and termination of all
Commitments. If at any time, any payment, or any part thereof, made in respect
of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Lender upon the insolvency, bankruptcy or reorganization of any
of the Credit Parties, or otherwise, the provisions of this Section 10.19 will
forthwith be reinstated in effect, as though such payment had not been made.

Section 10.20    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Credit Party acknowledges and agrees that: (a) (i) the arranging
and other services regarding this Agreement provided by the Lender Group members
are arm’s-length commercial transactions between such Credit Party and its
Affiliates, on the one hand, and the Lender Group members, on the other hand,
(ii) such Credit Party has consulted its own legal, accounting, regulatory, and
tax advisors to the extent it has deemed appropriate, and (iii) such Credit
Party is capable of evaluating, and understands and accepts, the terms, risks,
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Lender Group members is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent, or
fiduciary for any Credit Party or any of its Affiliates, or any

 

82



--------------------------------------------------------------------------------

other Person and (B) no Lender Group member has any obligation to any Credit
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) each of the Lender Group members and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Credit Party and its Affiliates, and no
Lender Group member has any obligation to disclose any of such interests to such
Credit Party or its Affiliates. To the fullest extent permitted by law, each
Credit Party hereby waives and releases any claims that it may have against each
of the Lender Group members with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 10.21    Qualified ECP Keepwell. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party to honor all of such Credit Party’s obligations under its
Guaranty hereunder in respect of Hedge Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 10.21 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.21 or otherwise under its Guaranty
hereunder, as it relates to such other Credit Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 10.21 shall remain in full force and effect until termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than any Letter of Credit for which the Letter of Credit
Obligations have been Cash Collateralized or as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank shall
have been made). Each Qualified ECP Guarantor intends that this Section 10.21
constitute, and this Section 10.21 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 10.22    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Credit Parties that, pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of such
Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Patriot Act.

Section 10.23    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

83



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

ARTICLE 11

YIELD PROTECTION

Section 11.1    Inability to Determine Interest Rates.

(a)    If, prior to the commencement of any Eurodollar Loan Period for any
Eurodollar Loan:

(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate (including, without limitation,
because the Screen Rate is not available or published on a current basis) for
such Eurodollar Loan Period, provided that no Benchmark Transition Event or
Early Opt-In Election shall have occurred at such time or for such Eurodollar
Loan Period, or

(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate for such Eurodollar Loan Period will not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Loans for such Eurodollar Loan Period,

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter. Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Eurodollar Loan Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement. Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Loan for which a Request for
Loan has previously been given that it elects not to borrow, continue or convert
to a Eurodollar Loan on such date, then such Loan shall be made as, continued as
or converted into a Base Rate Loan.

(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Screen Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the Screen Rate with a Benchmark Replacement
pursuant to these provisions will occur prior to the applicable Benchmark
Transition Start Date.

 

84



--------------------------------------------------------------------------------

(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 11.1 (b)-(e), including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 11.1(b)-(e).

(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar Loan
of, conversion to or continuation of Eurodollar Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
Loan of or conversion to a Base Rate Loan. During any Benchmark Unavailability
Period, the component of Base Rate based upon the Eurodollar Rate will not be
used in any determination of Base Rate.

Section 11.2    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain, or fund its Eurodollar Loans, such
Lender shall so notify the Administrative Agent, and the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Borrower.
Before giving any notice to the Administrative Agent pursuant to this
Section 11.2, such Lender shall designate a different lending office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. Upon
receipt of such notice, notwithstanding anything contained in Article 2, the
Borrower shall repay in full the amount of each affected Eurodollar Loan of such
Lender, together with accrued interest thereon, either (a) on the last day of
the then current Eurodollar Loan Period applicable to such Eurodollar Loan if
such Lender may lawfully continue to maintain and fund such Eurodollar Loan to
such day or (b) immediately if such Lender may not lawfully continue to fund and
maintain such Eurodollar Loan to such day. Concurrently with repaying each
affected Eurodollar Loan of such Lender, notwithstanding anything contained in
Article 2, the Borrower shall borrow a Base Rate Loan from such Lender, and such
Lender shall make such Base Rate Loan in an amount such that the amount of the
Loans held by such Lender shall equal the amount of such Loans immediately prior
to such repayment.

Section 11.3    Increased Costs.

(a)    If any Change in Law:

(i)    Shall subject any Lender to any tax, duty, or other charge with respect
to its obligation to make Eurodollar Loans or its Eurodollar Loans (other than
Indemnified Taxes or Excluded Taxes);

(ii)    Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but

 

85



--------------------------------------------------------------------------------

excluding any included in an applicable Eurodollar Reserve Percentage), special
deposit, assessment, or similar requirement or condition against assets of,
deposits (other than as described in Section 11.5) with or for the account of,
or commitments or credit extended by any Lender, or shall impose on any Lender
or the Eurodollar interbank borrowing market any other condition affecting its
obligation to make such Eurodollar Loans or its Eurodollar Loans;

(iii)    Shall subject the Issuing Bank or any Lender to any tax, duty or other
charge with respect to the obligation to issue Letters of Credit, maintain
Letters of Credit or participate in Letters of Credit (other than Indemnified
Taxes or Excluded Taxes); or

(iv)    Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or similar requirement or condition
against assets of, deposits (other than as described in Section 11.5) with or
for the account of, or commitments or credit extended by the Issuing Bank, or
shall impose on the Issuing Bank or any Lender any other condition affecting the
obligation to issue Letters of Credit, maintain Letters of Credit or participate
in Letters of Credit

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making or maintaining any Loan, or to increase the
cost to such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit and such increase is not given effect in the
determination of the Eurodollar Rate, or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder, then
promptly upon demand, which demand shall be accompanied by the certificate
described in Section 11.3(b), by such Lender or Issuing Bank, the Borrower
agrees to pay, without duplication of amounts due under Section 2.9(b), to such
Lender or Issuing Bank such additional amount or amounts as will compensate such
Lender or Issuing Bank for such increased costs. Each Lender or Issuing Bank
will promptly notify the Borrower and the Administrative Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender or the Issuing Bank to compensation pursuant to this Section 11.3 and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender or the Issuing Bank, be otherwise disadvantageous to
such Lender or the Issuing Bank.

(b)    A certificate of any Lender or the Issuing Bank claiming compensation
under this Section 11.3 and setting forth the additional amount or amounts to be
paid to it hereunder and calculations therefor shall be conclusive in the
absence of manifest error. In determining such amount, such Lender or the
Issuing Bank may use any reasonable averaging and attribution methods. If any
Lender demands compensation under this Section 11.3, the Borrower may at any
time, upon at least three (3) Business Days prior notice to such Lender, prepay
in full the then affected Eurodollar Loans of such Lender, together with accrued
interest thereon to the date of prepayment, along with any reimbursement
required under Section 2.10. Concurrently with prepaying such Eurodollar Loans,
the Borrower shall borrow a Base Rate Loan, or a Eurodollar Loan not so
affected, from such Lender, and such Lender shall make such Loan in an amount
such that the amount of the Loans held by such Lender shall equal the amount of
such Loans immediately prior to such prepayment.

(c)    The Issuing Bank and each Lender shall endeavor to notify the Borrower of
any event occurring after the date of this Agreement entitling the Issuing Bank
or such Lender, as the case may be, to compensation under this Section 11.3
within one hundred eighty (180) days after the Issuing Bank or such Lender, as
the case may be, obtains actual knowledge thereof; provided that the Issuing
Bank or such Lender, as the case may be, shall, with respect to compensation
payable pursuant to this Section 11.3 in respect of any costs resulting from
such event, only be entitled to payment under this Section 11.3 for costs
incurred from and after the date one hundred eighty (180) days prior to the date
that the Issuing Bank or such Lender, as the case may be, gives notice to the
Borrower of such event.

 

86



--------------------------------------------------------------------------------

Section 11.4    Effect On Other Loans. If notice has been given pursuant to
Sections 11.1, 11.2 or 11.3 suspending the obligation of any Lender to make any
Eurodollar Loan, or requiring Eurodollar Loans of any Lender to be repaid or
prepaid, then, unless and until such Lender (or, in the case of Section 11.1,
the Administrative Agent) notifies the Borrower that the circumstances giving
rise to such repayment no longer apply, all Loans which would otherwise be made
by such Lender as to the Eurodollar Loans affected shall, at the option of the
Borrower, be made instead as Base Rate Loans.

Section 11.5    Capital Adequacy. If any Lender or Issuing Bank (or any holding
company of the foregoing) shall have reasonably determined that a Change in Law
has or would have the effect of reducing the rate of return on such Lender’s or
Issuing Bank’s (or any holding company of the foregoing) capital or liquidity as
a consequence of such Lender’s or Issuing Bank’s portion of the Commitments or
obligations hereunder to a level below that which it could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
(or any holding company of the foregoing) policies with respect to capital
adequacy or liquidity immediately before such Change in Law and assuming that
such Lender’s or Issuing Bank’s (or any holding company of the foregoing)
capital was fully utilized prior to such adoption, change or compliance), then,
promptly upon demand, which demand shall be accompanied by the certificate
described in the last sentence of this Section 11.5, by such Lender or Issuing
Bank, the Borrower shall immediately pay to such Lender or Issuing Bank such
additional amounts as shall be sufficient to compensate such Lender or Issuing
Bank for any such reduction actually suffered; provided, however, that there
shall be no duplication of amounts paid to a Lender pursuant to this sentence
and Section 11.3. A certificate of such Lender or Issuing Bank setting forth the
amount to be paid to such Lender or Issuing Bank by the Borrower as a result of
any event referred to in this paragraph shall, absent manifest error, be
conclusive. The Issuing Bank and each Lender shall endeavor to notify the
Borrower of any event occurring after the date of this Agreement entitling the
Issuing Bank or such Lender, as the case may be, to compensation under this
Section 11.5 within one hundred eighty (180) days after the Issuing Bank or such
Lender, as the case may be, obtains actual knowledge thereof; provided that the
Issuing Bank or such Lender, as the case may be, shall, with respect to
compensation payable pursuant to this Section 11.5 in respect of any costs
resulting from such event, only be entitled to payment under this Section 11.5
for costs incurred from and after the date one hundred eighty (180) days prior
to the date that the Issuing Bank or such Lender, as the case may be, gives
notice to the Borrower of such event.

ARTICLE 12

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 12.1    Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT, EACH CREDIT PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN
THE STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS
AUTHORIZED AGENT FOR SERVICE OF PROCESS, THE BORROWER, OR SUCH OTHER PERSON AS
SUCH CREDIT PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT. THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND
WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH CREDIT
PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH CREDIT PARTY
SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS, WHICH SERVICE SHALL BE
DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH CREDIT PARTY SERVED WHEN DELIVERED,
WHETHER OR

 

87



--------------------------------------------------------------------------------

NOT SUCH AGENT GIVES NOTICE TO SUCH CREDIT PARTY; AND DELIVERY OF SUCH SERVICE
TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN PERSONALLY DELIVERED OR
THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED OR CERTIFIED MAIL ADDRESSED
TO SUCH AUTHORIZED AGENT. EACH CREDIT PARTY FURTHER IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH ABOVE, SUCH SERVICE TO BECOME EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH
MAILING. IN THE EVENT THAT, FOR ANY REASON, SUCH AGENT OR ITS SUCCESSORS SHALL
NO LONGER SERVE AS AGENT OF EACH CREDIT PARTY TO RECEIVE SERVICE OF PROCESS,
EACH CREDIT PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO
THAT AT ALL TIMES EACH CREDIT PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF
PROCESS ON BEHALF OF SUCH CREDIT PARTY WITH RESPECT TO THIS AGREEMENT, ALL OTHER
LOAN DOCUMENTS AND THE BANK PRODUCTS DOCUMENTS. IN THE EVENT THAT, FOR ANY
REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE,
SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

Section 12.2    Consent to Venue. EACH CREDIT PARTY AND EACH MEMBER OF THE
LENDER GROUP HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR
HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT BROUGHT IN THE
FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK, AND
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 12.3    Waiver of Jury Trial. EACH CREDIT PARTY AND EACH MEMBER OF THE
LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE
AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY CREDIT PARTY, ANY MEMBER OF
THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS
TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND THE RELATIONS AMONG THE PARTIES LISTED IN THIS
ARTICLE 12.

Section 12.4    Flood Provisions. For the avoidance of doubt, as of the Closing
Date, no mortgages or any other similar security instruments are being entered
into, provided, however, if at any time after the Closing Date, the
Administrative Agent and Borrower agree to require any of the Credit Parties to
provide a mortgage or any other similar security instrument in favor of the
Administrative Agent for the benefit of the Lenders, then with respect to any
such real property for which the Administrative Agent has a mortgage or any
other similar security instrument in its favor (the “Mortgaged Property”), the
following requirements must be satisfied:

(a)    the Credit Party shall provide, prior to the effective date of any such
requirement, with respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area” with respect to which flood insurance has been
made available under Flood Insurance Laws, the applicable Credit Party (i) has
obtained and will maintain, with financially sound and reputable insurance
companies (except to the extent that any insurance company insuring the property
of the Borrower and each Subsidiary ceases to be financially sound and reputable
after the effective date, in which case, the Borrower shall promptly replace
such insurance company with a financially sound and reputable insurance
company), such flood insurance in such total amount as is sufficient to comply
with all applicable rules and regulations promulgated pursuant

 

88



--------------------------------------------------------------------------------

to the Flood Insurance Laws or as otherwise reasonably required by the
Administrative Agent or any Lender and (ii) promptly upon request of the
Administrative Agent or any Lender, will deliver to the Administrative Agent and
the Lenders, evidence of such compliance in form and substance reasonably
acceptable to the Administrative Agent and the Lenders, including, without
limitation, evidence of annual renewals of such insurance;

(b)    in the event such requirements are put in place, any increase, extension
or renewal of the Commitments shall be subject to (and conditioned upon): (i)
the prior delivery of all flood hazard determination certifications,
acknowledgements and evidence of flood insurance and other flood-related
documentation with respect to such Mortgaged Properties as required by Flood
Insurance Law and (ii) the Administrative Agent shall have received confirmation
from the Lenders that flood insurance due diligence and flood insurance
compliance reasonably satisfactory to all Lenders (such confirmation not to be
unreasonably withheld, conditioned or delayed) has been completed; and

(c)    notwithstanding the foregoing, the Administrative Agent shall not enter
into any mortgage or any other similar security instrument in respect of any
real property acquired by the Borrower or any other Credit Party after the
Closing Date until (i) the date that occurs fourteen (14) days after the
Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (A) a
completed flood hazard determination from a third party vendor; (B) if such real
property is located in a “special flood hazard area”, (1) a notification to the
Borrower of that fact and (if applicable) notification to the Borrower that
flood insurance coverage is not available and (2) evidence of the receipt by the
Borrower of such notice; (ii) if such notice is required to be provided to the
Borrower and flood insurance is available in the community in which such real
property is located, evidence of required flood insurance and (iii) the
Administrative Agent shall have received confirmation from the Lenders that
flood insurance due diligence and flood insurance compliance reasonably
satisfactory to all Lenders (such confirmation not to be unreasonably withheld,
conditioned or delayed) has been completed.

Section 12.5    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC

 

89



--------------------------------------------------------------------------------

and the Loan Documents were governed by the laws of the United States or a state
of the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.

(b)    As used in this Section 12.5, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 12.6    Electronic Signatures. The words “execution,” “execute,”
“signed,” “signature,” and words of like import in or related to this Agreement
or any other document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 12.7    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

90



--------------------------------------------------------------------------------

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

[Signatures on following pages.]

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers as of the day and year first above
written.

 

BORROWER:     VULCAN MATERIALS COMPANY,
as the Borrower     By:  

/s/ C. Wes Burton, Jr.

      Name:   C. Wes Burton, Jr.       Title:   Vice President and Treasurer

 

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:     TRUIST BANK, as the Administrative Agent
and a Lender     By:  

/s/ Chris Hursey

      Name:   Chris Hursey       Title:   Director

 

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Cory D. Guillory

  Name:   Cory D. Guillory   Title:   Director

 

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Steven L. Sawyer

  Name:   Steven L. Sawyer   Title:   Senior Vice President

 

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andrew Payne

  Name:   Andrew Payne   Title:   Managing Director

 

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, as a Lender By:  

/s/ Miles Nerren

  Name:   Miles Nerren   Title:   Vice President

 

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin

  Name:   Ryan Durkin   Title:   Authorized Signatory

 

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Kimberly A. Crotty

  Name:   Kimberly A. Crotty   Title:   Vice President

 

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIRST HORIZON BANK, as a Lender By:  

/s/ K. Lebron Womack

  Name:   K. Lebron Womack   Title:   Senior Vice President

 

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender By:  

/s/ Robert Haley

  Name:   Robert Haley   Title:   Officer

 

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ATLANTIC CAPITAL BANK, N.A., as a Lender By:  

/s/ Richard A. Oglesby, Jr.

  Name:   Richard A. Oglesby, Jr.   Title:   President, Atlanta Division

 

[VULCAN – CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANNEX I

PRICING GRID

 

Level

  

Ratings

   Applicable Margin
for Eurodollar
Loans/Letter of
Credit fees     Applicable
Margin for
Base Rate
Loans     Commitment
Fee  

I

   £ Ba1/BB+/BB+      1.875 %      0.875 %      0.275 % 

II

   Baa3/BBB-/BBB-      1.625 %      0.625 %      0.225 % 

III

   Baa2/BBB/BBB      1.375 %      0.375 %      0.175 % 

IV

   Baa1/BBB+/BBB+      1.25 %      0.25 %      0.15 % 

V

   ³ A3/A-/A-      1.125 %      0.125 %      0.125 % 